Table of Contents
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of November 10, 2006
 
among
 
BUILDING MATERIALS HOLDING CORPORATION,
 
BMC WEST CORPORATION
AND OTHER SUBSIDIARY GUARANTORS,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Joint Lead Arranger, Joint Book Manager Swingline
Lender and L/C Issuer,
 
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent
 
SUNTRUST BANK,
as Joint Lead Arranger and Co-Syndication Agent,
 
BNP PARIBAS
as Joint Lead Arranger and Co-Syndication Agent
 
and
 
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
 
J.P. MORGAN SECURITIES INC.,
Joint Lead Arranger and Joint Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
 
Page

     
Article I.
DEFINITIONS
2
1.01
Certain Defined Terms
2
1.02
Other Interpretive Provisions
28
1.03
Accounting Principles
29
     
Article II.
THE CREDITS
29
2.01
Amounts and Terms of Commitments and Loans
29
2.02
Loan Accounts
33
2.03
Procedure for Borrowing
33
2.04
Conversion and Continuation Elections
35
2.05
Voluntary Termination or Reduction of Commitments
36
2.06
Swingline Loans
36
2.07
Optional Prepayments
38
2.08
Mandatory Prepayments of Loans; Mandatory Commitment Reductions
39
2.09
Repayment
41
2.10
Interest
41
2.11
Fees
42
2.12
Computation of Fees and Interest
43
2.13
Payments Generally; Administrative Agent’s Clawback
43
2.14
Sharing of Payments, Etc
45
2.15
Security and Guaranty
46
     
Article III.
THE LETTERS OF CREDIT
46
3.01
The Letter of Credit Subfacility
46
3.02
Issuance, Amendment and Renewal of Letters of Credit
48
3.03
Risk Participations, Drawings and Reimbursements
49
3.04
Repayment of Participations
51
3.05
Role of the L/C Issuer
52
3.06
Obligations Absolute
53
3.07
Cash Collateral Pledge
54
3.08
Letter of Credit Fees
54
3.09
Applicability of ISP98 and UCP
55
3.10
Trade Bank as L/C Issuer
55

 
i

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
(continued)
Page

     
Article IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
56
4.01
Taxes
56
4.02
Illegality
58
4.03
Increased Costs
58
4.04
Funding Losses
60
4.05
Inability to Determine Rates
61
4.06
Certificates of Lenders
61
4.07
Mitigation Obligations; Replacement of Lenders
61
4.08
Survival
62
     
Article V.
CONDITIONS PRECEDENT
62
5.01
Conditions to Effective Date
62
5.02
Conditions to each Subsequent Effective Date
65
5.03
Conditions to All Credit Extensions
66
     
Article VI.
REPRESENTATIONS AND WARRANTIES
67
6.01
Corporate Existence and Power
67
6.02
Corporate Authorization; No Contravention
68
6.03
Governmental Authorization
68
6.04
Binding Effect
69
6.05
Litigation
69
6.06
No Defaults
69
6.07
ERISA Compliance
69
6.08
Use of Proceeds; Margin Regulations
70
6.09
Title to Properties; Liens
70
6.10
Taxes
70
6.11
Financial Condition
70
6.12
Environmental Matters
71
6.13
Collateral Documents
72
6.14
Regulated Entities
72
6.15
No Burdensome Restrictions
72
6.16
Copyrights, Patents, Trademarks and Licenses, Etc
72
6.17
Subsidiaries
73

 
ii

--------------------------------------------------------------------------------

Table of Contents


TABLE OF CONTENTS
(continued)
Page
6.18
Insurance
73
6.19
Swap Obligations
73
6.20
Full Disclosure
73
6.21
Internal Controls
74
     
Article VII.
AFFIRMATIVE COVENANTS
75
7.01
Financial Statements
75
7.02
Certificates; Other Information
76
7.03
Notices
77
7.04
Preservation of Corporate Existence, Etc
78
7.05
Maintenance of Property
79
7.06
Insurance
79
7.07
Payment of Obligations
79
7.08
Compliance with Laws
80
7.09
Compliance with ERISA
80
7.10
Inspection of Property and Books and Records
80
7.11
Environmental Laws
80
7.12
Use of Proceeds
81
7.13
Additional Guarantors
81
7.14
Additional Stock Pledges
82
7.15
Further Assurances
82
     
Article VIII.
NEGATIVE COVENANTS
83
8.01
Limitation on Liens
83
8.02
Disposition of Assets
86
8.03
Consolidations and Mergers
87
8.04
Loans and Investments
87
8.05
Limitation on Indebtedness
89
8.06
Transactions with Affiliates
90
8.07
Use of Proceeds
90
8.08
Contingent Obligations
91
8.09
Subsidiaries
92
8.10
Lease Obligations
92

 
iii

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
(continued)
Page
8.11
Restricted Payments
92
8.12
ERISA
93
8.13
[Intentionally Omitted]
93
8.14
Sales and Leasebacks
93
8.15
Certain Payments
93
8.16
Modification of Subordinated Debt Documents
93
8.17
Change in Business
94
8.18
Accounting Changes
94
8.19
Financial Covenants
94
8.20
No Restrictions on Subsidiary Dividends
95
   
Article IX.
EVENTS OF DEFAULT
95
9.01
Event of Default
95
9.02
Remedies
98
9.03
Application of Funds
99
9.04
Specified Swap Contract Remedies
100
     
Article X.
THE ADMINISTRATIVE AGENT
100
10.01
Appointment and Authority
100
10.02
Rights as a Lender
100
10.03
Exculpatory Provisions
100
10.04
Reliance by Administrative Agent
101
10.05
Delegation of Duties
102
10.06
Resignation of Administrative Agent
102
10.07
Non-Reliance on Administrative Agent and Other Lenders
103
10.08
No Other Duties, Etc
103
10.09
Collateral Matters
103
10.10
Administrative Agent May File Proofs of Claim
104
     
Article XI.
MISCELLANEOUS
104
11.01
Amendments and Waivers
104
11.02
Notices; Effectiveness; Electronic Communication
107
11.03
No Waiver; Cumulative Remedies
108
11.04
Expenses; Indemnity; Damage Waiver
108

 
iv

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
(continued)
Page
11.05
Marshalling; Payments Set Aside
110
11.06
Successors and Assigns
111
11.07
Treatment of Certain Information; Confidentiality
115
11.08
Set off
116
11.09
USA PATRIOT Act Notice
116
11.10
Guaranty
116
11.11
Replacement of Lenders
123
11.12
Notification of Addresses, Lending Offices, Etc
123
11.13
Counterparts; Integration; Effectiveness
123
11.14
Severability
124
11.15
No Third Parties Benefited
124
11.16
Governing Law; Jurisdiction, Etc
124
11.17
Waiver of Jury Trial
125
11.18
Treatment of Existing Credit Agreement
125

 
v

--------------------------------------------------------------------------------

Table of Contents
 
 
 
ANNEXES
 
Annex I
Pricing Grid
 
SCHEDULES
 
Schedule 1.01
Existing Letters of Credit
Schedule 2.01(b)
Revolving Loan Commitments and Proportionate Shares
Schedule 2.09(a)
Term B Loan Amortization Schedule
Schedule 6.05
Litigation
Schedule 6.07
ERISA
Schedule 6.11
Permitted Liabilities
Schedule 6.12
Environmental Matters
Schedule 6.15
Burdensome Restrictions
Schedule 6.17
Subsidiaries and Minority Interests
Schedule 6.18
Insurance Matters
Schedule 8.01
Permitted Liens
Schedule 8.05
Permitted Indebtedness
Schedule 8.08
Contingent Obligations
Schedule 11.02
Payment Offices; Addresses for Notices; Lending Offices
Schedule 11.06
Processing Fees
 
EXHIBITS
 
Exhibit A 1
Form of Notice of Revolving Borrowing
Exhibit A-2
Form of Notice of Term B Loan Borrowing
Exhibit B 1
Form of Notice of Revolving Loan Conversion/Continuation
Exhibit B-2
Form of Notice of Term B Loan Conversion/Continuation
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Legal Opinion of Counsel to Loan Parties
Exhibit E
Form of Assignment and Assumption
Exhibit F 1
Form of Revolving Note
Exhibit F 2
Form of Term B Note
Exhibit G
Form of Additional Guarantor Assumption Agreement
Exhibit H
Form of Legal Opinion of Additional Guarantor’s Counsel
Exhibit I
Form of Security Agreement
Exhibit J
Form of Update Certificate

 
vi

--------------------------------------------------------------------------------

Table of Contents
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of November 10, 2006, by and among (i) BUILDING MATERIALS HOLDING
CORPORATION, a Delaware corporation (“Holdings”), as borrower, (ii) BMC WEST
CORPORATION, a Delaware corporation (the “Company”), and certain other
affiliates of Holdings, as guarantors, (iii) the several financial institutions
from time to time party to this Agreement (individually, a “Lender” and,
collectively, the “Lenders”), (iv) JPMORGAN CHASE BANK, N.A., as Documentation
Agent, (v) SUNTRUST BANK, as Joint Lead Arranger and Co-Syndication Agent,
(vi) BNP PARIBAS, as Joint Lead Arranger and Co-Syndication Agent, and
(vii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the L/C Issuer
(as defined herein), the Swingline Lender (as defined herein), the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Joint Lead Arranger and Joint Book Manager for the credit facilities
described herein.
 
RECITALS
 
A. WHEREAS, Holdings previously entered into that certain Amended and Restated
Credit Agreement, dated as of June 30, 2005 (as amended, supplemented and
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
by and among (i) Holdings, as borrower, (ii) the Company and certain other
affiliates of Holdings, as guarantors, (iii) the several financial institutions
party thereto, as lenders (each, an “Existing Lender” and, collectively, the
“Existing Lenders”), (iv) Suntrust Bank, as co-lead arranger and syndication
agent, (v) JPMorgan Chase Bank, N.A., as co-documentation agent, (vi) LaSalle
Business Credit, LLC, as co-documentation agent, (vii) U.S. Bank National
Association, as co-documentation agent, and (vii) Wells Fargo, as letter of
credit issuing bank, swingline bank, and administrative agent for the Existing
Lenders and as sole book runner and co - lead arranger of the credit facilities
provided therein.
 
B. WHEREAS, Holdings has requested that the Existing Credit Agreement be further
amended and restated in order to (i) increase the Revolving Commitments
initially to $500,000,000, which amount may be subsequently increased in
accordance with the terms and conditions hereof, (ii) reduce the Term A Loans to
zero, (iii) allow for additional Term B Loans to be made on the Effective Date
and thereafter Additional Term B Loans (as defined herein), in each case, in
accordance with the terms and conditions hereof, (iv) replace certain of the
Existing Lenders that do not desire to be party to this Agreement with new
financial institutions which desire to be party to this Agreement as Lenders
(collectively, the “New Lenders”), (v) reallocate the outstanding Obligations
among the Existing Lenders that desire to be party to this Agreement and the New
Lenders, and (vi) make certain other changes.
 
C. WHEREAS, the parties hereto are willing to so amend and restate the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.


--------------------------------------------------------------------------------

Table of Contents

AGREEMENT
 
NOW, THEREFORE, in consideration of the above Recitals and the mutual
agreements, provisions and covenants contained herein, the parties hereto hereby
agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.01 Certain Defined Terms. The following terms have the following meanings when
used herein (including in the Recitals hereof):
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (ii) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (iii) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).
 
“Additional Lenders” means the financial institutions (if any) which agree to
provide Additional Term B Loans and/or make Additional Revolving Commitments to
Holdings in accordance with the terms and conditions set forth herein on any
Subsequent Effective Date.
 
“Additional Guarantor Accession Date” has the meaning specified in Section 7.13.
 
“Additional Guarantor Assumption Agreement” has the meaning specified in
Section 7.13.
 
“Additional Revolving Commitment” has the meaning specified in Section 2.01(d).
 
“Additional Term B Commitment” has the meaning specified in Section 2.01(c).
 
“Additional Term B Loan” has the meaning specified in Section 2.01(c).
 
“Administrative Agent” has the meaning specified in the preamble, and any
successor Administrative Agent arising under Section 10.06.
 
“Administrative Agent Related Persons” means Wells Fargo and any successor
Administrative Agent arising under Section 10.06 and any L/C Issuer hereunder,
together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
 
“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 11.02 or such other address as the Administrative Agent may from
time to time specify.

2

--------------------------------------------------------------------------------

Table of Contents

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Revolving Commitment” means the combined Revolving Commitments of the
Revolving Lenders, which combined Revolving Commitments shall not exceed
$500,000,000 as of the Effective Date, which amount includes both the L/C
Commitment and the Swingline Commitment and which amount may be increased on any
Subsequent Effective Date pursuant to Section 2.01(d) by no more than an amount
equal to the difference of (i) $250,000,000 minus (ii) the total of (x) the
amount (if any) by which the Aggregate Revolving Commitment has been increased
on all Subsequent Effective Dates that shall have occurred prior to the relevant
Subsequent Effective Date pursuant to Section 2.01(d) plus (y) the amount (if
any) by which the Term B Loans have been increased on all Subsequent Effective
Dates that shall have occurred prior to, or simultaneous with, the relevant
Subsequent Effective Date pursuant to Section 2.01(c).
 
“Aggregate Term B Commitment” means the combined Term B Commitments of the
Term B Lenders, which Term B Commitments shall not exceed $350,000,000 as of the
Effective Date.
 
“Agreement” means this Credit Agreement.
 
“Applicable Fee Amount” means with respect to the Commitment Fees and Standby
Letter of Credit fees payable hereunder, the amount set forth opposite the
indicated Level below the heading “Commitment Fee” or “Letter of Credit Fee,” as
applicable, in the pricing grid set forth on Annex I in accordance with the
parameters for calculations of such amount also set forth on Annex I.
 
“Applicable Margin” means (i) with respect to Base Rate Loans and Offshore Rate
Loans which are Revolving Loans, the amount set forth opposite the indicated
Level below the heading “Base Rate Spread or “Offshore Rate Spread” in the
pricing grid set forth on Annex I in accordance with the parameters for
calculations of such amounts also set forth on Annex I, and (ii) with respect to
Term B Loans which are Base Rate Loans, 1.25%, and with respect to Term B Loans
which are Offshore Rate Loans, 2.50%.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required

3

--------------------------------------------------------------------------------

Table of Contents

by Section 11.06), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.
 
“Available Commitment” has the meaning specified in Section 2.11(b).
 
“Bankruptcy Code” means the Bankruptcy Code of the United States (11 U.S.C.
§101, et seq.).
 
“Base Rate” means, for any day, the higher of: (i) 0.50% per annum above the
latest Federal Funds Rate, and (ii) the rate of interest in effect for such day
as publicly announced from time to time by Wells Fargo at its principal office
in San Francisco as its prime rate. (The prime rate is a rate set by Wells Fargo
based upon various factors including Wells Fargo’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.) Any change in the prime rate announced by Wells Fargo shall take effect
at the opening of business on the day specified in the public announcement of
such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrowing” means a borrowing hereunder consisting of (i) Loans of the same Type
made to Holdings on the same day by the Lenders under Article II, and, in the
case of Offshore Rate Loans, having the same Interest Period, (ii) a Swingline
Loan (or Swingline Loans) made to Holdings on the same day by the Swingline
Lender, or (iii) an L/C Borrowing.
 
“Borrowing Date” means any date on which a Borrowing occurs.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco are authorized or required by
law to close and, if the applicable Business Day relates to any Offshore Rate
Loan, means such a day on which dealings are carried on in the London or other
applicable offshore Dollar interbank market.
 
“Capital Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Revolving Lenders, as additional collateral for the Obligations
pursuant to the Loan Documents, cash or deposit account balances. Derivatives of
such term shall have corresponding meaning.
 
“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to Holdings or any Subsidiary in connection with
operating,

4

--------------------------------------------------------------------------------

Table of Contents

collections, payroll, trust, or other depository or disbursement accounts,
including automatic clearinghouse, controlled disbursement, depository,
electronic funds transfer, information reporting, lockbox, stop payment,
overdraft and/or wire transfer services.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, control over the equity securities of Holdings
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 20% or more of the combined voting power of such
securities.

5

--------------------------------------------------------------------------------

Table of Contents

“Clean-Up Day” has the meaning specified in Section 2.06(d).
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all tangible and intangible property and interests in
property and proceeds thereof now owned or hereafter acquired by Holdings or any
Guarantor in or upon which a Lien (i) existed in favor of the Administrative
Agent and the Existing Lenders party to the Existing Credit Agreement
immediately prior to the Effective Date, or (ii) now or hereafter exists in
favor of the Lenders, or the Administrative Agent on behalf of the Lenders and
the other Secured Parties (as defined in the Security Agreement), on and after
the Effective Date, whether under this Agreement or under any other Collateral
Document.
 
“Collateral Documents” mean, collectively, (i) the Security Agreement, the
Intellectual Property Security Agreements and all other security agreements,
patent and trademark assignments, control agreements and other similar
agreements between Holdings or any Guarantor and the Lenders, or the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties (as defined in the Security Agreement), now or hereafter delivered to
the Lenders or the Administrative Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the Uniform Commercial Code
or comparable law) against Holdings or any Guarantor as debtor in favor of the
Lenders, or the Administrative Agent for the benefit of the Lenders and the
other Secured Parties (as defined in the Security Agreement), as secured party,
and (ii) any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.
 
“Commercial Letter of Credit” means a commercial Letter of Credit Issued for the
account of Holdings in respect of the purchase of inventory or other goods and
services by Holdings or any of its Subsidiaries in the ordinary course of
business.
 
“Commitment” means, as to each Lender, the sum of its Revolving Commitment
(including its Additional Revolving Commitment, if any), Term B Commitment and
Additional Term B Commitment, if any.
 
“Commitment Fees” has the meaning specified in Section 2.11(b).
 
“Company” has the meaning specified in the preamble.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated Net Worth” means, as of the date of determination, the
consolidated shareholders’ equity of Holdings and its Subsidiaries, exclusive of
unrealized gains or losses from non-speculative interest rate swaps and
marketable securities as of such date of determination, as determined in
accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the consolidated net income of
Holdings and its Subsidiaries for such period, as determined in accordance with
GAAP.

6

--------------------------------------------------------------------------------

Table of Contents

“Consolidated Total Assets” means, as of the date of determination, the
consolidated total assets of Holdings and its Subsidiaries, as determined in
accordance with GAAP.
 
“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, whether or not contingent, with or
without recourse, (i) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (a) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (b) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) in
connection with any synthetic lease or other similar off balance sheet lease
transaction, or (e) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each a “Guaranty
Obligation”); (ii) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (iii) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered; (iv) in
respect of Earn-Out Obligations; (v) in respect of any Swap Contract; and
(vi) in respect of Stock Price Guaranties. The amount of any Contingent
Obligation shall, in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations other than in respect of Swap Contracts, shall be equal
to the maximum reasonably anticipated liability in respect thereof and, in the
case of Contingent Obligations in respect of Swap Contracts, shall be equal to
the Swap Termination Value.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Conversion/Continuation Date” means any date on which, under Section 2.04,
Holdings (i) converts Loans of one Type to another Type, or (ii) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

7

--------------------------------------------------------------------------------

Table of Contents

“Credit Extension” means and includes (i) the making of any Revolving Loans,
Term B Loans or Swingline Loans hereunder, and (ii) the Issuance of any Letters
of Credit hereunder.
 
“Default” means any Event of Default and any event or circumstance which, with
the giving of notice, the lapse of time, or both, would constitute an Event of
Default.
 
“Defaulting Lender” means a Lender that has failed to fund its portion of any
Borrowing that it is required to fund under this Agreement and has continued in
such failure for three (3) Business Days after written notice from the
Administrative Agent.
 
“Departing Lender” means a Departing Revolving Lender or a Departing Term B
Lender.
 
“Departing Revolving Lender” means any Existing Lender that (i) has a “Revolving
Commitment” under the Existing Credit Agreement and (ii) does not desire to be
party to this Agreement.
 
“Departing Term B Lender” means any Existing Lender that (i) has made a “Term B
Loan” under the Existing Credit Agreement and (ii) does not desire to be party
to this Agreement.
 
“Disposition” means the sale, lease, conveyance or other disposition of
property, other than sales or other dispositions expressly permitted under
Sections 8.02(a) through 8.02(f).
 
“Disposition Value” means the aggregate net book value of all assets sold,
transferred, leased or otherwise disposed of in any transaction, determined as
of the date of such disposition or proposed disposition thereof.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Earn-out Obligations” means any obligations, whether contingent or matured, to
pay additional consideration in connection with the Acquisition by Holdings or
any Subsidiary of any capital stock or assets of any Person.
 
“EBITA” means, for any period, for Holdings and its Subsidiaries, the sum of
Consolidated Net Income of Holdings and its Subsidiaries for such period
(exclusive of extraordinary gains and losses and exclusive of earnings from
Minority Investments but including earnings from Wholly-Owned Subsidiaries and
Non-Wholly-Owned Subsidiaries (but in the case of Non-Wholly-Owned Subsidiaries,
only to the extent of the ratable portion of ownership by Holdings or any
Wholly-Owned Subsidiaries of Holdings in such Non-Wholly-Owned Subsidiaries))
plus (to the extent deducted in determining Consolidated Net Income)
(i) Interest Expense for such period, (ii) income tax expense for such period,
(iii) amortization expense and other non-cash expenses (including non-cash
share-based compensation costs) for such period (other than depreciation
expense) and (iv) cash distributions in respect of Minority Investments, in each
case, measured in accordance with GAAP.

8

--------------------------------------------------------------------------------

Table of Contents

“EBITDA” means, for any period, for Holdings and its Subsidiaries, the sum of
Consolidated Net Income of Holdings and its Subsidiaries for such period
(exclusive of extraordinary gains and losses and exclusive of earnings from
Minority Investments but including earnings from Wholly-Owned Subsidiaries and
Non-Wholly-Owned Subsidiaries (but in the case of Non-Wholly-Owned Subsidiaries,
only to the extent of the ratable portion of ownership by Holdings or any
Wholly-Owned Subsidiaries of Holdings in such Non-Wholly-Owned Subsidiaries))
plus (to the extent deducted in determining Consolidated Net Income)
(i) Interest Expense for such period, (ii) income tax expense for such period,
(iii) depreciation expense, amortization expense and other non-cash expenses
(including non-cash share-based compensation costs) for such period and
(iv) cash distributions in respect of Minority Investments, in each case,
measured in accordance with GAAP. For purposes of determining the consolidated
EBITDA of Holdings and its Subsidiaries hereunder for purposes of calculating
the Total EBITDA Ratio hereunder, EBITDA shall be adjusted upon the Permitted
Acquisition of the equity or all or substantially all of the assets of another
Person (the “Acquiree”) (A) to include the historical financial results of such
Acquiree for the four fiscal quarter period (“Calculation Period”) for which
Holdings’ consolidated EBITDA is calculated hereunder, until such time as the
first day of any Calculation Period falls on or after the date on which the
Acquisition of such Acquiree is consummated; and (B) to exclude any specific,
identifiable expense items which are eliminated as a result of the Permitted
Acquisition of such Acquiree at the closing thereof, provided that, if
available, audited financial statements accompanied by an unqualified opinion of
an Independent Auditor are delivered to the Administrative Agent and the Lenders
in respect of such Acquiree for the then most recent fiscal year of such
Acquiree, and provided further that Holdings shall have delivered a certificate
of a Responsible Officer clearly setting forth such pro forma additions and
exclusions to consolidated EBITDA resulting from the Permitted Acquisition of
such Acquiree.
 
“Effective Amount” means (i) with respect to any Revolving Loans, Term B Loans
and Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any Borrowings and prepayments or repayments of
Revolving Loans, Term B Loans and Swingline Loans occurring on such date; and
(ii) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date; provided that for purposes of Section 2.08, the
Effective Amount shall be determined without giving effect to any mandatory
prepayments to be made under Section 2.08.
 
“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all of the Lenders (or, in the case of
Section 5.01(f), waived by the Person entitled to receive such payment) which
date shall not be later than December 31, 2006.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the L/C Issuer and the Swingline Lender, and (iii) unless
an Event of Default has occurred and is

9

--------------------------------------------------------------------------------

Table of Contents

continuing, Holdings (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Holdings or any of Holdings’ Affiliates or Subsidiaries.
 
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from any property, whether or not owned by
Holdings or any Subsidiary.
 
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings or the Company within the meaning of
section 414(b) or (c) of the Code (and sections 414(m) and (o) of the Code for
purposes of provisions relating to section 412 of the Code).
 
“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by Holdings, the Company or any ERISA Affiliate from a Pension
Plan subject to section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by Holdings, the Company or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (iv) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (v) an event or condition which might reasonably be
expected to constitute grounds under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (vi) the imposition of any liability under Title IV

10

--------------------------------------------------------------------------------

Table of Contents

of ERISA, other than PBGC premiums due but not delinquent under section 4007 of
ERISA, upon Holdings, the Company or any ERISA Affiliate.
 
“Event of Default” means any of the events or circumstances specified in
Section 9.01.
 
“Event of Loss” means, with respect to any property, any of the following:
(i) any loss, destruction or damage of such property; (ii) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such property or for the exercise of any right of eminent domain; or (iii) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such property, or confiscation of such property or the
requisition of the use of such property.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of Holdings hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Holdings is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Holdings under Section 4.07), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 4.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Holdings with respect to such withholding tax pursuant to
Section 4.01(a).
 
“Existing Credit Agreement” has the meaning specified in Recital A.
 
“Existing Lender” has the meaning specified in Recital A.
 
“Existing Letters of Credit” means those letters of credit issued under the
Existing Credit Agreement and set forth on Schedule 1.01.
 
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York with respect to the preceding
Business Day opposite the caption “Federal Funds (Effective)”; or, if for any
relevant day such rate is not so published with respect to any such preceding
Business Day, the rate for such day will be the arithmetic mean as determined by
the Administrative Agent of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Administrative Agent.

11

--------------------------------------------------------------------------------

Table of Contents

“Fee Letters” has the meaning specified in Section 2.11(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Holdings is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, as of any date of determination, all (x) indebtedness for
borrowed money plus (y) reimbursement obligations in respect of Surety
Instruments plus (z) obligations in respect of Capital Leases, in each case of
Holdings and its Subsidiaries on such date, on a consolidated basis in
accordance with GAAP, including all Revolving Loans, Term B Loans, Swingline
Loans and L/C Borrowings, but excluding all L/C Obligations specified in
clause (i) of the definition thereof.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, subject to Section 1.03.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantor” means each direct or indirect U.S. Wholly-Owned Subsidiary of
Holdings that currently exists or is hereafter acquired or created and which is
a party to a Guaranty in its capacity as a guarantor of any of the Obligations,
and shall include the Company and each U.S. Wholly-Owned Subsidiary of Holdings
party hereto; provided, however, that in no event shall (i) the definition of
Guarantor include BMC Insurance, Inc. and (ii) any Guarantor be released of its
obligations under any Guaranty in the event such Guarantor ceases to be a U.S.
Wholly-Owned Subsidiary, by operation of any disposition of the equity thereof
or otherwise, except as permitted under this Agreement.
 
“Guaranty” means the guaranty of each Guarantor made pursuant to Section 11.10
and any other guaranty under any separate agreement executed by any Guarantor
pursuant to which it guarantees any of the Obligations.

12

--------------------------------------------------------------------------------

Table of Contents

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”
 
“Hazardous Materials” means all those substances that are regulated by, or which
may form the basis of liability under, any Environmental Law, including any
substance identified under any Environmental Law as a pollutant, contaminant,
hazardous waste, hazardous constituent, special waste, hazardous substance,
hazardous material, or toxic substance, or petroleum or petroleum derived
substance or waste.
 
“Holdings” has the meaning specified in the preamble.
 
“Honor Date” has the meaning specified in Section 3.03(b).
 
“Indebtedness” of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and (x) not
past due for more than 120 days or (y) if past due for more than 120 days, are
being contested in good faith with any reserves as may be required by GAAP made
therefor, but including all non-contingent Earn-Out Obligations); (iii) all
reimbursement or payment obligations with respect to Surety Instruments
(contingent or otherwise); (iv) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (vi) all obligations with respect to
Capital Leases; (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
(viii) all Guaranty Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (vii) above; and (ix) all
Stock Price Guaranties having a tenor of six (6) months or more or exceeding
$2,000,000 in the aggregate for all Stock Price Guaranties then outstanding. For
all purposes of this Agreement, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership or joint venture or limited liability
company in which such Person is a general partner or a joint venturer or a
member.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent Auditor” has the meaning specified in Section 7.01(a).
 
“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its

13

--------------------------------------------------------------------------------

Table of Contents

creditors generally or any substantial portion of its creditors; in either case
undertaken under U.S. Federal, state or foreign law, including the Bankruptcy
Code.
 
“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.
 
“Interest Expense” means, for any period, for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP, all interest in respect of
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period).
 
“Interest Payment Date” means, (i) as to any Offshore Rate Loan, the last day of
each Interest Period applicable to such Loan, (ii) as to any Base Rate Loan, the
last Business Day of each calendar quarter and the Revolving Loan Maturity Date
(in the case of Revolving Loans), and the Term B Loan Maturity Date (in the case
of Term B Loans) and (iii) as to any Swingline Loan, each of the last Business
Day of each calendar quarter and the Revolving Loan Maturity Date; provided,
however, that if any Interest Period for an Offshore Rate Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period and after each Interest Payment Date thereafter is also an Interest
Payment Date.
 
“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the Conversion/Continuation Date on which
the Loan is converted into or continued as an Offshore Rate Loan, and ending on
the date one, two, three or six months thereafter, as selected by Holdings in
its Notice of Borrowing or Notice of Conversion/Continuation; provided that:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of an Offshore Rate Loan, the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day;
 
(ii) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
 
(iii) no Interest Period for any Term B Loan shall extend beyond the Term B Loan
Maturity Date and no Interest Period for any Revolving Loan shall extend beyond
the Revolving Loan Maturity Date; and
 
(iv) no Interest Period applicable to a Term B Loan or portion thereof shall
extend beyond any date upon which is due any scheduled principal payment in
respect of such Term B Loan unless the aggregate principal amount of such Term B
Loans represented by Base Rate Loans or Offshore Rate Loans having Interest
Periods that will expire on or before such date, equals or exceeds the amount of
such principal payment.
 
“Internal Control Event” means a material weakness in, or material fraud that
involves management or other employees who have a significant role in, Holdings’
internal

14

--------------------------------------------------------------------------------

Table of Contents

controls over financial reporting, in each case relating to such financial
reporting and as described in the Securities Laws.
 
“Investment” has the meaning specified in Section 8.04.
 
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
 
“Issuance Date” has the meaning specified in Section 3.01(a).
 
“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of or otherwise amend, such Letter
of Credit; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.
 
“Joint Lead Arranger” means each of Wells Fargo, J.P. Morgan Securities, Inc.,
SunTrust Bank and BNP Paribas, each in their respective capacity as Joint Lead
Arranger.
 
“L/C Advance” means each Revolving Lender’s participation in any L/C Borrowing
in accordance with its Proportionate Share.
 
“L/C Amendment Application” means an application form for amendment of
outstanding Standby or Commercial Letters of Credit as shall at any time be in
use at the L/C Issuer, as the L/C Issuer shall request.
 
“L/C Application” means an application form for issuances of Standby or
Commercial Letters of Credit as shall at any time be in use at the L/C Issuer,
as the L/C Issuer shall request.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made nor
converted into a Borrowing of Revolving Loans under Section 3.03(c).
 
“L/C Commitment” means the commitment of the L/C Issuer to Issue, and the
commitment of the Revolving Lenders severally to participate in, Letters of
Credit from time to time Issued or outstanding under Article III, in an
aggregate amount not to exceed on any date the amount of $200,000,000, as the
same shall be reduced as a result of a reduction in the L/C Commitment pursuant
to Section 2.05 or Section 2.08; provided that the L/C Commitment is a part of
the combined Revolving Commitments of the Revolving Lenders rather than a
separate, independent commitment; and provided further that if as a result of
any Commitment reductions hereunder the L/C Commitment shall exceed the combined
Revolving Commitments of the Revolving Lenders, the L/C Commitment shall
automatically reduce by the amount of such excess.
 
“L/C Issuer” means Wells Fargo (or Trade Bank, as agent for Wells Fargo) in its
capacity as issuer of one or more Letters of Credit hereunder, together with any
replacement letter of credit issuer arising under Section 10.06 or
Section 11.06.

15

--------------------------------------------------------------------------------

Table of Contents

“L/C Obligations” means at any time the sum of (i) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (ii) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.
 
“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other documents relating to any Letter of
Credit, including any of the L/C Issuer’s standard form documents for letter of
credit issuances.
 
“Lender” has the meaning specified in the preamble, and includes Revolving
Lenders and Term B Lenders, provided, however, that from and after any
Subsequent Effective Date, any Additional Lenders shall also be deemed “Lenders”
for all purposes hereunder. References to the “Lenders” shall include Wells
Fargo, including in its capacity as L/C Issuer and Swingline Lender; for
purposes of clarification only, to the extent that Wells Fargo may have any
rights or obligations in addition to those of the Lenders due to its status as
L/C Issuer or Swingline Lender, its status as such will be specifically
referenced. Unless the context otherwise clearly requires, “Lender” includes any
such institution in its capacity as Swap Provider. Unless the context otherwise
clearly requires, references to any such institution as a “Lender” shall also
include any of such institution’s Affiliates that may at any time of
determination be Swap Providers.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Holdings and the
Administrative Agent.
 
“Letters of Credit” means any letters of credit Issued by the L/C Issuer
pursuant to Article III (which may be Commercial Letters of Credit or Standby
Letters of Credit), and shall include the Existing Letters of Credit.
 
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the
authorized filing of any financing statement naming the owner of the asset to
which such lien relates as debtor, under the Uniform Commercial Code or any
comparable law) and any contingent or other agreement to provide any of the
foregoing.
 
“Loan” means an extension of credit by a Lender to Holdings (i) under
Article II, which may be a Base Rate Loan or an Offshore Rate Loan (each a
“Type” of Loan) or a Swingline Loan, and includes a Revolving Loan or Term B
Loan, or (ii) under Article III in the form of an L/C Advance.
 
“Loan Documents” means this Agreement, the Notes, each Guaranty, the Collateral
Documents, the Fee Letters, the L/C Related Documents, any documents evidencing
or relating to Specified Swap Contracts and all other documents delivered to the
Administrative Agent or any Lender in connection herewith.

16

--------------------------------------------------------------------------------

Table of Contents

“Loan Party” means Holdings, the Company and each other Guarantor.
 
“Majority Lenders” means two or more Lenders whose (x) Revolving Commitments
(or, if all Revolving Commitments have been terminated, whose outstanding
Revolving Loans plus Revolving Proportionate Share, if any, of the Effective
Amount of all L/C Obligations plus Revolving Proportionate Share, if any, of the
Effective Amount of all Swingline Loans), plus (y) outstanding Term B Loans
exceed 50% of the sum of (xx) the Aggregate Revolving Commitment (or, if all
Revolving Commitments have been terminated, the Effective Amount of all
Revolving Loans plus the Effective Amount of all L/C Obligations plus the
Effective Amount of all Swingline Loans), plus (yy) the Effective Amount of all
Term B Loans; provided, however, that at any time any Lender is a Defaulting
Lender, all Defaulting Lenders shall be excluded in determining “Majority
Lenders” and such Defaulting Lenders’ Revolving Commitments (or Revolving Loans
and Revolving Proportionate Share of L/C Obligations and Swingline Loans, as the
case may be) and Term B Loans shall be excluded in such determination, and
“Majority Lenders” shall mean two or more non-Defaulting Lenders (or if there is
only one non-Defaulting Lender, such Lender) otherwise meeting the criteria set
forth in this definition.
 
“Majority Revolving Lenders” means two or more Revolving Lenders whose Revolving
Proportionate Shares then exceed fifty percent (50%); provided, however, that at
any time any Revolving Lender is a Defaulting Lender, all Defaulting Lenders
shall be excluded in determining “Majority Revolving Lenders”, and “Majority
Revolving Lenders” shall mean two or more non-Defaulting Lenders (or if there is
only one non-Defaulting Lender, such Lender) having total Revolving
Proportionate Shares exceeding fifty percent (50%) of the total Revolving
Proportionate Shares of all non-Defaulting Lenders.
 
“Majority Term B Lenders” means two or more Term B Lenders whose Term B
Proportionate Shares then exceed fifty percent (50%); provided, however, that at
any time any Term B Lender is a Defaulting Lender, all Defaulting Lenders shall
be excluded in determining “Majority Term B Lenders”, and “Majority Term B
Lenders” shall mean two or more non-Defaulting Lenders (or if there is only one
non-Defaulting Lender, such Lender) having total Term B Proportionate Shares
exceeding fifty percent (50%) of the total Term B Proportionate Shares of all
non-Defaulting Lenders.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
 
“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Holdings or Holdings and its Subsidiaries taken as a
whole; (ii) a material impairment of the ability of any Loan Party to perform
under any Loan Document and to avoid any Event of Default; or (iii) a material
adverse effect upon (a) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or (b) the perfection or priority of
any Lien granted under the Collateral Documents.
 
“Minimum Amount” means (i) in respect of any Borrowing, conversion or
continuation of Loans, (a) in the case of Base Rate Loans, an aggregate minimum
amount of

17

--------------------------------------------------------------------------------

Table of Contents

$5,000,000 or any integral multiple of $1,000,000 in excess thereof, (b) in the
case of Offshore Rate Loans, an aggregate minimum amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof and (c) in the case of
Swingline Loans, an aggregate minimum amount of $100,000 or any integral
multiple of $100,000 in excess thereof (or such other amount as shall be
acceptable to the Swingline Lender), (ii) in the case of any reduction of the
Commitments under Section 2.05, $5,000,000 or any multiple of $1,000,000 in
excess thereof, and (iii) in the case of any optional prepayment of Loans under
Section 2.07, $5,000,000 or any multiple of $1,000,000 in excess thereof
(provided that any optional prepayment of Offshore Rate Loans under Section 2.07
must also be in a minimum amount of $5,000,000 or any multiple of $1,000,000 in
excess thereof).
 
“Minority Investment” means the direct or indirect Investment by Holdings in the
equity interests of any Person, provided in each case that such Person is not a
Subsidiary at the time of such Investment and after giving effect thereto.
 
“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
section 4001(a)(3) of ERISA, to which Holdings, the Company or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.
 
“Net Issuance Proceeds” means, as to any issuance of debt or equity by any
Person, cash proceeds received or receivable by such Person in connection
therewith, net of costs and expenses paid or incurred in connection therewith in
favor of any Person not an Affiliate of such Person.
 
“Net Proceeds” means, as to any Disposition by a Person, proceeds in cash,
checks or other cash equivalent financial instruments as and when received by
such Person, net of: (i) the direct costs relating to such Disposition excluding
amounts payable to such Person or any Affiliate of such Person, (ii) sale, use
or other transaction taxes and capital gains taxes paid or payable by such
Person as a direct result thereof, and (iii) amounts required to be applied to
repay principal, interest and prepayment premiums and penalties on Indebtedness
secured by a purchase money security interest on any asset which is the subject
of such Disposition. “Net Proceeds” shall also include proceeds paid on account
of any Event of Loss, net of (a) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (b) all of the direct costs and expenses incurred in connection with the
collection of such proceeds, award or other payments, and (c) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments. For purposes of determining the amount of Net Proceeds in
respect of any Disposition or Event of Loss, however, the amount of proceeds
calculated as provided above shall be reduced by the amount of such proceeds
that such Person has used (or intends to use within 365 days of the date of
receipt of such proceeds as certified by a Responsible Officer of such Person)
to acquire tangible assets to be used in the business of Holdings and its
Subsidiaries (which tangible assets must become Collateral to the extent that
such Net Proceeds are attributable to assets that were Collateral) or to pay the
purchase price in respect of any Permitted Acquisition permitted hereunder that
directly results in either (A) the acquired Person becoming a U.S. Wholly-Owned
Subsidiary that becomes a Guarantor hereunder pursuant to Section 7.13 or
(B) the acquired assets being owned by Holdings, a Guarantor or a U.S.
Wholly-Owned Subsidiary that becomes a Guarantor

18

--------------------------------------------------------------------------------

Table of Contents

hereunder pursuant to Section 7.13 in the case of a Permitted Acquisition
structured as an asset purchase, it being understood that any portion of such
proceeds that has not been so used within 365 days of the date of receipt of
such proceeds shall be deemed to be Net Proceeds received on the last day of
such 365-day period and that, in any case, all such proceeds shall be deemed to
be Net Proceeds at any time that an Event of Default exists hereunder; provided,
however, that if such Person only uses a portion of such proceeds for said
acquisition of tangible assets or Permitted Acquisition within such 365-day
period, then the amount of Net Proceeds calculated as provided above shall be
reduced only by the amount of such proceeds so used.
 
“New Lenders” has the meaning specified in Recital B.
 
“New Revolving Lender” means any New Lender that is joining this Agreement as a
Revolving Lender on the Effective Date and that has no “Revolving Commitment”
under the Existing Credit Agreement.
 
“New Term B Lender” means any New Lender that is joining this Agreement as a
Term B Lender on the Effective Date and that holds no “Term B Loans” under the
Existing Credit Agreement.
 
“New Term B Loan” has the meaning specified in Section 2.01(a)(ii).
 
“Non-Wholly-Owned Subsidiaries” means all direct and indirect Subsidiaries of
Holdings which are not Wholly-Owned Subsidiaries.
 
“Notes” means, collectively, the Revolving Notes and the Term B Notes.
 
“Notice of Borrowing” means a Notice of Revolving Loan Borrowing or a Notice of
Term B Loan Borrowing, as applicable.
 
“Notice of Conversion/Continuation” means a Notice of Revolving Loan
Conversion/Continuation or a Notice of Term B Loan Conversion/Continuation, as
applicable.
 
“Notice of Revolving Loan Borrowing” means a notice in substantially the form of
Exhibit A-1.
 
“Notice of Revolving Loan Conversion/Continuation” means a notice in
substantially the form of Exhibit B-1.
 
“Notice of Term B Loan Borrowing” means a notice in substantially the form of
Exhibit A-2.
 
“Notice of Term B Loan Conversion/Continuation” means a notice in substantially
the form of Exhibit B-2.
 
“Obligations” means all advances to, and debts and liabilities of, any Loan
Party arising under any Loan Document, or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due

19

--------------------------------------------------------------------------------

Table of Contents

or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
“Offshore Rate” means, for any Interest Period with respect to an Offshore Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Offshore Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Offshore Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered by Wells Fargo to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.
 
“Operating Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as an operating lease in
respect of which such Person is liable as lessee.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Permitted Acquisition” means a Permitted Acquisition in respect of which
either (i) less than 100% (other than directors’ qualifying shares required by
law) of the capital stock or similar equity interest of any acquired or newly
formed corporation, partnership, limited liability company or other business
entity is owned directly by Holdings or a U.S. Wholly-Owned Subsidiary such that
such acquired or newly formed entity shall not become a Loan Party in accordance
with Section 7.13 or (ii) in the case of an asset acquisition, the acquired
assets are not owned directly by a Loan Party.

20

--------------------------------------------------------------------------------

Table of Contents

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means a pension plan (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA which Holdings or the Company sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions, or in
the case of a multiple employer plan (as described in section 4064(a) of ERISA)
has made contributions at any time during the immediately preceding five (5)
plan years.
 
“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (i) the assets, Person, division or line of business to be
acquired is in a substantially similar or ancillary line of business as the
Company or one of its U.S. Wholly-Owned Subsidiaries, (ii) the Administrative
Agent and the Lenders shall have received promptly, and in any event no less
than ten (10) Business Days prior to the consummation of such Acquisition,
(a) financial information regarding the assets, Person, division or business to
be acquired, including the most recent audited financial statements, if
available, but in any case the most recently prepared balance sheet, statement
of income and statement of cash flows for the assets, Person, division or
business to be acquired and pro forma projected consolidated financial
statements of Holdings showing the effect of the Acquisition of the assets,
Person, division or business on Holdings and its Subsidiaries, including a pro
forma balance sheet for Holdings and its Subsidiaries as of the date of the most
recent financial statements delivered to the Administrative Agent under
Section 5.01(c), Section 7.01(a) or Section 7.01(b) and projected statements of
income and cash flows for Holdings and its Subsidiaries through at least the
Term B Loan Maturity Date, and (b) a completed worksheet in substantially the
form of Schedule 1 to the Compliance Certificate demonstrating Holdings’ pro
forma compliance with the financial covenants set forth in Section 8.19,
measured as of the last day of the most recent fiscal quarter for which Holdings
has delivered financial statements under Section 5.01(c), Section 7.01(a) or
Section 7.01(b), after giving effect to such Acquisition, (iii) all transactions
related to such Acquisition shall be consummated in all material respects in
accordance with applicable Requirements of Law, (iv) such Acquisition shall be
non-hostile in nature, (v) the prior, effective written consent or approval to
such Acquisition of the board of directors or equivalent governing body of the
acquiree is obtained, and (vi) immediately after giving effect to such
Acquisition: (a) no Default shall have occurred and be continuing or would
result therefrom, (b) a majority of the capital stock or similar equity interest
of any acquired or newly formed corporation, partnership, limited liability
company or other business entity is owned directly by Holdings or a U.S.
Wholly-Owned Subsidiary of Holdings such that such acquired or newly formed
entity shall be a U.S. Subsidiary, and (c) all actions required to be taken with

21

--------------------------------------------------------------------------------

Table of Contents

respect to such acquired or newly formed Subsidiary under Section 7.13 or as
otherwise required under Section 7.14 shall have been taken.
 
“Permitted Equity Offering” means an offering by Holdings of preferred stock or
other equity interests of Holdings, if the rights, preferences, privileges and
use of proceeds of such equity offering have been approved by the Majority
Lenders in writing prior to issuance, provided that no such securities shall be
issued if a Default exists prior to, or immediately after, such issuance.
 
“Permitted Liens” has the meaning specified in Section 8.01.
 
“Permitted Refinancing Indebtedness” means, in respect of any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a premium or other
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized and
available for borrowing thereunder and (ii) the direct or any contingent obligor
with respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; and provided further that (i) such
refinancing, refunding, renewing or extending Indebtedness has a final maturity
that is no sooner than the final maturity of, and a weighted average life to
maturity that is no shorter than the remaining weighted average life of, such
Indebtedness, (ii) if such Indebtedness or any guaranties thereof are
subordinated to the Obligations, such refinancing, refunding, renewing or
extending Indebtedness and any guaranties thereof remain so subordinated on
terms no less favorable to the Lenders, (iii) the material terms taken as a
whole of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms, taken as a whole, of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
(iv) the interest rate applicable to any such refinancing, refunding, renewing
or extending Indebtedness does not exceed the then applicable market interest
rate.
 
“Permitted Subordinated Debt” has the meaning specified in Section 8.05(j).
 
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Holdings or any Subsidiary existing or arising under Swap Contracts, provided
that each of the following criteria is satisfied: (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view; and (ii) such Swap Contracts do not contain (a) any
provision (“walk-away” provision) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party,
or (b) any provision creating or permitting the declaration of an event of
default, termination event or similar event upon the occurrence of an Event of
Default hereunder (other than an Event of Default under Section 9.01(a)).

22

--------------------------------------------------------------------------------

Table of Contents

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means an employee benefit plan (as defined in section 3(3) of ERISA)
which Holdings or the Company sponsors or maintains or to which Holdings or the
Company makes, is making, or is obligated to make contributions and includes any
Pension Plan.
 
“Pledged Collateral” means the “Pledged Collateral” as defined in the Security
Agreement and shall include all products and Proceeds (as defined in the
Security Agreement) of the Pledged Collateral.
 
“Proportionate Share” shall mean, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of:
 
(a) in the case of the Revolving Commitments, the Revolving Loans, the Swingline
Loans or the L/C Obligations, such Lender’s Revolving Commitment divided by the
combined Revolving Commitments of all Lenders (or, if all Revolving Commitments
have been terminated, (i) the sum of (A) the Effective Amount of such Lender’s
Revolving Loans, (B) such Lender’s pro rata share, if any, of the Effective
Amount of all L/C Obligations, and (C) such Lender’s pro rata share, if any, of
the Effective Amount of all Swingline Loans) divided by (ii) the sum of (A) the
Effective Amount of all Revolving Loans, (B) the Effective Amount of all L/C
Obligations and (C) the Effective Amount of all Swingline Loans) (the “Revolving
Proportionate Share”);
 
(b) in the case of the Term B Commitments or the Term B Loans, such Lender’s
Term B Commitment divided by the combined Term B Commitments of all Lenders (or,
if all Term B Commitments have been terminated, the Effective Amount of such
Lender’s Term B Loans divided by the Effective Amount of all Term B Loans) (the
“Term B Proportionate Share”); and
 
(c) in all other cases, (i) the sum of (A) such Lender’s Revolving Commitment
and (B) such Lender’s Term B Commitment divided by (ii) the sum of (A) the
combined Revolving Commitments of all Lenders and (B) the combined Term B
Commitments of all Lenders (or, if all Term B Commitments have been terminated,
(i) the sum of (A) such Lender’s Revolving Commitment and (B) the Effective
Amount of such Lender’s Term B Loans divided by (ii) the sum of (A) the combined
Revolving Commitments of all Lenders and (B) the Effective Amount of all Term B
Loans; or, if all Revolving Commitments and Term B Commitments have been
terminated, (i) the sum of (A) the Effective Amount of such Lender’s Revolving
Loans and Term B Loans, (B) such Lender’s pro rata share, if any, of the
Effective Amount of all L/C Obligations, and (C) such Lender’s pro rata share,
if any, of the Effective Amount of all Swingline Loans divided by (ii) the sum
of (A) the Effective Amount of all Revolving Loans and Term B Loans, (B) the
Effective Amount of all L/C Obligations and (C) the Effective Amount of all
Swingline Loans).
 
“Put Obligations” mean obligations of Holdings either directly or indirectly to
purchase from any Person such Person’s equity interest in Non-Wholly-Owned
Subsidiaries or such Person’s equity interest in Persons in which Holdings has a
Minority Investment.

23

--------------------------------------------------------------------------------

Table of Contents

“Reimbursement Date” has the meaning specified in Section 3.03(b).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
 
“Responsible Officer” means as to any Person, the chief executive officer or the
president of such Person, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer of such Person, or any
other officer having substantially the same authority and responsibility.
 
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Holdings pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01(b) or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Revolving Lender” means any Lender that has a Revolving Commitment as set forth
on Schedule 2.01(b) (or, if the Revolving Commitments are terminated, any Lender
having outstanding Revolving Loans or a pro rata share of L/C Obligations or
Swingline Loans as provided herein).
 
“Revolving Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Loan Maturity Date” means the earlier to occur of: (i) November __,
2011; and (ii) the date on which the Revolving Commitments terminate in
accordance with the provisions of this Agreement.
 
“Revolving Note” means a promissory note executed by Holdings in favor of a
Revolving Lender pursuant to Section 2.02(b), in substantially the form of
Exhibit F-1.
 
“Revolving Proportionate Share” has the meaning specified in the definition of
“Proportionate Share.”
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

24

--------------------------------------------------------------------------------

Table of Contents

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.
 
“Security Agreement” means that certain Third Amended and Restated Security
Agreement, dated as of the Effective Date, among Holdings, the Guarantors and
the Administrative Agent for the benefit of the Lenders and the other Secured
Parties (as defined in the Security Agreement) in substantially the form of
Exhibit I.
 
“Specified Swap Contract” means any Swap Contract made or entered into at any
time, or in effect at any time (whether heretofore or hereafter), whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between Holdings and any Swap Provider which Swap Contract is or was
intended by Holdings to have been entered into for purposes of mitigating
interest rate or currency exchange risk relating to any Loan (which intent shall
conclusively be deemed to exist if Holdings so represents to the Swap Provider
in writing), and as to which the final scheduled payment by Holdings is not
later than the Term B Loan Maturity Date.
 
“Standby Letter of Credit” means a standby Letter of Credit issued for the
account of Holdings to support obligations of Holdings or any Subsidiary,
contingent or otherwise (and excluding all Commercial Letters of Credit).
 
“Stock Price Guaranty” means a guaranty that (i) is issued by Holdings or an
Affiliate of Holdings in connection with the Acquisition of another Person, and
(ii) is for the payment of cash or issuance of Holdings’ common stock if the
common stock issued by Holdings in connection with such an Acquisition is sold
for less than the price provided for in the guaranty during its term, provided
that for purposes of determining the amount of any Stock Price Guaranty at any
time, the amount of such guaranty shall be equal to (a) the guaranteed stock
price multiplied by the number of shares covered by the guaranty, minus (b) the
current fair market value of one share of Holdings’ common stock (which fair
market value shall be equal to the five day trailing average closing price for
Holdings’ common stock as reported by the Nasdaq National Stock Market)
multiplied by the number of shares covered by the guaranty, provided further,
that for purposes of determining the amount of any Stock Price Guaranty which is
payable solely in common stock of Holdings, the amount of such Stock Price
Guaranty shall equal zero.
 
“Subordinated Debt Documents” means any documents and instruments evidencing any
Permitted Subordinated Debt.
 
“Subsequent Effective Date” means any date on which all conditions precedent set
forth in Section 5.02 are satisfied or waived by the respective Additional
Lenders; provided that all such dates shall occur (if any shall occur) prior to
the earlier to occur of (i) (A) in the case of any Subsequent Effective Date in
respect of any increase in the Term B Loans pursuant to Section 2.01(c), the
Term B Loan Maturity Date and (B) in the case of any Subsequent Effective Date
in respect of any increase in the Revolving Commitments pursuant to
Section 2.01(d), the Revolving Loan Maturity Date, and (ii) the date on which
all Commitments terminate in accordance with the provisions of this Agreement.

25

--------------------------------------------------------------------------------

Table of Contents

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests, is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings; provided, however, that BMC Insurance, Inc. shall only
be included as a Subsidiary for purposes of Sections 6.01, 6.05, 6.06, 6.10,
6.11, 6.14, 6.19, 7.03(b), 7.03(c), 7.04, 7.07, 7.08, 7.10, 8.03, 8.06, 8.07,
8.19, 9.01(b)-(g), 9.01(i) and 9.01(j).
 
“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
 
“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.
 
“Swap Provider” means any Lender, or any Affiliate of any Lender, that is at the
time of determination party to a Specified Swap Contract with Holdings.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by Holdings based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
 
“Swingline Lender” means Wells Fargo, in its capacity as maker of Swingline
Loans hereunder.
 
“Swingline Commitment” has the meaning specified in Section 2.06(a).
 
“Swingline Loan” has the meaning specified in Section 2.06(a).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term B Commitment,” as to each Term B Lender, means such Term B Lender’s
obligation to make or otherwise hold Term B Loans hereunder in the amounts set
forth on a schedule maintained with the Administrative Agent.

26

--------------------------------------------------------------------------------

Table of Contents

“Term B Lender” means any Lender that either has a Term B Commitment or a Term B
Loan.
 
“Term B Loan” shall mean each term loan made under Section 2.01, and shall
include each Existing Term B Loan, New Term B Loan and Additional Term B Loan.
 
“Term B Loan Maturity Date” means November __, 2013.
 
“Term B Note” means a promissory note executed by Holdings in favor of a Lender
pursuant to Section 2.02(b), in substantially the form of Exhibit F-2.
 
“Term B Proportionate Share” has the meaning specified in the definition of
“Proportionate Share”.
 
“Total EBITDA Ratio” means, as of the end of any fiscal quarter, measured on a
consolidated basis for Holdings and its Subsidiaries as of such date, the ratio
of (i) Total Funded Debt existing on such date to (ii) EBITDA for the period of
four fiscal quarters ending on such date.
 
“Total Funded Debt” means, as of any date of determination, all Funded Debt of
Holdings and its Subsidiaries on such date, on a consolidated basis in
accordance with GAAP.
 
“Trade Bank” means Wells Fargo HSBC Trade Bank, N.A.
 
“Type” has the meaning specified in the definition of “Loan.”
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.
 
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to section 412 of the Code for the applicable plan year.
 
“United States” and “U.S.” each means the United States of America.
 
“Update Certificate” means a certificate in substantially the form of Exhibit J.
 
“U.S. Subsidiary” and “U.S. Wholly-Owned Subsidiary” means a Subsidiary or
Wholly-Owned Subsidiary, as the case may be, that is located in and a resident
of the United States.
 
“Wells Fargo” has the meaning specified in the preamble, or any successor by
merger thereto.
 
“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the capital stock or similar equity
interest of each class having ordinary voting power, and 100% of the capital
stock or similar equity interest of

27

--------------------------------------------------------------------------------

Table of Contents

every other class, in each case, at the time as of which any determination is
being made, is owned, beneficially and of record, by Holdings, or by one or more
of the other Wholly-Owned Subsidiaries, or both.
 
1.02 Other Interpretive Provisions.
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) the term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
 
(c) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Administrative Agent or the Lenders by way of
consent, approval or waiver shall be deemed modified by the phrase “in its/their
sole discretion.”
 
(e) This Agreement and the other Loan Documents are the result of negotiations
among the Administrative Agent, Holdings, the Company and the other parties,
have been reviewed by counsel to the Administrative Agent, Holdings, the Company
and such

28

--------------------------------------------------------------------------------

Table of Contents

other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Administrative Agent merely because of
the Administrative Agent’s or Lenders’ involvement in their preparation.
 
1.03 Accounting Principles. i) Unless the context otherwise clearly requires,
all accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied; provided, however, that if GAAP
shall have been modified after the Effective Date and the application of such
modified GAAP shall have a material effect on such financial computations
(including the computations required for the purpose of determining compliance
with the covenants set forth in Article VIII), then such computations shall be
made and such financial statements, certificates and reports shall be prepared,
and all accounting terms not otherwise defined herein shall be construed, in
accordance with GAAP as in effect prior to such modification, unless and until
the Majority Lenders and Holdings shall have agreed upon the terms of the
application of such modified GAAP.
 
(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of Holdings.
 
ARTICLE II.
 
THE CREDITS
 
2.01 Amounts and Terms of Commitments and Loans.
 
(a) The Term B Credit.
 
(i) The Existing Term B Loans. Holdings and each other Loan Party hereby
acknowledge and agree that pursuant to the Existing Credit Agreement, certain
Existing Lenders provided to Holdings Term B Loans (each such loan, an “Existing
Term B Loan”) in the aggregate principal amount of $125,000,000, of which
$120,937,500 is outstanding on the date hereof. On the Effective Date, the
amount of Existing Term B Loans then outstanding and held by each Term B Lender
(which for purposes of this Section 2.01(a)(i) shall include each Departing
Term B Lender) shall be adjusted to reflect the changes in the Term B Lenders’
Term B Proportionate Shares of the aggregate outstanding Term B Loans, subject
to Section 4.04. Each Term B Lender having Existing Term B Loans then
outstanding and whose Term B Proportionate Share in respect of the aggregate
outstanding Term B Loans has been decreased on the Effective Date shall be
deemed to have assigned on the Effective Date to each Term B Lender increasing
its Term B Proportionate Share of the aggregate outstanding Term B Loans on the
Effective Date (which for purposes of this Section 2.01(a)(i) shall include each
New Term B Lender) such portion of such Existing Term B Loans as shall be
necessary to effectuate such adjustment (such assignment to be deemed made upon
the terms and conditions set forth in an Assignment and Assumption in the form
attached hereto as Exhibit E as if such assignor and such assignee(s) shall have
entered into such Assignment and Assumption in respect of the Existing Term B
Loans so assigned). Each Term B Lender increasing its Term B Proportionate Share
of the aggregate outstanding Existing Term B Loans on the Effective Date shall
(i) be deemed to have assumed such portion of such Existing Term B Loans and
(ii) fund on

29

--------------------------------------------------------------------------------

Table of Contents

the Effective Date such assumed amounts to the Administrative Agent for the
account of the assigning Term B Lender in accordance with the provisions hereof
in the amount notified to such increasing Term B Lender by the Administrative
Agent. For purposes of this Section 2.01(a)(i), each Departing Term B Lender
shall be deemed to have reduced its Term B Proportionate Share to zero on the
Effective Date. From and after the Effective Date, after giving effect to the
assignments and assumptions contemplated in this Section 2.01(a)(i), each
Departing Term B Lender shall cease to be a Term B Lender under and for all
purposes of this Agreement and the other Loan Documents and shall have no
further obligation to make Term B Loans; provided, however, that each Departing
Term B Lender shall continue to be entitled to the benefits of Sections 4.01,
4.03, 4.04 and 11.04 to the extent accrued or arising on or prior to the
Effective Date. With effect on and after the Effective Date, each New Term B
Lender shall be a party to this Agreement and succeed to all of the rights and
be obligated to perform all of the obligations of a Term B Lender under this
Agreement, including the requirements concerning confidentiality and the payment
of indemnification, with Term B Loans in the amounts set forth on a schedule
maintained with the Administrative Agent. Each New Term B Lender agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Term B Lender.
Amounts that have been borrowed as Existing Term B Loans which are repaid or
prepaid may not be reborrowed, subject, however, to the provisions of Section
2.01(c).
 
(ii) The New Term B Loans. On the terms and subject to the conditions of this
Agreement, each Term B Lender severally agrees to make an additional term loan
(each a “New Term B Loan” and, collectively, the “New Term B Loans”) to Holdings
on the Effective Date denominated in Dollars, in a principal amount up to but
not exceeding, when added to the principal amount of such Term B Lender’s
Existing Term B Loans after giving effect to the operation of Section 2.01(a)(i)
above, such Term B Lender’s Term B Commitment. Any amount of the New Term B
Loans repaid or prepaid may not be reborrowed, subject, however, to the
provisions of Section 2.01(c).
 
(b) The Revolving Credit. On the terms and subject to the conditions of this
Agreement, each Revolving Lender severally agrees to advance to Holdings from
time to time during the period beginning on the Effective Date and ending on the
Revolving Loan Maturity Date such loans (each such loan, a “Revolving Loan”) in
Dollars as Holdings may request under this Section 2.01(b); provided, however,
that (i) after giving effect to any Borrowing of Revolving Loans, (A) the
Effective Amount of all Revolving Loans and Swingline Loans and the Effective
Amount of all L/C Obligations shall not exceed the combined Revolving
Commitments of the Revolving Lenders and (B) the Effective Amount of the
Revolving Loans of any Revolving Lender plus the participation of such Revolving
Lender in the Effective Amount of all L/C Obligations and in the Effective
Amount of all Swingline Loans shall not at any time exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof,
Holdings may borrow under this Section 2.01(b), prepay under Section 2.07 and
reborrow under this Section 2.01(b). On the Effective Date, the amount of
Revolving Loans then outstanding and held by each Revolving Lender (which for
purposes of this Section 2.01(b) shall include each Departing Revolving Lender)
shall be adjusted to reflect the changes in the Revolving Lenders’ Revolving
Proportionate Shares, subject to Section 4.04. Each Revolving Lender having
Revolving Loans, or participations in L/C Obligations or Swingline Loans, then

30

--------------------------------------------------------------------------------

Table of Contents

outstanding and whose Revolving Proportionate Share has been decreased on the
Effective Date shall be deemed to have assigned on the Effective Date to each
Revolving Lender increasing its Revolving Proportionate Share on the Effective
Date (which for purposes of this Section 2.01(b) shall include each New
Revolving Lender) such portion of such Revolving Loans and participations as
shall be necessary to effectuate such adjustment (such assignment to be deemed
made upon the terms and conditions set forth in an Assignment and Assumption in
the form attached hereto as Exhibit E as if such assignor and such assignee(s)
shall have entered into such Assignment and Assumption in respect of the
Revolving Loans and participations so assigned). Each Revolving Lender
increasing its Revolving Proportionate Share on the Effective Date shall (i) be
deemed to have assumed such portion of such Revolving Loans and participations
and (ii) fund on the Effective Date such assumed amounts to the Administrative
Agent for the account of the assigning Revolving Lender in accordance with the
provisions hereof in the amount notified to such increasing Revolving Lender by
the Administrative Agent. For purposes of this Section 2.01(b), each Departing
Revolving Lender shall be deemed to have reduced its Revolving Proportionate
Share to zero on the Effective Date. From and after the Effective Date, after
giving effect to the assignments and assumptions contemplated in this
Section 2.01(b), each Departing Revolving Lender shall cease to be a “Revolving
Lender” under and for all purposes of this Agreement and the other Loan
Documents and shall have no further obligation to make Revolving Loans or
participate in Letters of Credit or Swingline Loans; provided, however, that
each Departing Revolving Lender shall continue to be entitled to the benefits of
Sections 4.01, 4.03, 4.04 and 11.04 to the extent accrued or arising on or prior
to the Effective Date. With effect on and after the Effective Date, each New
Revolving Lender shall be a party to this Agreement and succeed to all of the
rights and be obligated to perform all of the obligations of a Revolving Lender
under this Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Revolving Commitment in the amounts set
forth on Schedule 2.01(b). Each New Revolving Lender agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Revolving Lender.
 
(c) Additional Term B Loans. Upon Holding’s written notice to the Administrative
Agent, on any Subsequent Effective Date, one or more Additional Lenders may, in
their sole and absolute discretion, become parties to this Agreement (to the
extent not already a party to this Agreement) for the purpose of making
additional Term B Loans in an amount in excess of $50,000,000, provided that the
aggregate amount of such additional Term B Loans shall not exceed the difference
of (A) $250,000,000 minus (B) the total of (x) the amount (if any) by which the
aggregate outstanding principal amount of the Term B Loans has been increased on
all Subsequent Effective Dates that shall have occurred prior to the relevant
Subsequent Effective Date pursuant to this Section 2.01(b) plus (y) the amount
(if any) by which the Aggregate Revolving Commitment has been increased on all
Subsequent Effective Dates that shall have occurred prior to, or simultaneous
with, the relevant Subsequent Effective Date pursuant to Section 2.01(f) (each
such additional commitment of the Additional Lenders to make additional Term B
Loans, an “Additional Term B Commitment”). On the applicable Subsequent
Effective Date, each Additional Lender holding an Additional Term B Commitment
shall make a new single loan denominated in Dollars to Holdings in the amount of
such Additional Lender’s Additional Term B Commitment (each such loan, an
“Additional Term B Loan”) upon the terms and subject to the conditions contained
herein, as such terms and conditions may be amended pursuant to Section 11.01
hereof, and any such Additional Lenders not already party to this

31

--------------------------------------------------------------------------------

Table of Contents

Agreement shall become parties to this Agreement by executing a counterpart
signature page to this Agreement and shall be treated as a Term B Lender for all
purposes of this Agreement from and after the relevant Subsequent Effective
Date. Once the Additional Term B Loans shall have been made pursuant to this
Agreement, (i) the schedule of Term B Loans maintained by the Administrative
Agent shall be deemed to have been amended to include all Additional Lenders
holding an Additional Term B Loan together with each such Additional Lender’s
respective Term B Proportionate Share, (ii) the schedule of Term B Loans
maintained by the Administrative Agent shall be deemed to have been amended to
adjust the Term B Proportionate Share of all other Term B Lenders party hereto,
and (iii) Schedule 2.09(b) hereto shall be deemed to have been amended to
include the Additional Term B Loans in the then applicable Term B Loan
amortization schedule based upon the percentages set forth therein. The
Additional Term B Loans of the Additional Lenders shall be deemed to be Term B
Loans of such Term B Lenders under this Agreement and the other Loan Documents
for all purposes.
 
(d) Additional Revolving Commitments. Upon Holding’s written notice to the
Administrative Agent, on any Subsequent Effective Date one or more Additional
Lenders may, in their sole and absolute discretion, provide additional Revolving
Commitments in an amount in excess of $50,000,000, provided that the aggregate
amount of such additional Revolving Commitments shall not exceed the difference
of (A) $250,000,000 minus (B) the total of (x) the amount (if any) by which the
Aggregate Revolving Commitment has been increased on all Subsequent Effective
Dates that shall have occurred prior to the relevant Subsequent Effective Date
pursuant to this Section 2.01(d) plus (y) the amount (if any) by which the
aggregate outstanding principal amount of the Term B Loans has been increased on
all Subsequent Effective Dates that shall have occurred prior to, or
simultaneous with, the relevant Subsequent Effective Date pursuant to
Section 2.01(b) (each such additional commitment, an “Additional Revolving
Commitment”), which Additional Revolving Commitment may thereafter be made
available to Holdings as Revolving Loans, Swingline Loans and Letters of Credit
(subject to the Swingline Commitment and L/C Commitment). Any Additional Lender
not already party to this Agreement shall become a party to this Agreement by
executing a counterpart signature page to this Agreement and shall be treated as
a Revolving Lender for all purposes of this Agreement from and after the
Subsequent Effective Date. Once such Additional Revolving Commitments shall be
deemed to have been made available pursuant to this Agreement,
(i) Schedule 2.01(b) hereto shall be deemed to have been amended to include all
Additional Lenders holding an Additional Revolving Commitment together with such
Additional Lender’s respective Revolving Commitment and Revolving Proportionate
Share, (ii) Schedule 2.01(b) hereto shall be deemed to have been amended to
adjust the Revolving Proportionate Share of all other Revolving Lenders party
hereto, and (iii) the definition of “Aggregate Revolving Commitment” shall be
deemed to have been amended to include the Additional Revolving Commitments
provided by such Additional Lenders on the relevant Subsequent Effective Date.
To effect the foregoing, on the Subsequent Effective Date, the amount of
Revolving Loans then outstanding and held by each Revolving Lender shall be
adjusted to reflect the changes in the Revolving Lenders’ Revolving
Proportionate Shares, subject to Section 4.04. Each Revolving Lender having
Revolving Loans, or participations in L/C Obligations or Swingline Loans, then
outstanding and whose Revolving Proportionate Share has been decreased on the
Subsequent Effective Date shall be deemed to have assigned on the Subsequent
Effective Date to each Revolving Lender increasing its Revolving Proportionate
Share on the Subsequent Effective Date such portion of such Revolving Loans and
participations

32

--------------------------------------------------------------------------------

Table of Contents

as shall be necessary to effectuate such adjustment (such assignment to be
deemed made upon the terms and conditions set forth in an Assignment and
Assumption in the form attached hereto as Exhibit E as if such assignor and such
assignee(s) shall have entered into such Assignment and Acceptance in respect of
the Revolving Loans and participations so assigned). Each Revolving Lender
increasing its Revolving Proportionate Share on the Subsequent Effective Date
shall (i) be deemed to have assumed such portion of such Revolving Loans and
participations and (ii) fund on the Subsequent Effective Date such assumed
amounts to the Administrative Agent for the account of the assigning Revolving
Lender in accordance with the provisions hereof in the amount notified to such
increasing Revolving Lender by the Administrative Agent. On and after each
Subsequent Effective Date, after giving effect to any Borrowing of Revolving
Loans, (i) the Effective Amount of all Revolving Loans and Swingline Loans and
the Effective Amount of all L/C Obligations shall not exceed the combined
Revolving Commitments (inclusive of the Additional Revolving Commitments) of the
Revolving Lenders; and (ii) the Effective Amount of the Revolving Loans of any
Revolving Lender plus the participation of such Revolving Lender in the
Effective Amount of all L/C Obligations and in the Effective Amount of all
Swingline Loans shall not at any time exceed such Revolving Lender’s Revolving
Commitment (inclusive of its Additional Revolving Commitment, if any). On and
after the Subsequent Effective Date, each Additional Lender holding an
Additional Revolving Commitment shall be a Revolving Lender under this Agreement
and the other Loan Documents for all purposes with a Revolving Commitment and a
Revolving Proportionate Share as set forth on Schedule 2.01(b), as deemed
amended in clause (i) above, with the rights, duties and obligations of a
Revolving Lender under this Agreement and the other Loan Documents.
 
2.02 Loan Accounts. ii) The Loans made by each Lender and the Letters of Credit
Issued by the L/C Issuer shall be evidenced by one or more accounts or records
maintained by such Lender or L/C Issuer, as the case may be, in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent, the L/C Issuer and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to Holdings and the Letters of
Credit Issued for the account of Holdings, and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Holdings hereunder to pay any amount
owing with respect to the Loans or any Letter of Credit.
 
(b) Upon the request of any Lender made through the Administrative Agent, the
Loans made by such Lender may be evidenced by one or more Notes, instead of or
in addition to loan accounts. Each such Lender shall endorse on the schedules
annexed to its Note(s) the date, amount and maturity of each Loan made by it and
the amount of each payment of principal made by Holdings with respect thereto.
Each such Lender is irrevocably authorized by Holdings to endorse its Note(s),
and each Lender’s record shall be conclusive absent manifest error; provided,
however, that the failure of a Lender to make, or an error in making, a notation
thereon with respect to any Loan shall not limit or otherwise affect the
obligations of Holdings hereunder or under any such Note to such Lender.
 
2.03 Procedure for Borrowing. iii) Each Borrowing of Revolving Loans and Term B
Loans shall be made upon Holdings’ irrevocable written notice delivered to the
Administrative Agent in the form of a Notice of Borrowing, which notice must be
received by the Administrative Agent (i) prior to 9:00 a.m. (San Francisco time)
at least three (3) Business

33

--------------------------------------------------------------------------------

Table of Contents

Days prior to the requested Borrowing Date, in the case of Offshore Rate Loans,
and (ii) prior to 9:00 a.m. (San Francisco time) on the requested Borrowing
Date, in the case of Base Rate Loans, specifying:
 
(i) the amount of the Borrowing, which shall be in a Minimum Amount, and whether
such Borrowing shall be of Term B Loans or Revolving Loans;
 
(ii) the requested Borrowing Date, which shall be a Business Day;
 
(iii) the Type of Loans comprising the Borrowing; and
 
(iv) if applicable, the duration of the Interest Period applicable to such Loans
included in such notice, subject to the provisions of the definition of
“Interest Period” herein. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be one month;
 
provided, however, that with respect to the Borrowing to be made on the
Effective Date and on any Subsequent Effective Date, the Notice of Borrowing
shall be delivered to the Administrative Agent not later than 11:00 a.m. (San
Francisco time) one (1) Business Day before the Effective Date or Subsequent
Effective Date, as the case may be.
 
(b) The Administrative Agent will promptly notify each Revolving Lender or
Term B Lender, as applicable, of its receipt of any Notice of Borrowing and of
the amount of such Lender’s Proportionate Share of that Borrowing.
 
(c) Each Lender will make the amount of its Proportionate Share of each
Borrowing available to the Administrative Agent for the account of Holdings at
the Administrative Agent’s Payment Office by 11:00 a.m. (San Francisco time) on
the Borrowing Date requested by Holdings in funds immediately available to the
Administrative Agent. The proceeds of each such Borrowing will then be made
available to Holdings by the Administrative Agent at such office by crediting
the account of Holdings on the books of Wells Fargo with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent, or if requested by Holdings, by
wire transfer in accordance with written instructions provided to the
Administrative Agent by Holdings of such funds as received by the Administrative
Agent, unless on the date of the Borrowing all or any portion of the proceeds
thereof shall then be required to be applied to the repayment of any outstanding
Loans or L/C Obligations, in which case such proceeds or portion thereof shall
be applied to the payment of such Loans or L/C Obligations.
 
(d) After giving effect to any Borrowing, unless the Administrative Agent shall
otherwise consent, there may not be more than eight different Interest Periods
in effect.

34

--------------------------------------------------------------------------------

Table of Contents

2.04 Conversion and Continuation Elections. iv) Holdings may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.04(b):
 
(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of any Offshore Rate
Loans, to convert any such Loans (or any part thereof in a Minimum Amount) into
Loans of any other Type; or
 
(ii) elect, as of the last day of the applicable Interest Period, to continue
any Offshore Rate Loans having Interest Periods expiring on such day (or any
part thereof in a Minimum Amount);
 
provided that if at any time the aggregate amount of Offshore Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such Offshore Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of Holdings to continue such Loans as, and convert such Loans into, Offshore
Rate Loans, shall terminate.
 
(b) Holdings shall deliver a Notice of Conversion/Continuation to be received by
the Administrative Agent (i) not later than 9:00 a.m. (San Francisco time) at
least three (3) Business Days in advance of the Conversion/Continuation Date, if
the Loans are to be converted into or continued as Offshore Rate Loans, and
(ii) prior to 9:00 a.m. (San Francisco time) on the Conversion/Continuation
Date, if the Loans are to be converted into Base Rate Loans, specifying:
 
(i) the proposed Conversion/Continuation Date;
 
(ii) the aggregate amount of Loans to be converted or continued;
 
(iii) the Type of Loans resulting from the proposed conversion or continuation;
 
(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period, subject to the provisions of the definition of
“Interest Period” herein; and
 
(v) whether such conversion or continuation shall be of Term B Loans or
Revolving Loans.
 
(c) If upon the expiration of any Interest Period applicable to Offshore Rate
Loans, Holdings has failed to select timely a new Interest Period to be
applicable to such Offshore Rate Loans, or if any Default then exists, Holdings
shall be deemed to have elected to convert such Offshore Rate Loans into Base
Rate Loans effective as of the expiration date of such Interest Period.
 
(d) The Administrative Agent will promptly notify each Term B Lender and
Revolving Lender, as applicable, of its receipt of a Notice of

35

--------------------------------------------------------------------------------

Table of Contents

Conversion/Continuation, or, if no timely notice is provided by Holdings, the
Administrative Agent will promptly notify each applicable Lender of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Lender.
 
(e) Unless the Majority Lenders otherwise consent, during the existence of an
Event of Default, Holdings may not elect to have a Loan converted into or
continued as an Offshore Rate Loan.
 
(f) After giving effect to any conversion or continuation of Loans, unless the
Administrative Agent shall otherwise consent, there may not be more than eight
(8) different Interest Periods in effect.
 
2.05 Voluntary Termination or Reduction of Commitments. v) Holdings may, upon
not less than three (3) Business Days’ prior written notice to the
Administrative Agent, terminate the Revolving Commitments, or permanently reduce
the Revolving Commitments, provided that the aggregate amount of any partial
reduction is in a Minimum Amount; unless, after giving effect thereto and to any
prepayments of any Loans made on the effective date thereof, (i) the Effective
Amount of all Revolving Loans, Swingline Loans and L/C Obligations together
would exceed the combined Revolving Commitments of the Revolving Lenders then in
effect, or (ii) the Effective Amount of all L/C Obligations would exceed the L/C
Commitment then in effect. Once reduced in accordance with this Section 2.05,
the Revolving Commitments may not be increased (except pursuant to
Section 2.01(f)). Any reduction of the Revolving Commitments shall be applied to
each Revolving Lender according to its Revolving Proportionate Share. If and to
the extent specified by Holdings in the notice to the Administrative Agent, some
or all of the reduction in the Revolving Commitments shall be applied to reduce
the L/C Commitment. All accrued commitment and letter of credit fees to, but not
including, the effective date of any reduction or termination of Revolving
Commitments, shall be paid on the effective date of such reduction or
termination.
 
(b) At no time shall the Swingline Commitment exceed the combined Revolving
Commitments of the Revolving Lenders, and any reduction of the Revolving
Commitments which reduces the combined Revolving Commitments of the Revolving
Lenders below the then-current amount of the Swingline Commitment shall result
in an automatic corresponding reduction of the Swingline Commitment to the
amount of the combined Revolving Commitments of the Revolving Lenders, as so
reduced, without any action on the part of the Swingline Lender.
 
2.06 Swingline Loans. vi) On the terms and subject to the conditions set forth
herein, the Swingline Lender agrees to make a portion of the Revolving
Commitment available to Holdings by making swingline loans denominated in
Dollars (individually, a “Swingline Loan”, and, collectively, the “Swingline
Loans”) to Holdings on any Business Day during the period from the Effective
Date to the Revolving Loan Maturity Date in accordance with the procedures set
forth in this Section 2.06 in an aggregate principal amount at any one time
outstanding not to exceed Thirty Million Dollars ($30,000,000), notwithstanding
the fact that such Swingline Loans, when aggregated with any other Revolving
Loans made by or Letters of

36

--------------------------------------------------------------------------------

Table of Contents

Credit participated in by the Swingline Lender, may exceed the Swingline
Lender’s Revolving Commitment (the amount of such commitment of the Swingline
Lender to make Swingline Loans to Holdings pursuant to this Section 2.06(a), as
the same shall be reduced pursuant to Section 2.05 or Section 2.08 or as a
result of any assignment pursuant to Section 11.08, the Swingline Lender’s
“Swingline Commitment”); provided that at no time shall (i) the sum of the
Effective Amount of all Swingline Loans plus the Effective Amount of all
Revolving Loans plus the Effective Amount of all L/C Obligations exceed the
combined Revolving Commitments of the Revolving Lenders, or (ii) the Effective
Amount of all Swingline Loans exceed the Swingline Commitment. Additionally, no
more than three Swingline Loans may be outstanding at any one time, and all
Swingline Loans shall at all times accrue interest at the Base Rate plus the
Applicable Margin (for Base Rate Loans) or at such other rate as may be agreed
to by the Swingline Lender and Holdings. Within the foregoing limits, and
subject to the other terms and conditions hereof, Holdings may borrow under this
Section 2.06(a), prepay pursuant to Section 2.07 and reborrow pursuant to this
Section 2.06(a).
 
(b) Holdings shall provide the Administrative Agent irrevocable written notice
(including notice via facsimile confirmed immediately by a telephone call) in
the form of a Notice of Borrowing of any Swingline Loan requested hereunder
(which notice must be received by the Administrative Agent prior to 11:00 a.m.
(San Francisco time) on the requested Borrowing Date) specifying (i) the amount
to be borrowed, which shall be in a Minimum Amount, and (ii) the requested
Borrowing Date, which shall be a Business Day. Unless the Swingline Lender has
received notice prior to 11:00 a.m. (San Francisco time) on such Borrowing Date
from the Administrative Agent (including at the request of any Revolving Lender)
(A) directing the Swingline Lender not to make the requested Swingline Loan as a
result of the limitations set forth in the proviso set forth in Section 2.06(a);
or (B) that one or more conditions specified in Article V are not then
satisfied; then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 12:00 noon (San Francisco time) on the Borrowing
Date specified in such Notice of Borrowing, make the amount of its Swingline
Loan available to Holdings by crediting the account of Holdings on the books of
Wells Fargo or if requested by Holdings, by wire transfer in accordance with
written instructions provided to the Administrative Agent by Holdings. The
Administrative Agent will notify the Revolving Lenders on a quarterly basis if
any Swingline Loan Borrowings occurred during such quarter.
 
(c) Holdings shall repay to the Swingline Lender in full on the Revolving Loan
Maturity Date the aggregate principal amount of the Swingline Loans outstanding
on the Revolving Loan Maturity Date.
 
(d) For one (1) Business Day during each successive ten (10) Business Day
period, the aggregate principal amount of Swingline Loans shall be $0 (a
“Clean-Up Day”); Holdings shall prepay the outstanding principal amount of the
Swingline Loans in whole to the extent required so that a Clean-Up Day may occur
in each such ten (10) Business Day period as provided in this Section 2.06(d)
(which Swingline Loans may not be reborrowed until such Clean-Up Day has ended).

37

--------------------------------------------------------------------------------

Table of Contents

(e) If:
 
(i) any Swingline Loans shall remain outstanding at 9:00 a.m. (San Francisco
time) on any day required to be a Clean-Up Day (by virtue of there being
Swingline Loans outstanding for ten consecutive Business Days) and by such time
on such Business Day the Administrative Agent shall have received neither: (A) a
Notice of Borrowing delivered pursuant to Section 2.03 requesting that Revolving
Loans be made pursuant to Section 2.01 on the Clean-Up Day in an amount at least
equal to the aggregate principal amount of such Swingline Loans; nor (B) any
other notice indicating Holdings’ intent to repay such Swingline Loans with
funds obtained from other sources; or
 
(ii) any Swingline Loans shall remain outstanding during the existence of an
Event of Default and the Swingline Lender shall in its sole discretion notify
the Administrative Agent that the Swingline Lender desires that such Swingline
Loans be converted into Revolving Loans;
 
then the Administrative Agent shall be deemed to have received a Notice of
Borrowing from Holdings pursuant to Section 2.03 requesting that Revolving Loans
consisting of Base Rate Loans be made pursuant to Section 2.01(b) on such
Clean-Up Day (in the case of the circumstances described in clause (i) above) or
on the first Business Day subsequent to the date of such notice from the
Swingline Lender (in the case of the circumstances described in clause (ii)
above) in an amount equal to the aggregate amount of such Swingline Loans, the
proceeds of which Revolving Loans shall be applied to repay such Swingline
Loans, and the procedures set forth in Section 2.03(b) and Section 2.03(c) shall
be followed in making such Revolving Loans; provided, that such Revolving Loans
shall be made notwithstanding Holdings’ failure to comply with Section 5.03; and
provided, further, that if a Borrowing of Revolving Loans becomes legally
impracticable and if so required by the Swingline Lender at the time such
Revolving Loans are required to be made by the Revolving Lenders in accordance
with this Section 2.06(e), each Revolving Lender agrees that in lieu of making
Revolving Loans as described in this Section 2.06(e), such Revolving Lender
shall purchase a participation from the Swingline Lender in the applicable
Swingline Loans in an amount equal to such Revolving Lender’s Revolving
Proportionate Share of such Swingline Loans, and the procedures set forth in
Section 2.03(b) and Section 2.03(c) shall be followed in connection with the
purchases of such participations. Upon such purchases of participations the
prepayment requirements of Section 2.06(d) shall be deemed waived with respect
to such Swingline Loans. If any Swingline Loan shall remain outstanding in lieu
of a Borrowing of Revolving Loans as provided above, interest on such Swingline
Loan shall be due and payable on demand and shall accrue at the rate then
applicable to Revolving Loans consisting of Base Rate Loans. A copy of each
notice given by the Administrative Agent to the Revolving Lenders pursuant to
this Section 2.06(e) with respect to the making of Revolving Loans, or the
purchases of participations, shall be promptly delivered by the Administrative
Agent to Holdings. Each Revolving Lender’s obligation in accordance with this
Agreement to make the Revolving Loans, or purchase the participations, as
contemplated by this Section 2.06(e), shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swingline Lender, Holdings or any other Person for any reason
whatsoever; (2) the occurrence or continuance of a Default, an

38

--------------------------------------------------------------------------------

Table of Contents

Event of Default or a Material Adverse Effect; or (3) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
2.07 Optional Prepayments. Subject to Section 4.04, Holdings may, at any time or
from time to time, in the case of Offshore Rate Loans, upon not less than three
(3) Business Days’ irrevocable written notice to the Administrative Agent, and
in the case of Base Rate Loans, upon irrevocable written notice to the
Administrative Agent provided prior to 9:00 a.m. on the day of such prepayment
(provided that in the case of Base Rate Loans, if such prepayment is received by
the Administrative Agent on or prior to 11:00 a.m. (San Francisco time) on any
Business Day, such payment shall be applied against the outstanding Loans on the
same Business Day), ratably prepay Loans in whole or in part, in Minimum Amounts
without penalty; provided, however, that such notice may state that it is
conditioned upon the consummation of a refinancing or other transaction, in
which case such notice may be revoked by Holdings (by written notice to the
Administrative Agent on or prior to the specified prepayment date), subject to
Section 4.04, if such condition is not satisfied. Such notice of prepayment
shall specify the date and amount of such prepayment, whether such prepayment of
Loans is of Term B Loans, Revolving Loans or Swingline Loans (or a combination
thereof) and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify the Term B Lenders, the Revolving Lenders or the Swingline
Lender, as applicable, of its receipt of any such notice and of such prepayment.
If such notice is given by Holdings, Holdings shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein, together with (other than in the case of Base Rate Loans)
accrued interest to each such date on the amount prepaid and any amounts
required pursuant to Section 4.04. Optional prepayments of Term B Loans shall be
applied to reduce the Term B Loans with respect to each remaining installment of
principal pro rata in accordance with the then remaining installments payable
under Section 2.09(a).
 
2.08 Mandatory Prepayments of Loans; Mandatory Commitment Reductions.
 
(a) Mandatory Prepayments of Loans.
 
(i) If at any time the Effective Amount of all L/C Obligations exceeds the L/C
Commitment, Holdings shall Cash Collateralize on such date the outstanding
Letters of Credit in an amount equal to the excess of the maximum amount then
available to be drawn under the Letters of Credit over the L/C Commitment.
 
(ii) If at any time the Effective Amount of all Revolving Loans and Swingline
Loans plus the Effective Amount of all L/C Obligations exceeds the combined
Revolving Commitments of the Revolving Lenders, Holdings shall immediately, and
without notice or demand, prepay the outstanding principal amount of the
Revolving Loans, Swingline Loans and L/C Advances by an amount equal to the
applicable excess.
 
(iii) If Holdings, the Company or any other Subsidiary shall at any time or from
time to time during any fiscal year make or agree to make a Disposition, then
(A) Holdings shall promptly notify the Administrative Agent in advance of such
Disposition (including notice of the amount of the estimated Net Proceeds to be
received by Holdings, the Company or such other Subsidiary in respect thereof),
and (B) if, after giving effect to such

39

--------------------------------------------------------------------------------

Table of Contents

Disposition, the Net Proceeds of all Dispositions which have occurred in such
fiscal year are greater than $50,000,000 in the aggregate, then promptly upon,
and in no event later than one (1) Business Day after, receipt by Holdings, the
Company or the other Subsidiary of the Net Proceeds of such Disposition,
Holdings shall prepay the Term B Loans in an aggregate amount equal to 100% of
the amount by which the Net Proceeds of such Disposition when added to the Net
Proceeds received by Holdings, the Company or any other Subsidiary on account of
all other Dispositions which have occurred in such fiscal year, less the amount,
if any, of Net Proceeds already so applied in such fiscal year, exceeds
$50,000,000; provided, however, that with respect to any Non-Wholly-Owned
Subsidiary, Holdings shall only be required to prepay the Term B Loans as
provided above in an amount equal to the ratable portion of the Net Proceeds
received by such Non-Wholly-Owned Subsidiary based on Holdings’ direct or
indirect interest in such Non-Wholly-Owned Subsidiary.
 
(iv) If Holdings, the Company or any other Subsidiary shall at any time or from
time to time issue any debt securities or otherwise borrow money (other than any
Loans and other Indebtedness permitted under Section 8.05), then (i) Holdings
shall promptly notify the Administrative Agent in advance of the estimated Net
Issuance Proceeds of such issuance or borrowing, and (ii) promptly upon, and in
no event later than one (1) Business Day after, receipt by Holdings, the Company
or the other Subsidiary of the Net Issuance Proceeds of such issuance or
borrowing, Holdings shall prepay the Term B Loans in an aggregate amount equal
to 100% of the amount of such Net Issuance Proceeds; provided, however, that
with respect to any Non-Wholly-Owned Subsidiary, Holdings shall only be required
to prepay the Term B Loans as provided above in an amount equal to the ratable
portion of the Net Issuance Proceeds received by such Non-Wholly-Owned
Subsidiary in respect of such issuance or borrowing based on Holdings’ direct or
indirect interest in such Non-Wholly-Owned Subsidiary.
 
(v) Any prepayments pursuant to this Section 2.08 shall be subject to
Section 4.04 and applied, first, to any Base Rate Loans then outstanding and
then to Offshore Rate Loans with the shortest Interest Periods remaining;
provided, however, that if the amount of Base Rate Loans then outstanding is not
sufficient to satisfy the entire prepayment requirement, Holdings may, at its
option, place any amounts which it would otherwise be required to use to prepay
Offshore Rate Loans on a day other than the last day of the Interest Period
therefor into an interest-bearing account pledged to the Administrative Agent
for the benefit of the Lenders until the end of such Interest Period at which
time such pledged amounts will be applied to prepay such Offshore Rate Loans.
Holdings shall pay, together with each prepayment under this Section 2.08,
accrued interest on the amount of any Offshore Rate Loans prepaid and any
amounts required pursuant to Section 4.04. Prepayments of Term B Loans shall be
applied to reduce the Term B Loans with respect to each remaining installment of
principal pro rata in accordance with the then remaining installments payable
under Section 2.09(a).
 
(b) Mandatory Commitment Reductions.
 
(i) The Aggregate Revolving Commitment shall be automatically and permanently
reduced to $0 on the Revolving Loan Maturity Date.

40

--------------------------------------------------------------------------------

Table of Contents

(ii) If, on the Effective Date, the Aggregate Term B Commitment shall exceed the
aggregate outstanding principal amount of the Existing Term B Loans and the New
Term B Loans made on the Effective Date, such unused portion of the Aggregate
Term B Commitment shall thereafter automatically terminate on the Effective
Date.
 
(c) Optional Waiver of Prepayments. Any Term B Lender may elect, by notice to
the Administrative Agent at or prior to the time and in the manner specified by
the Administrative Agent, prior to any mandatory prepayment required to be made
by Holdings under Section 2.01(a)(iii) or 2.01(a)(iv), to decline all (but not a
portion) of its pro rata share of such prepayment (such declined amounts, the
“Declined Proceeds”). Any Declined Proceeds shall be offered to the Term B
Lenders not so declining such prepayment, with such Term B Lenders having the
right to decline any prepayment with Declined Proceeds at the time and in the
manner specified by the Administrative Agent. Any Declined Proceeds rejected by
such Term B Lenders may be retained by Holdings.
 
2.09 Repayment.
 
(a) The Term B Loans. Holdings shall repay to the Administrative Agent for the
account of the Term B Lenders the aggregate principal amount of Term B Loans in
quarterly installments on the last Business Day of each calendar quarter,
commencing on December 31, 2006 in the applicable amounts set forth on Schedule
2.09(a) hereto (or as such Schedule may be amended pursuant to Section 2.01(c)
hereof).
 
(b) The Revolving Loans and Swingline Loans. Holdings shall repay to the
Administrative Agent for the account of the Revolving Lenders and Swingline
Lender on the Revolving Loan Maturity Date the aggregate principal amount of
Revolving Loans and Swingline Loans outstanding on such date.
 
2.10 Interest. vii) (i) Subject to Section 2.10(c) below, each Revolving Loan
and Term B Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing Date at a rate per annum equal to the Offshore
Rate or the Base Rate, as the case may be (and subject to Holdings’ right to
convert to other Types of Loans under Section 2.04), plus the Applicable Margin;
and (ii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing Date at a rate per annum equal to
the Base Rate plus the Applicable Margin (for Base Rate Loans), or at such other
rate as may be agreed to by the Swingline Lender.
 
(b) Interest on each Revolving Loan, Term B Loan and Swingline Loan shall be
paid in arrears on each Interest Payment Date. Interest shall also be paid on
the date of any prepayment of Loans (other than Base Rate Loans) under
Section 2.07 or Section 2.08 for the portion of such Loans so prepaid and upon
payment (including prepayment) in full thereof, and on the Revolving Loan
Maturity Date or Term B Loan Maturity Date, as applicable. During the existence
of any Event of Default, interest shall be paid on demand of the Administrative
Agent at the request or with the consent of the Majority Lenders.
 
(c) Notwithstanding Section 2.10(a), while any Event of Default exists or after
acceleration, Holdings shall pay interest (after as well as before entry of
judgment

41

--------------------------------------------------------------------------------

Table of Contents

thereon to the extent permitted by law) on the principal amount of all
outstanding Loans and other Obligations of Holdings, at a rate per annum which
is determined by adding 2% per annum to the Applicable Margin then in effect for
such Loans and other Obligations and, in the case of Obligations not subject to
an Applicable Margin, at a rate per annum equal to the Base Rate plus the
Applicable Margin then in effect for Revolving Loans consisting of Base Rate
Loans, plus 2% per annum; provided, however, that on and after the expiration of
any Interest Period applicable to any Offshore Rate Loan outstanding on the date
of occurrence of such Event of Default or acceleration, the principal amount of
such Loan shall, during the continuation of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Base Rate, plus the
Applicable Margin then in effect for Base Rate Loans, plus 2% per annum.
 
(d) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Holdings. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
2.11 Fees. In addition to certain fees described in Section 3.08:
 
(a) Arrangement and Agency Fees. Holdings shall pay the fees specified in
(i) that certain letter agreement between Holdings and Wells Fargo dated October
9, 2006, (ii) that certain letter agreement among Holdings, JPMorgan Chase Bank,
N.A., and J.P. Morgan Securities Inc. dated October 9, 2006, (iii) that certain
letter agreement between Holdings and SunTrust Bank dated October 9, 2006 and
(iv) that certain letter agreement between Holdings and BNP Paribas dated
October 9, 2006 (each a “Fee Letter” and, collectively, the “Fee Letters”).
 
(b) Commitment Fees. Holdings shall pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee on the actual daily unused
portion of such Revolving Lender’s Revolving Commitment (the “Available
Commitment”), computed on a quarterly basis in arrears on the last Business Day
of each calendar quarter based upon the daily utilization for that quarter as
calculated by the Administrative Agent at a rate per annum equal to the
Applicable Fee Amount (such fees, the “Commitment Fees”). For purposes of
calculating the Available Commitment under this Section 2.11, the Revolving
Commitments shall be deemed used to the extent of the Effective Amount of
Revolving Loans then outstanding plus the Effective Amount of L/C Obligations
then outstanding (other than L/C Obligations consisting of the aggregate undrawn
amount of all Commercial Letters of Credit then outstanding). Swingline Loans
shall not constitute utilization for purposes of calculating Available
Commitment. Such Commitment Fees shall accrue from the Effective Date to the
Revolving Loan Maturity Date and shall be due and payable quarterly in arrears
on the last

42

--------------------------------------------------------------------------------

Table of Contents

Business Day of each calendar quarter, commencing on December 31, 2006, to the
Revolving Loan Maturity Date, with the final payment to be made on the Revolving
Loan Maturity Date; provided that in connection with any termination of
Commitments hereunder, the accrued Commitment Fees calculated for the period
ending on such date shall also be paid on the date of termination. The
Commitment Fees provided in this Section 2.11(b) shall accrue at all times after
the Effective Date, including at any time during which one or more conditions in
Article V are not met.
 
2.12 Computation of Fees and Interest. viii) All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
 
(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on Holdings and the Lenders in the absence of manifest
error. The Administrative Agent will, at the request of Holdings or any Lender,
deliver to Holdings or the Lender, as the case may be, a statement showing the
quotations used by the Administrative Agent in determining any interest rate and
the resulting interest rate.
 
2.13 Payments Generally; Administrative Agent’s Clawback.
 
(a) General. All payments to be made by Holdings shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Holdings hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Payment Office in
Dollars and in immediately available funds not later than 11:00 a.m. (San
Francisco time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Proportionate Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m. (San Francisco time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by Holdings shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b) (1) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or prior to the time of any Borrowing, in the
case of any same day advance of Base Rate Loans) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to Holdings a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and Holdings severally
agree to pay to the

43

--------------------------------------------------------------------------------

Table of Contents

Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Holdings to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by
Holdings, the interest rate applicable to Base Rate Loans. If Holdings and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Holdings
the amount of such interest paid by Holdings for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Holdings shall be without prejudice to any claim Holdings may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(ii) Payments by Holdings; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Holdings prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Holdings will not make such payment,
the Administrative Agent may assume that Holdings has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Holdings has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or Holdings with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to Holdings by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
 
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

44

--------------------------------------------------------------------------------

Table of Contents

2.14 Sharing of Payments, Etc.
 
(a) Except as otherwise provided herein:
 
(i) Each Revolving Loan and reduction of the Aggregate Revolving Commitment
shall be made or shared among the Revolving Lenders pro rata according to their
respective Revolving Proportionate Shares;
 
(ii) Each Term B Loan shall be made or shared among the Term B Lenders pro rata
according to their respective Term B Proportionate Shares;
 
(iii) Each payment of principal on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;
 
(iv) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders that made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;
 
(v) Each payment of Commitment Fees pursuant to this Agreement shall be shared
among the Revolving Lenders (except for Defaulting Lenders) pro rata according
to (A) their respective Revolving Proportionate Shares and (B) in the case of
each Revolving Lender which becomes a Revolving Lender hereunder after the date
hereof, the date upon which such Revolving Lender so became a Revolving Lender;
 
(vi) Each payment of any fees due in connection with any amendment hereto or any
waiver of or forbearance from any Event of Default existing hereunder shall be
shared among those Lenders consenting to such amendment, waiver or forbearance
or as otherwise agreed to by such Lenders;
 
(vii) Each payment of interest (other than interest on Loans) and fees (other
than Commitment Fees) shall be shared among the Lenders and the Administrative
Agent owed the amount upon which such interest or fee accrues pro rata according
to (A) the respective amounts so owed such Lenders and the Administrative Agent
and (B) the dates on which such amounts became owing to such Lenders and the
Administrative Agent; and
 
(viii) All other payments under this Agreement and the other Loan Documents
shall be for the benefit of the Person or Persons specified.
 
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon or other such obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans,
subparticipations in L/C Obligations and

45

--------------------------------------------------------------------------------

Table of Contents

Swingline Loans and participations in such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section 2.14(b) shall not be construed to apply to
(x) any payment made by Holdings pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to Holdings or any Subsidiary thereof (as to which the
provisions of this Section 2.14(b) shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. The Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.14(b) and will in each case notify
the applicable Lenders following any such purchases or repayments.
 
2.15 Security and Guaranty. ix) All Obligations under this Agreement, the Notes
and all other Loan Documents shall be secured in accordance with the Collateral
Documents.
 
(b) All Obligations of Holdings under this Agreement, each of the Notes and all
other Loan Documents to which it is a party shall be unconditionally guaranteed
by each Guarantor pursuant to its Guaranty.
 
ARTICLE III.
 
THE LETTERS OF CREDIT
 
3.01 The Letter of Credit Subfacility. x) On the terms and subject to the
conditions set forth herein (i) the L/C Issuer agrees, (A) from time to time on
any Business Day during the period from the Effective Date to the Revolving Loan
Maturity Date to issue Letters of Credit for the account of Holdings, and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 3.02(c) and Section 3.02(d), and (B) to honor drafts under the Letters
of Credit; and (ii) the Revolving Lenders severally agree to participate in
Letters of Credit Issued for the account of Holdings; provided that the L/C
Issuer shall not be obligated to Issue, and no Revolving Lender shall be
obligated to participate in, any Letter of Credit if such

46

--------------------------------------------------------------------------------

Table of Contents

Letter of Credit is not denominated in Dollars or if as of the date of Issuance
of such Letter of Credit (the “Issuance Date”) and after giving effect thereto
(x) the Effective Amount of all L/C Obligations plus the Effective Amount of all
Revolving Loans and Swingline Loans shall exceed the combined Revolving
Commitments, (y) the participation of any Revolving Lender in the Effective
Amount of all L/C Obligations and in the Effective Amount of all Swingline Loans
plus the Effective Amount of the Revolving Loans of such Revolving Lender shall
exceed such Revolving Lender’s Revolving Commitment, or (z) the Effective Amount
of L/C Obligations shall exceed the L/C Commitment. Within the foregoing limits,
and subject to the other terms and conditions hereof, Holdings’ ability to
obtain Letters of Credit shall be fully revolving, and, accordingly, Holdings
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit which have expired or which have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Effective Date shall be subject to and governed by the
terms and conditions hereof.
 
(b) The L/C Issuer is under no obligation to Issue any Letter of Credit if:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from Issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
 
(ii) the L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or Holdings, on or prior to the Business Day prior to the
requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Article V is not then satisfied;
 
(iii) the expiry date of any requested Letter of Credit is (A) more than 365
days after the date of Issuance, unless the Majority Revolving Lenders have
approved such expiry date in writing, or (B) after the Revolving Loan Maturity
Date, unless all of the Revolving Lenders have approved such expiry date in
writing;
 
(iv) the expiry date of any requested Letter of Credit is prior to the maturity
date of any financial obligation to be supported by the requested Letter of
Credit;
 
(v) any requested Letter of Credit does not provide for drafts, or is not
otherwise in form and substance acceptable to the L/C Issuer, or the Issuance of
a Letter of Credit shall violate any applicable policies of the L/C Issuer;

47

--------------------------------------------------------------------------------

Table of Contents

(vi) any Standby Letter of Credit is for the purpose of supporting the issuance
of any letter of credit by any other Person;
 
(vii) any Standby Letter of Credit is in a face amount less than $1,000,000; or
 
(viii) any requested Letter of Credit is to be denominated in a currency other
than Dollars.
 
(c) Letters of Credit issued under this Article III shall be either Commercial
Letters of Credit or Standby Letters of Credit.
 
3.02 Issuance, Amendment and Renewal of Letters of Credit. xi) Each Letter of
Credit shall be issued upon the irrevocable written request of Holdings received
by the L/C Issuer (with a copy sent by Holdings to the Administrative Agent) at
least four (4) Business Days (or such shorter time as the L/C Issuer may agree
in a particular instance in its sole discretion) prior to the proposed date of
issuance. Each such request for issuance of a Letter of Credit shall be by
facsimile, confirmed immediately in an original writing, in the form of an L/C
Application, and shall specify in form and detail satisfactory to the L/C
Issuer: (i) the proposed date of issuance of the Letter of Credit (which shall
be a Business Day); (ii) the face amount of the Letter of Credit; (iii) the
expiry date of the Letter of Credit; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by the beneficiary of the
Letter of Credit in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by the beneficiary in case of any drawing
thereunder; and (vii) such other matters as the L/C Issuer may require.
 
(b) At least two (2) Business Days prior to the Issuance of any Letter of
Credit, the L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of the L/C
Application or L/C Amendment Application from Holdings and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received notice on or before the Business Day immediately preceding
the date the L/C Issuer is to issue a requested Letter of Credit from the
Administrative Agent (A) directing the L/C Issuer not to issue such Letter of
Credit because such issuance is not then permitted under Section 3.01(a) as a
result of the limitations set forth in clauses (x) through (z) thereof or
Section 3.01(b)(ii); or (B) that one or more conditions specified in Article V
are not then satisfied; then, subject to the terms and conditions hereof, the
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of Holdings in accordance with the L/C Issuer’s usual and customary
business practices.
 
(c) From time to time while a Letter of Credit is outstanding and prior to the
Revolving Loan Maturity Date, the L/C Issuer will, upon the written request of
Holdings received by the L/C Issuer (with a copy sent by Holdings to the
Administrative Agent) at least four (4) Business Days (or such shorter time as
the L/C Issuer may agree in a particular instance in its sole discretion) prior
to the proposed date of amendment (including a renewal or extension thereof),
amend any Letter of Credit issued by it. Each such request for amendment of a
Letter of Credit shall be made by facsimile, confirmed immediately in an
original writing, made in the form of an L/C Amendment Application and shall
specify in form and detail satisfactory to the

48

--------------------------------------------------------------------------------

Table of Contents

L/C Issuer: (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the L/C Issuer
may require. The L/C Issuer shall be under no obligation to amend any Letter of
Credit if: (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms of this Agreement; or
(B) the beneficiary of any such Letter of Credit does not accept the proposed
amendment to the Letter of Credit. The Administrative Agent will promptly notify
the Revolving Lenders of the Issuance of any Standby Letter of Credit notified
to it by the L/C Issuer. The Revolving Lenders acknowledge and agree that the
Administrative Agent will not notify them of the receipt by the Administrative
Agent of any L/C Application or L/C Amendment Application or of the Issuance of
any Commercial Letter of Credit. From time to time the Administrative Agent will
notify the Revolving Lenders of the amount of all outstanding Letters of Credit
hereunder.
 
(d) The L/C Issuer and the Revolving Lenders agree that, while a Letter of
Credit is outstanding and prior to the Revolving Loan Maturity Date, the L/C
Issuer shall be entitled to authorize the renewal of any Letter of Credit issued
by it. The L/C Issuer shall be under no obligation to so renew any Letter of
Credit if: (A) the L/C Issuer would have no obligation at such time to issue or
amend such Letter of Credit in its renewed form under the terms of this
Agreement; or (B) the beneficiary of any such Letter of Credit does not accept
the proposed renewal of the Letter of Credit. If any outstanding Letter of
Credit shall provide that it shall be automatically renewed unless the
beneficiary thereof receives notice from the L/C Issuer that such Letter of
Credit shall not be renewed, and if at the time of renewal, the L/C Issuer would
be entitled to authorize the renewal of such Letter of Credit in accordance with
this Section 3.02(d) upon the request of Holdings, but the L/C Issuer shall not
have received any written direction by Holdings with respect thereto, the L/C
Issuer shall nonetheless be permitted to allow such Letter of Credit to renew,
and Holdings and the Revolving Lenders hereby authorize such renewal, and,
accordingly, the L/C Issuer shall be deemed to have received an L/C Amendment
Application from Holdings requesting such renewal.
 
(e) The L/C Issuer may, at its election (or as required by the Administrative
Agent at the direction of the Majority Revolving Lenders), deliver any notices
of termination or other communications to any Letter of Credit beneficiary or
transferee, and take any other action as necessary or appropriate, at any time
and from time to time, in order to cause the expiry date of such Letter of
Credit to be a date not later than the Revolving Loan Maturity Date.
 
(f) This Agreement shall control in the event of any conflict with any L/C
Related Document (other than any Letter of Credit).
 
(g) The L/C Issuer will also deliver to the Administrative Agent, concurrently
or promptly following its delivery of a Letter of Credit, or amendment to or
renewal of a Letter of Credit, to an advising bank or a beneficiary, a true and
complete copy of each such Letter of Credit or amendment to or renewal of a
Letter of Credit.
 
3.03 Risk Participations, Drawings and Reimbursements. xii) Immediately upon the
Issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and

49

--------------------------------------------------------------------------------

Table of Contents

hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to the product of (i) the Revolving Proportionate Share of such Revolving
Lender, times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively. Each Issuance of a Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Revolving
Lender by an amount equal to the amount of such participation.
 
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the L/C Issuer will promptly notify Holdings
and specify in such notice the date such drawing will be honored by the L/C
Issuer (the “Honor Date”). If the L/C Issuer so notifies Holdings prior to 9:00
a.m. (San Francisco time) on the Honor Date, Holdings, as account party under
such Letter of Credit, shall reimburse the L/C Issuer no later than 11:00 a.m.
(San Francisco time) on the Honor Date for the amount paid by the L/C Issuer
under such Letter of Credit or, if the L/C Issuer shall so notify Holdings after
9:00 a.m. (San Francisco time) on the Honor Date, Holdings, as account party
under such Letter of Credit, shall reimburse the L/C Issuer no later than 11:00
a.m. (San Francisco time) on the next succeeding Business Day for the amount
paid by the L/C Issuer under such Letter of Credit on the Honor Date (each such
date, a “Reimbursement Date”), in each case, in an amount equal to the amount so
paid by the L/C Issuer. In the event Holdings fails to reimburse the L/C Issuer
for the full amount of any drawing under any Letter of Credit by the required
time as provided above on the Reimbursement Date, the L/C Issuer will promptly
notify the Administrative Agent, and the Administrative Agent will promptly
notify each Revolving Lender thereof (including the amount thereof and such
Revolving Lender’s Revolving Proportionate Share thereof), and Holdings shall be
deemed to have requested that Base Rate Loans be made by the Revolving Lenders
to Holdings to be disbursed on the Reimbursement Date for such Letter of Credit,
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitment and subject to the conditions set forth in Section 5.03. Holdings
hereby directs that the proceeds of any such Loans deemed to be borrowed by it
shall be used to pay its reimbursement obligations in respect of any such
drawing. Solely for the purposes of making such Loans, the Minimum Amount
limitations set forth in Section 2.03 shall not be applicable. Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this Section 3.03(b)
may be oral if immediately confirmed in writing (including by facsimile);
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. In the event that any amount of
any drawing under any Letter of Credit is not reimbursed by Holdings on the
Honor Date, such unreimbursed amount shall bear interest until it is either
deemed to be an L/C Borrowing as provided in Section 3.03(d) or deemed to be
converted to a Base Rate Loan as provided in this Section 3.03(b), at a rate per
annum equal to the Base Rate plus the Applicable Margin then in effect for
Revolving Loans consisting of Base Rate Loans.
 
(c) Each Revolving Lender shall, upon receipt of any notice pursuant to
Section 3.03(b), make available to the Administrative Agent for the account of
the L/C Issuer an amount in Dollars and in immediately available funds equal to
its Revolving Proportionate Share of the amount of the drawing, whereupon such
Revolving Lender shall (subject to Section 3.03(f)) be deemed to have made a
Revolving Loan consisting of a Base Rate Loan to Holdings in that amount. The
Administrative Agent will promptly give notice of the occurrence of the
Reimbursement Date, but failure of the Administrative Agent to give any such
notice on

50

--------------------------------------------------------------------------------

Table of Contents

the Reimbursement Date or in sufficient time to enable any Revolving Lender to
effect such payment on such date shall not relieve such Revolving Lender from
its obligations under this Section 3.03.
 
(d) With respect to any unreimbursed drawing that is not converted into
Revolving Loans in whole or in part, because of Holdings’ failure to satisfy the
conditions set forth in Section 5.03 or for any other reason, Holdings shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
such drawing, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at a rate per annum equal to the Base
Rate, plus the Applicable Margin then in effect for Revolving Loans consisting
of Base Rate Loans, plus 2% per annum. In such event, each Revolving Lender
shall upon receipt of any notice pursuant to Section 3.03(b) make available to
the Administrative Agent for the account of the L/C Issuer an amount in Dollars
and in immediately available funds equal to its Revolving Proportionate Share of
the amount of the drawing. Each Revolving Lender’s payment to the L/C Issuer
pursuant to this Section 3.03(d) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 3.03.
 
(e) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer the amount of such Revolving Lender’s
Revolving Proportionate Share of the amount of any drawing by no later than
12:00 noon (San Francisco time) on the Reimbursement Date, then interest shall
accrue on such Revolving Lender’s obligation to make such payment, from the
Reimbursement Date to the date such Revolving Lender makes such payment, at
(i) the Federal Funds Rate in effect from time to time during the period
commencing on the Reimbursement Date and ending on the date three (3) Business
Days thereafter, and (ii) thereafter at the Base Rate as in effect from time to
time, payable on demand of the Administrative Agent.
 
(f) Each Revolving Lender’s obligation in accordance with this Agreement to make
or participate in the Revolving Loans or L/C Advances, as contemplated by this
Section 3.03, as a result of a drawing under a Letter of Credit, shall be
absolute and unconditional and without recourse to the L/C Issuer and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the L/C Issuer, Holdings or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default, an Event of Default or a Material
Adverse Effect; or (iii) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans under this Section 3.03 is
subject to the conditions set forth in Section 5.03; and provided, further,
however, that a Revolving Lender may have recourse against the L/C Issuer, and
the L/C Issuer may be liable to a Revolving Lender, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Revolving Lender which such Revolving Lender proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.

51

--------------------------------------------------------------------------------

Table of Contents

3.04 Repayment of Participations. xiii) Upon (and only upon) receipt by the
Administrative Agent for the account of the L/C Issuer of immediately available
funds from Holdings (i) in reimbursement of any payment made by the L/C Issuer
under the Letter of Credit with respect to which any Revolving Lender has paid
the Administrative Agent for the account of the L/C Issuer for such Revolving
Lender’s participation in the Letter of Credit pursuant to Section 3.03 or
(ii) in payment of interest thereon, the Administrative Agent will pay to each
Revolving Lender, in the same funds as those received by the Administrative
Agent for the account of the L/C Issuer, the amount of such Revolving Lender’s
Revolving Proportionate Share of such funds, and the L/C Issuer shall receive
the amount of the Revolving Proportionate Share of such funds of any Revolving
Lender that did not so pay the Administrative Agent for the account of the L/C
Issuer.
 
(b) If the Administrative Agent or the L/C Issuer is required at any time to
return to Holdings, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by
Holdings to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 3.04(a) in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Revolving Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent or the L/C
Issuer the amount of its Revolving Proportionate Share of any amounts so
returned by the Administrative Agent or the L/C Issuer plus interest thereon
from the date such demand is made to the date such amounts are returned by such
Revolving Lender to the Administrative Agent or the L/C Issuer, at a rate per
annum equal to the Federal Funds Rate in effect from time to time.
 
3.05 Role of the L/C Issuer. xiv) Each Revolving Lender and Holdings agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft and
certificates expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.
 
(b) No Administrative Agent-Related Person nor any of the respective
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Revolving Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lender (including the
Majority Revolving Lenders, as applicable); (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any L/C-Related
Document.
 
(c) Holdings hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Holdings pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Administrative
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vii) of Section 3.06; provided,
however, anything in such clauses to the contrary notwithstanding, that Holdings
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Holdings, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Holdings which Holdings proves
were caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s

52

--------------------------------------------------------------------------------

Table of Contents

willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) the L/C Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; and (ii) the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
3.06 Obligations Absolute. The obligations of Holdings under this Agreement and
any L/C-Related Document to reimburse the L/C Issuer for a drawing under a
Letter of Credit, and to repay any L/C Borrowing and any drawing under a Letter
of Credit converted into Revolving Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Holdings in respect of any Letter of Credit
or any other amendment or waiver of or any consent to departure from all or any
of the L/C-Related Documents;
 
(iii) the existence of any claim, set-off, defense or other right that Holdings
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the L/C-Related Documents
or any unrelated transaction;
 
(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;
 
(v) any payment by the L/C Issuer under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the L/C Issuer under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

53

--------------------------------------------------------------------------------

Table of Contents

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of Holdings in respect of any Letter of Credit; or
 
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings or a Guarantor.
 
3.07 Cash Collateral Pledge. (a) Upon the request of the Administrative Agent,
if the L/C Issuer has honored any full or partial drawing request on any Letter
of Credit and such drawing has resulted in an L/C Borrowing hereunder, or
(b) if, as of the Revolving Loan Maturity Date, any Letters of Credit may for
any reason remain outstanding and partially or wholly undrawn, or (c) the
occurrence of the circumstances described in Section 2.08(a)(i) requiring
Holdings to Cash Collateralize Letters of Credit, then, Holdings shall
immediately Cash Collateralize the L/C Obligations in an amount equal to such
L/C Obligations. Holdings shall, to the extent necessary, make such additional
pledges from time to time as shall be necessary to ensure that all L/C
Obligations remain at all times fully Cash Collateralized. Cash collateral held
under this Section 3.07 or Section 9.02 shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo pursuant to the Security
Agreement.
 
3.08 Letter of Credit Fees. xv) Holdings shall pay to the Administrative Agent
for the account of each of the Revolving Lenders in accordance with its
respective Revolving Proportionate Share a letter of credit fee with respect to
the Standby Letters of Credit equal to the rate per annum equal to the
Applicable Fee Amount of the actual daily maximum amount available to be drawn
of the outstanding Standby Letters of Credit, computed on a quarterly basis in
arrears on the last Business Day of each calendar quarter based upon Standby
Letters of Credit outstanding for that quarter as calculated by the
Administrative Agent. Such letter of credit fees shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter during
which Standby Letters of Credit are outstanding, commencing on the first such
quarterly date to occur after the Effective Date, to the Revolving Loan Maturity
Date (or such later date upon which the outstanding Letters of Credit shall
expire), with the final payment to be made on the Revolving Loan Maturity Date
(or such later expiration date). Such fees are fully earned when due and, once
paid, are non-refundable.
 
(b) Holdings shall pay to the L/C Issuer, for the L/C Issuer’s sole account, a
letter of credit fee with respect to the amount from time to time available to
be drawn under Commercial Letters of Credit in such amount and on such dates as
shall separately be agreed upon between the L/C Issuer and Holdings. Such fees
are fully earned when due and, once paid, are non-refundable.
 
(c) Holdings shall pay to the L/C Issuer, for the L/C Issuer’s sole account, a
letter of credit fronting fee for each Standby Letter of Credit Issued by the
L/C Issuer equal to 0.125% per annum of the actual daily maximum amount
available to be drawn of the outstanding Standby Letters of Credit, computed on
a quarterly basis in arrears on the last Business Day of each calendar quarter
based upon Standby Letters of Credit outstanding for that quarter as calculated
by the L/C Issuer. Such letter of credit fronting fees shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter during
which

54

--------------------------------------------------------------------------------

Table of Contents

Standby Letters of Credit are outstanding, commencing on the first such
quarterly date to occur after the Effective Date, to the Revolving Loan Maturity
Date (or such later date upon which the outstanding Letters of Credit shall
expire), with the final payment to be made on the Revolving Loan Maturity Date
(or such later expiration date). Such fees are fully earned when due and, once
paid, are non-refundable.
 
(d) Holdings shall pay to the L/C Issuer from time to time on demand the normal
issuance, presentation, transfer, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.
 
(e) Notwithstanding subsection (a) of this Section 3.08, while any Event of
Default exists or after acceleration, Holdings shall pay a letter of credit fee
(after as well as before entry of judgment thereon to the extent permitted by
law) on the actual daily maximum amount available to be drawn of the outstanding
Letters of Credit, at a rate per annum which is determined by adding 2% per
annum to the rate otherwise then in effect hereunder for such Letters of Credit.
 
3.09 Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Holdings when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits
(the “UCP”), as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each Commercial Letter of
Credit.
 
3.10 Trade Bank as L/C Issuer. The parties hereto acknowledge and agree that, at
its option, Wells Fargo, as L/C Issuer, may arrange for Letters of Credit to be
issued by Trade Bank as agent for Wells Fargo. All parties hereto understand and
agree that to the extent any Letters of Credit are issued by Trade Bank as agent
for Wells Fargo, (i) Trade Bank is agent only to Wells Fargo and not to Holdings
and has no obligations to Holdings, (ii) the Letters of Credit issued by Trade
Bank will be deemed Letters of Credit issued by the L/C Issuer for all purposes
hereunder and (iii) any of the obligations performed or rights exercised
pursuant to or in connection with the issuance of any Letter of Credit by Trade
Bank shall be deemed obligations performed or rights exercised by Wells Fargo as
L/C Issuer. To the extent that the L/C Issuer is required to provide any notices
to, or take any other actions for the benefit of, the Administrative Agent
hereunder, with respect to any Letter of Credit issued by Trade Bank, no such
notice or action shall be required.

55

--------------------------------------------------------------------------------

Table of Contents

ARTICLE IV.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
4.01 Taxes.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Holdings hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Holdings shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Holdings shall make such deductions and
(iii) Holdings shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by Holdings. Without limiting the provisions of
subsection (a) above, Holdings shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Indemnification by Holdings. Holdings shall indemnify the Administrative
Agent, each Lender and the L/C Issuer, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Holdings by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
 
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Holdings to a Governmental Authority,
Holdings shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Holdings is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Holdings (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by Holdings or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made

56

--------------------------------------------------------------------------------

Table of Contents

without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Holdings or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Holdings or the Administrative Agent as will enable Holdings or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that Holdings is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to Holdings and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Holdings or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Holdings
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Holdings to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by Holdings or with
respect to which Holdings has paid additional amounts pursuant to this Section,
it shall pay to Holdings an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Holdings under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Holdings, upon the request of the Administrative Agent,
such Lender or the L/C Issuer, agrees to repay the amount paid over to Holdings
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative

57

--------------------------------------------------------------------------------

Table of Contents

Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Holdings
or any other Person.
 
(g) Nothing contained in this Section 4.01 shall override any term or provision
of any Specified Swap Contract regarding withholding taxes relating to Swap
Contracts.
 
4.02 Illegality. xvi) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make
Offshore Rate Loans, then, on notice thereof by such Lender to Holdings through
the Administrative Agent, any obligation of that Lender to make Offshore Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
Holdings that the circumstances giving rise to such determination no longer
exist.
 
(b) If a Lender determines that it is unlawful to maintain any Offshore Rate
Loan, Holdings shall, upon its receipt of notice of such fact and demand from
such Lender (with a copy to the Administrative Agent), prepay in full such
Offshore Rate Loans of that Lender then outstanding, together with interest
accrued thereon and amounts required under Section 4.04, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Offshore Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Offshore Rate Loan. If Holdings is required
to so prepay any Offshore Rate Loan, then concurrently with such prepayment,
Holdings shall borrow from the affected Lender, in the amount of such repayment,
a Base Rate Loan.
 
(c) If the obligation of any Lender to make or maintain Offshore Rate Loans has
been so terminated or suspended, Holdings may elect, by giving notice to such
Lender through the Administrative Agent that all Loans which would otherwise be
made by such Lender as Offshore Rate Loans shall be instead Base Rate Loans.
 
(d) Before giving any notice to the Administrative Agent under this
Section 4.02, the affected Lender shall designate a different Lending Office
with respect to its Offshore Rate Loans if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
such Lender, be illegal or otherwise disadvantageous to such Lender.
 
4.03 Increased Costs.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the L/C Issuer;
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of

58

--------------------------------------------------------------------------------

Table of Contents

Credit or any Offshore Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Offshore Rate Loans
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Offshore Rate Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, Holdings will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Holdings will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
delivered pursuant to Section 4.06 setting forth the amount or amounts necessary
to compensate such Lender or the L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
Holdings shall be conclusive absent manifest error. Holdings shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Holdings shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Holdings of the Change in Law giving rise to such increased
costs or reductions and of

59

--------------------------------------------------------------------------------

Table of Contents

such Lender’s or the L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e) Reserves on Offshore Rate Loans. Holdings shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Offshore Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Holdings shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
4.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, Holdings shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by Holdings (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Holdings; or
 
(c) any assignment of a Offshore Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Holdings pursuant to
Section 11.11;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, such loss or expense to be deemed
to include an amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Offshore Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market. Holdings shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

60

--------------------------------------------------------------------------------

Table of Contents

For purposes of calculating amounts payable by Holdings to the Lenders under
this Section 4.04, each Lender shall be deemed to have funded each Offshore Rate
Loan made by it at the Offshore Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Offshore Rate Loan was in fact so funded.
 
4.05 Inability to Determine Rates. If the Administrative Agent or the Majority
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Offshore Rate for any requested Interest Period with respect
to a proposed Borrowing of Offshore Rate Loans or conversion into or
continuation of Offshore Rate Loans, or that the Offshore Rate applicable
pursuant to Section 2.10(a) for any requested Interest Period with respect to a
proposed Borrowing of Offshore Rate Loans, or a conversion into or continuation
of Offshore Rate Loans does not adequately and fairly reflect the cost to such
Lenders of funding such Loans, the Administrative Agent will promptly so notify
Holdings and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Offshore Rate Loans, as the case may be, hereunder shall be suspended
until the Administrative Agent upon the instruction of the Majority Lenders
revokes such notice in writing. Upon receipt of such notice, Holdings may revoke
any Notice of Borrowing or Notice of Conversion/Continuation then submitted by
it. If Holdings does not revoke such Notice, the Lenders shall make, convert or
continue the Loans, as proposed by Holdings, in the amount specified in the
applicable notice submitted by Holdings, but such Loans shall be made, converted
or continued as Base Rate Loans instead of Offshore Rate Loans, as the case may
be.
 
4.06 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article IV shall deliver to Holdings (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder, and the basis for calculation of such
amount, and such certificate shall be conclusive and binding on Holdings in the
absence of manifest error.
 
4.07 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.03, or Holdings is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.01, or if any Lender gives a notice pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Holdings hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Holdings is required to pay any additional amount to any
Lender or any

61

--------------------------------------------------------------------------------

Table of Contents

Governmental Authority for the account of any Lender pursuant to Section 4.01,
Holdings may replace such Lender in accordance with Section 11.11.
 
4.08 Survival. The agreements and obligations of Holdings in this Article IV
shall survive the termination of the Commitments, the termination or expiration
of all Letters of Credit and the payment of all other Obligations.
 
ARTICLE V.
 
CONDITIONS PRECEDENT
 
5.01 Conditions to Effective Date. The obligations of each Lender and the L/C
Issuer to make its initial Credit Extension hereunder (including the obligations
of any New Lender to advance its Proportionate Share of any Loans currently
outstanding under the Existing Credit Agreement pursuant to Section 2.01 hereof)
shall be subject to the condition that the Administrative Agent shall have
received on or before the Effective Date all of the following, in form and
substance reasonably satisfactory to the Administrative Agent and each Lender:
 
(a) Credit Agreement. This Agreement executed by (i) Holdings, the Company and
each direct or indirect U.S. Wholly-Owned Subsidiary of Holdings; (ii) each
Lender, the Swingline Lender and the L/C Issuer; and (iii) the Administrative
Agent.
 
(b) Resolutions; Incumbency.
 
(i) Copies of the resolutions of the board of directors of each Loan Party (or
other similar enabling action of each Loan Party that is not a corporation)
authorizing the transactions contemplated hereby, certified as of the Effective
Date by the Secretary or an Assistant Secretary of such Person; and
 
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party,
dated as of the Effective Date, certifying the names, titles and true signatures
of the officers of such Person authorized to execute, deliver and perform, as
applicable, this Agreement and all other Loan Documents to be delivered by it
hereunder; and
 
(c) Financial Statements.
 
(i) The audited consolidated balance sheet of Holdings and its Subsidiaries as
at December 31, 2005 and December 31, 2004, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year then ended, certified by a Responsible Officer of Holdings;
 
(ii) the unaudited consolidated balance sheet of Holdings and its Subsidiaries
as at September 30, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter then
ended, certified by a Responsible Officer of Holdings; and
 
(iii) such other financial information as the Administrative Agent or any Lender
may reasonably request.

62

--------------------------------------------------------------------------------

Table of Contents

(d) Organization Documents; Good Standing. Each of the following documents:
 
(i) the Organization Documents of each Loan Party as in effect on the Effective
Date, certified by the Secretary or Assistant Secretary of such Person as of the
Effective Date; and
 
(ii) a good standing certificate, as of a recent date, for each Loan Party from
the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation or formation and each state where its ownership, lease or
operation of property or the conduct of its business requires such Loan Party be
qualified or otherwise licensed to do business;
 
(e) Legal Opinion. An opinion of Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties and addressed to the Administrative Agent and the Lenders, dated
the Effective Date, substantially in the form of Exhibit D;
 
(f) Payment of Fees. Evidence of payment by Holdings of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Effective
Date, together with reasonable Attorney Costs of Wells Fargo to the extent
invoiced prior to or on the Effective Date, plus such additional amounts of
reasonable Attorney Costs as shall constitute Wells Fargo’s reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between Holdings and Wells Fargo); including any such
costs, fees and expenses arising under or referenced in Section 2.11 and
Section 11.04;
 
(g) Officer’s Certificate. A certificate signed by a Responsible Officer of each
of Holdings and the Company, dated as of the Effective Date, stating that:
 
(i) the representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date;
 
(ii) no Default exists or would result from the initial Credit Extension; and
 
(iii) there has occurred since December 31, 2005, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;
 
(h) Collateral Documents. The Collateral Documents, executed by each Loan Party,
in appropriate form for recording, where necessary, together with:
 
(i) copies of all UCC-l, UCC-2 and UCC-3 financing statements to be filed to
perfect or amend the security interests of the Administrative Agent for the
benefit of the Lenders, or other evidence satisfactory to the Administrative
Agent that there have been filed, registered or recorded all financing
statements and other filings, registrations and recordings necessary and
advisable to perfect or amend the perfection of the Liens of the Administrative
Agent for the benefit of the Lenders in accordance with applicable law;

63

--------------------------------------------------------------------------------

Table of Contents

(ii) written advice relating to such Lien and judgment searches as the
Administrative Agent shall have requested, and such termination statements or
other documents as may be necessary to confirm that the Collateral is subject to
no other Liens in favor of any Persons (other than Permitted Liens);
 
(iii) to the extent not previously delivered pursuant to the Existing Credit
Agreement, receipt by the Administrative Agent of all certificates and
instruments representing the Pledged Collateral, together with stock transfer
powers executed in blank with signatures guaranteed, as the Administrative Agent
may specify;
 
(iv) funds sufficient to pay any filing or recording tax or fee in connection
with any and all UCC-1 financing statements;
 
(v) to the extent not previously delivered pursuant to the Existing Credit
Agreement, such consents, estoppels, subordination agreements and other
documents and instruments executed by landlords, tenants, bailees and other
Persons party to material contracts relating to any Collateral as to which the
Administrative Agent shall be granted a Lien for the benefit of the Lenders, as
requested by the Administrative Agent or any Lender; and
 
(vi) evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents, and to enhance the
Administrative Agent’s ability to preserve and protect its and the Lenders’
interests in and access to the Collateral, have been taken;
 
(i) Insurance Policies. To the extent not previously delivered pursuant to the
Existing Credit Agreement, evidence that the Administrative Agent has been named
as loss payee under all policies of casualty insurance under a Form 438BFU or
other standard lender’s loss payable endorsement and as additional insured under
all policies of liability insurance required in accordance with Section 7.06 and
the Collateral Documents, together with a certificate of insurance as to all
insurance coverage on the properties of Holdings and its Subsidiaries;
 
(j) Compliance Certificate. A completed Compliance Certificate, as of September
30, 2006, signed by a Responsible Officer of Holdings;
 
(k) Control Agreements. Any control agreements for the perfection of the
Administrative Agent’s Lien on the deposit accounts of Holdings and the
Guarantors party hereto which have been requested by the Administrative Agent
prior to the Effective Date shall have been executed by Holdings or such
Guarantor, as applicable, and any applicable financial institutions;
 
(l) Assignments of Trademarks. Such actions shall have been taken as the
Administrative Agent deems necessary to ensure the Administrative Agent’s and
the Lenders’ rights as secured party with respect to any trademarks of Holdings
or any Guarantor party hereto;

64

--------------------------------------------------------------------------------

Table of Contents

(m) Notes. Notes executed by Holdings for the Lenders requesting Notes; and
 
(n) Certain Transitional Payments. Evidence of payment by Holdings to each of
the Existing Lenders all accrued and unpaid interest (to but excluding the
Effective Date), fees, expenses and certain other amounts owing to the
Administrative Agent and the Existing Lenders under the Existing Credit
Agreement as of the Effective Date, including all “Term A Loans” then
outstanding under the Existing Credit Agreement and all amounts, if any, payable
under Section 4.04 of the Existing Credit Agreement. Such accrued and unpaid
interest, fees, expenses and other amounts owing to the Administrative Agent and
the Existing Lenders shall be set forth in a closing statement prepared by the
Administrative Agent and delivered to Holdings on or prior to the Effective
Date.
 
(o) Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Lender may reasonably request.
 
5.02 Conditions to each Subsequent Effective Date. The obligations of each
Additional Lender to become a party hereto and of each Additional Lender to make
the Additional Term B Loans and/or to provide any Additional Revolving
Commitment shall be subject to the condition that the Administrative Agent shall
have received on or before the relevant Subsequent Effective Date all of the
following, in form and substance reasonably satisfactory to the Administrative
Agent and each Additional Lender, and in sufficient copies for each Additional
Lender:
 
(a) Credit Agreement and Notes. This Agreement executed by each Additional
Lender and Notes executed by Holdings for each Additional Lender requesting
Notes;
 
(b) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of each Loan Party, dated as of the relevant Subsequent Effective
Date, certifying:
 
(i) that the resolutions of the board of directors of each Loan Party (or other
similar enabling action of each Loan Party that is not a corporation)
authorizing the transactions contemplated hereby, as delivered on the Effective
Date or the Additional Guarantor Accession Date, as applicable, are in full
force and effect and have not been amended, supplemented or modified; and
 
(ii) the names, titles and true signatures of the officers of such Person
authorized to execute, deliver and perform, as applicable, this Agreement and
all other Loan Documents to be delivered by it hereunder;
 
(c) Organization Documents; Good Standing. Each of the following documents:
 
(i) the Organization Documents of each Loan Party as in effect on the relevant
Subsequent Effective Date certified by the Secretary or Assistant Secretary of
such Person as of the relevant Subsequent Effective Date, or a certification by
such Secretary or Assistant Secretary that the Organization Documents of such
Loan Party delivered to the Administrative Agent on the Effective Date or the
Additional Guarantor Accession Date, as

65

--------------------------------------------------------------------------------

Table of Contents

applicable, or any prior Subsequent Effective Date are in full force and effect
and have not been amended, supplemented or modified; and
 
(ii) a good standing certificate, as of a date reasonably prior to the relevant
Subsequent Effective Date as is determined by the Administrative Agent in good
faith, for each Loan Party from the Secretary of State (or similar, applicable
Governmental Authority) of its state of incorporation and each state where its
ownership, lease or operation of property or the conduct of its business
requires such Loan Party be qualified or otherwise licensed to do business;
 
(d) Payment of Fees. Evidence of payment by Holdings of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the relevant
Subsequent Effective Date, together with reasonable Attorney Costs of Wells
Fargo to the extent invoiced prior to or on the relevant Subsequent Effective
Date, plus such additional amounts of reasonable Attorney Costs as shall
constitute Wells Fargo’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude final settling of accounts between Holdings and
Wells Fargo); including any such costs, fees and expenses arising under or
referenced in Section 2.11 and Section 11.04;
 
(e) Officer’s Certificate. A certificate signed by a Responsible Officer of each
of Holdings and the Company, dated as of the relevant Subsequent Effective Date,
stating that:
 
(i) the representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date);
 
(ii) no Default exists or would result from the Credit Extensions to be made as
of the relevant Subsequent Effective Date; and, after giving effect to such
Credit Extensions, Holdings would be in pro forma compliance with the financial
covenants set forth in Section 8.19 measured as of the last day of the most
recent fiscal quarter for which Holdings has delivered financial statements
under Section 5.01(c), Section 7.01(a) or Section 7.01(b); and
 
(iii) there has occurred since the Effective Date, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;
 
(f) Additional Conditions. The Borrower shall have complied with all of the
conditions set forth in Section 2.01(c) or Section 2.01(d), as applicable; and
 
(g) Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Additional Lender may reasonably request.
 
5.03 Conditions to All Credit Extensions. The obligation of each Lender
(including the Swingline Lender) to make any Credit Extension (including its
initial Credit

66

--------------------------------------------------------------------------------

Table of Contents

Extension) and the obligation of the L/C Issuer to Issue any Letter of Credit
(including the initial Letter of Credit) shall be subject to the satisfaction of
the following conditions precedent on the relevant Borrowing Date or Issuance
Date:
 
(a) Notice, Application. The Administrative Agent shall have received a Notice
of Borrowing or in the case of any Issuance of any Letter of Credit, the L/C
Issuer and the Administrative Agent shall have received an L/C Application or
L/C Amendment Application, as required under Section 3.02;
 
(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI shall be true and correct on and as of such Borrowing
Date or Issuance Date with the same effect as if made on and as of such
Borrowing Date or Issuance Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.03(b), the representations and warranties contained in
Section 6.11(a) shall be deemed to refer to the most recent statements furnished
pursuant to such Section.
 
(c) No Existing Default. No Default shall exist or shall result from such
Borrowing or Issuance;
 
(d) No Material Adverse Effect. There has occurred since December 31, 2005, no
event or circumstance that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
 
(e) No Future Advance Notice. Neither the Administrative Agent nor any Lender
shall have received from Holdings or any other Person any notice that any
Collateral Document will no longer secure on a first priority basis future
advances or future Loans to be made or extended under this Agreement.
 
Each Notice of Borrowing and L/C Application or L/C Amendment Application
submitted by Holdings hereunder shall constitute a representation and warranty
by Holdings hereunder, as of the date of each such notice and as of each
Borrowing Date or Issuance Date, as applicable, that the conditions in this
Section 5.03 are satisfied.
 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Company represents and warrants to the Administrative
Agent and each Lender that:
 
6.01 Corporate Existence and Power. Holdings and each of its Subsidiaries:
 
(a) is a corporation, limited liability company or partnership duly organized or
formed, as the case may be, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation;
 

67

--------------------------------------------------------------------------------

Table of Contents

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own its assets and carry on its business and
(ii) in the case of any Loan Party, to execute, deliver, and perform its
obligations under the Loan Documents;
 
(c) is duly qualified, licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, license or good standing; and
 
(d) is in compliance with all Requirements of Law;
 
except, in each case referred to in clauses (b)(i), (c) or (d) of this
Section 6.01, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 
6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which such Loan Party is party, have been duly authorized by all necessary
corporate, limited liability company or other applicable organizational action,
and do not and will not:
 
(a) contravene the terms of any of that Person’s Organization Documents;
 
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Indebtedness or any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or
 
(c) violate any Requirement of Law.
 
6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority
(except for recordings or filings in connection with the Liens granted to the
Administrative Agent under the Collateral Documents and any filings that may be
required under Securities Laws in connection with the enforcement of such Liens)
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
 
6.04 Binding Effect. This Agreement and each other Loan Document to which any
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

68

--------------------------------------------------------------------------------

Table of Contents

6.05 Litigation. Except as specifically disclosed in Schedule 6.05, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of Holdings and the Company, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against Holdings or
any of its Subsidiaries or any of their respective properties which:
 
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or
 
(b) are reasonably likely to result in an adverse result for Holdings or any of
its Subsidiaries, which adverse result would reasonably be expected to have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
 
6.06 No Defaults. No Default exists or would result from the incurring of any
Obligations by any Loan Party or from the grant or perfection of the Liens in
favor of the Administrative Agent and the Lenders on the Collateral. Neither
Holdings nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect,
or that would create an Event of Default under Section 9.01(e).
 
6.07 ERISA Compliance. Except as specifically disclosed in Schedule 6.07:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of Holdings and the
Company, nothing has occurred which would cause the loss of such qualification.
Holdings, the Company and each ERISA Affiliate have made all required
contributions to any Plan subject to section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
 
(c) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Holdings
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under section 4007 of ERISA);

69

--------------------------------------------------------------------------------

Table of Contents

(iv) neither Holdings nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under section 4219 of ERISA, would result in such liability)
under section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither Holdings nor any ERISA Affiliate has engaged in a transaction that
could be subject to section 4069 or 4212(c) of ERISA.
 
6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans and the
Letters of Credit are to be used solely for the purposes set forth in and
permitted by Section 7.12 and Section 8.07. No Loan Party is generally engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.
 
6.09 Title to Properties; Liens. Holdings and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. The real and personal property of
Holdings and its Subsidiaries is subject to no Liens, other than Permitted
Liens.
 
6.10 Taxes. Holdings and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against Holdings or any
Subsidiary that would, if made, have a Material Adverse Effect.
 
6.11 Financial Condition. xvii) The audited consolidated balance sheet of
Holdings and its Subsidiaries dated December 31, 2005, the unaudited balance
sheet of Holdings and its Subsidiaries for the fiscal quarter ended September
30, 2006 and, in each case, the related consolidated statements of income or
operations and cash flows for the fiscal period ended on that date:
 
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
year end audit adjustments and the absence of footnotes in the case of quarterly
financial statements;
 
(ii) are complete and accurate in all material respects and fairly present the
financial condition of Holdings and its Subsidiaries as of the date thereof and
results of operations and cash flows for the period covered thereby; and
 
(iii) except as specifically disclosed in Schedule 6.11, show all material
Indebtedness and other material liabilities, direct or contingent, of Holdings
and its consolidated Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Contingent Obligations.
 
(b) Since December 31, 2005, there has not been, nor is it reasonably likely
that there will be, any Material Adverse Effect.

70

--------------------------------------------------------------------------------

Table of Contents

(c) Any pro forma financial statements of Holdings and its Subsidiaries
furnished by Holdings to the Administrative Agent hereunder, and any financial
projections furnished to the Administrative Agent hereunder (including the
consolidated forecasted balance sheet and statements of income and cash flows of
Holdings and its Subsidiaries delivered pursuant to Section 7.02(b)), were
prepared by Holdings based on estimates and assumptions believed to be
reasonable and fair in light of current conditions and facts known to Holdings
on the date such pro forma financial statements or projections, as the case may
be, were furnished to the Administrative Agent, and as of the date so furnished
reflect, in the case of pro forma financial statements, Holdings good faith
representation of the pro forma financial condition of Holdings and its
Subsidiaries as of the date thereof and, in the case of financial projections,
Holdings good faith and reasonable estimates of the future financial performance
of Holdings and its Subsidiaries for the periods set forth therein.
 
(d) Since the date of the most recent audited financial statements delivered to
the Administrative Agent pursuant to Section 5.01(c)(i) or Section 7.01(a), no
Internal Control Event has occurred that has had, or would reasonably be
expected to have, a material impact on the financial results of operations of
Holdings and its Subsidiaries.
 
6.12 Environmental Matters. Holdings conducts in the ordinary course of business
a review of the effect of existing Environmental Laws and existing Environmental
Claims on its business, operations and properties, and as a result thereof
Holdings has reasonably concluded that, except as specifically disclosed in
Schedule 6.12, such Environmental Laws and Environmental Claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(a) Except as specifically disclosed in Schedule 6.12, the ongoing operations of
Holdings and each of its Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which would not (if enforced in
accordance with applicable law) result in liability in excess of $5,000,000 in
the aggregate.
 
(b) Holdings and each of its Subsidiaries have obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and Holdings
and each of its Subsidiaries are in compliance with all material terms and
conditions of such Environmental Permits, except to the extent the failure to
obtain any such Environmental Permit or to maintain any such Environmental
Permit in good standing or otherwise to be in compliance with the material terms
thereof could not reasonably be expected to have a Material Adverse Effect.
 
(c) Except as specifically disclosed in Schedule 6.12, none of Holdings, any of
its Subsidiaries or any of their respective property or operations is subject to
any outstanding written order from or agreement with any Governmental Authority,
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material that would
reasonably be expected to give rise to a potential liability of Holdings and its
Subsidiaries in excess of $5,000,000 in the aggregate.

71

--------------------------------------------------------------------------------

Table of Contents

(d) Except as specifically disclosed in Schedule 6.12, there are no Hazardous
Materials or other conditions or circumstances existing with respect to any
property of Holdings or any Subsidiary, or arising from operations prior to the
Effective Date of Holdings or any of its Subsidiaries, that would reasonably be
expected to give rise to Environmental Claims with a potential liability of
Holdings and its Subsidiaries in excess of $5,000,000 in the aggregate for all
such conditions, circumstances or property. In addition, (i) neither Holdings
nor any Subsidiary has any underground storage tanks (A) that are not properly
registered or permitted under applicable Environmental Laws, or (B) that are
leaking or disposing of Hazardous Materials off-site, in each case, that would
reasonably be expected to give rise to a potential liability of Holdings and its
Subsidiaries in excess of $5,000,000 in the aggregate and (ii) Holdings and its
Subsidiaries have notified all of their employees of the existence, if any, of
any health hazard arising from the conditions of their employment and have met
all notification requirements under Title III of CERCLA and all other
Environmental Laws.
 
6.13 Collateral Documents.
 
(a) (i) The provisions of each of the Collateral Documents were, as of the
closing of the Existing Credit Agreement, and as amended remain, effective to
create in favor of the Administrative Agent for the benefit of the Lenders, a
legal, valid and enforceable first priority Lien in all right, title and
interest of Holdings, or the applicable Loan Party (as the case may be), in the
Collateral described therein to secure the Obligations, subject only to
Permitted Liens, (ii) all filings and other actions necessary or desirable to
perfect and maintain the perfection and first priority status of such Liens have
been duly made or taken and remain in full force and effect and (iii) each
Intellectual Property Security Agreement has been delivered to the
Administrative Agent when required hereby or by the Security Agreement for
filing in the U.S. Patent and Trademark Office and the U.S. Copyright Office.
 
(b) All representations and warranties of Holdings and each of its Subsidiaries
party thereto contained in the Collateral Documents are true and correct.
 
6.14 Regulated Entities. None of Holdings, any Person Controlling Holdings, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
 
6.15 No Burdensome Restrictions. Neither Holdings nor any Subsidiary is a party
to or bound by any Contractual Obligation, or subject to any restriction in any
Organization Document, or any Requirement of Law, which could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 6.15
or otherwise permitted hereunder, neither Holdings nor any Subsidiary is a party
to or bound by any Contractual Obligation which restricts, limits or prohibits
the payment of dividends by any Subsidiary or the making of any other
distribution in respect of such Subsidiary’s capital stock or other equity
interests.
 
6.16 Copyrights, Patents, Trademarks and Licenses, Etc. Holdings or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except for such conflicts as would not reasonably be

72

--------------------------------------------------------------------------------

Table of Contents

expected to have a Material Adverse Effect. To the best knowledge of Holdings
and the Company, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by Holdings or any Subsidiary infringes upon any rights held by any
other Person, except for those infringements that would, individually or in the
aggregate, not reasonably be expected to have a Material Adverse Effect. Except
as specifically disclosed in Schedule 6.05, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of Holdings and the
Company, threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the best
knowledge of Holdings and the Company, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.
 
6.17 Subsidiaries. As of the Effective Date, Holdings has no Subsidiaries other
than those specifically disclosed in part (a) of Schedule 6.17 and has no equity
investments in any other Person other than those specifically disclosed in
part (b) of Schedule 6.17. All U.S. Subsidiaries of Holdings as of the Effective
Date are identified as such on part (a) of Schedule 6.17, as well as a
denotation as to whether such Subsidiary is a Wholly-Owned Subsidiary or
Non-Wholly-Owned Subsidiary. All of the outstanding equity interests in the
Subsidiaries of Holdings which are owned directly or indirectly by Holdings have
been validly issued, are fully paid and nonassessable and are owned, as of the
Effective Date, in the amounts specified on Part (a) of Schedule 6.17 free and
clear of all Liens, other than Liens granted to the Administrative Agent.
 
6.18 Insurance. Except as specifically disclosed in Schedule 6.18, the
properties of Holdings and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of Holdings, in such amounts,
with such deductibles and covering such risks as are deemed to be appropriate by
Holdings in the exercise of its reasonable business judgment.
 
6.19 Swap Obligations. xviii) Neither Holdings nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations. In the ordinary course of managing its business,
Holdings undertakes its own independent assessment of its consolidated assets,
liabilities and commitments and considers appropriate means of mitigating and
managing risks associated with such matters, and Holdings has not relied on any
swap counterparty or any Affiliate of any swap counterparty in determining
whether to enter into any Swap Contract.
 
(b) Neither Holdings nor any of its Subsidiaries has entered into any master
agreement relating to Swap Contracts and under which termination values
resulting from Swap Contracts that are Specified Swap Contracts are nettable
against termination values resulting from Swap Contracts that are not Specified
Swap Contracts, unless only Specified Swap Contracts are outstanding under such
master agreement.
 
6.20 Full Disclosure. None of the representations or warranties made by any Loan
Party in the Loan Documents as of the date such representations and warranties
are made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of any Loan Party in
connection with the Loan Documents

73

--------------------------------------------------------------------------------

Table of Contents

(including the offering and disclosure materials delivered by or on behalf of
any Loan Party to the Lenders prior to the Effective Date), contains any untrue
statement of a material fact (when taken as a whole) or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered; provided, however, that with respect to
information relating to Holdings’ industry generally and not to Holdings or its
Subsidiaries specifically, the Loan Parties’ represent and warrant only that
such information was derived from sources the Loan Parties believe to be
reliable and the Loan Parties have no reason to believe at the time such
information was furnished or provided to the Administrative Agent or any Lender
that such information was misleading; and provided further that to the extent
any such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, such Loan Party represents only
that it acted in good faith and utilized reasonable assumptions and due care in
the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that forecasts and projections by their nature
involve approximations and uncertainties).
 
6.21 Internal Controls. To the extent that Holdings is a public corporation:
 
(a) Except as set forth in the reports of Holdings filed with the SEC under the
Exchange Act, Holdings has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to Holdings,
including its consolidated subsidiaries, is made known to Holdings’ principal
executive officer and its principal financial officer or persons performing
similar functions by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated for effectiveness as of a date within ninety
(90) days prior to the filing of Holdings’ most recent annual or quarterly
report filed with the SEC; and (iii) are effective in all material respects to
perform the functions for which they were established;
 
(b) Except as set forth in the reports of Holdings filed with the SEC under the
Exchange Act, based on the evaluation of its disclosure controls and procedures,
Holdings is not aware of (i) any significant deficiency in the design or
operation of internal controls over financial reporting which are reasonably
likely to adversely affect Holdings’ ability to record, process, summarize and
report financial information in any material respect or (ii) any Internal
Control Event; and
 
(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, except as set forth in the reports of Holdings filed with the SEC
under the Exchange Act, there have been no significant changes in internal
controls over financial reporting or in other factors that could materially
affect internal controls over financial reporting, including any corrective
actions with regard to significant deficiencies and material weaknesses.

74

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VII.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:
 
7.01 Financial Statements. Holdings shall deliver to the Administrative Agent
(which will promptly deliver to each Lender):
 
(a) as soon as available, but not later than ninety (90) days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders’ equity, retained earnings and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, and accompanied by (i) the report and
opinion of KPMG or another nationally recognized registered public accounting
firm (the “Independent Auditor”) which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
which shall state that such consolidated financial statements present fairly the
financial position and the results of operations and cash flows of Holdings and
its Subsidiaries for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years and (ii) an attestation report of such
Independent Auditor as to Holdings’ internal controls pursuant to Section 404 of
Sarbanes-Oxley;
 
(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of Holdings and its Subsidiaries as of the
end of such quarter and the related consolidated statements of income,
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer of Holdings as being complete and accurate in all material respects and
fairly presenting, in accordance with GAAP (subject to year-end audit
adjustments and the absence of footnotes), the financial position and the
results of operations and cash flows of Holdings and the Subsidiaries; and
 
(c) promptly, such other financial statements and information (including
financial information regarding Minority Investments) as the Administrative
Agent, at the request of any Lender, may from time to time request.
 
As to any information contained in materials furnished pursuant to
Section 7.02(d), Holdings shall not be separately required to furnish such
information under Section 7.01(a) or Section 7.01(b) above, but the foregoing
shall not be in derogation of the obligation of Holdings to furnish the
information and materials described in Section 7.01(a) and Section 7.01(b) above
at the times specified therein.

75

--------------------------------------------------------------------------------

Table of Contents

7.02 Certificates; Other Information. Holdings shall furnish to the
Administrative Agent (which shall promptly furnish to each Lender), in form and
detail satisfactory to the Administrative Agent and the Majority Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of the Independent Auditor stating that in the
course of the regular examination of the financial statements of Holdings and
its Subsidiaries, which examination was conducted by such accounting firm in
accordance with GAAP, nothing has come to the attention of the Independent
Auditor which would cause it to believe that an Event of Default under
Section 8.19 has occurred and is continuing, or if, in the opinion of the
Independent Auditor, an Event of Default under Section 8.19 has occurred and is
continuing, a statement as to the nature thereof.
 
(b) within ninety (90) days after the close of each fiscal year, an update of
the projections delivered to the Administrative Agent and the Lenders prior to
the Effective Date (the “Effective Date Projections”) for the then-current and
next succeeding fiscal years through and including the 2013 fiscal year,
certified by a Responsible Officer of Holdings, together with a statement of
such Responsible Officer explaining in reasonable detail any significant
variances from the Effective Date Projections;
 
(c) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Compliance Certificate
certified by a Responsible Officer of Holdings;
 
(d) promptly, copies of all financial statements and reports that Holdings sends
to its shareholders, and copies of all financial statements and regular,
periodical or special reports (including Forms 10K, 10Q and 8K) that Holdings or
any Subsidiary may make to, or file with, the SEC;
 
(e) promptly upon sending or receipt, copies of any and all management letters
and correspondence relating to management letters, sent or received by Holdings
or any of its Subsidiaries to or from the Independent Auditor;
 
(f) at the same time it is provided to the holders of any Permitted Subordinated
Debt, any notices and other information provided to such holders pursuant to the
reporting and notices provisions of the Subordinated Debt Documents (without
duplication of any notices, financial statements and other information required
hereunder);
 
(g) within twenty (20) days of the Administrative Agent’s or any Lender’s
request therefor, (i) a current list of the names, addresses and outstanding
debts of all account debtors, and (ii) a current list of the names, addresses
and outstanding amounts due all creditors of Holdings or any Subsidiary;
 
(h) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Update Certificate, certified
by a Responsible Officer of Holdings;

76

--------------------------------------------------------------------------------

Table of Contents

(i) promptly, and in any event within ten Business Days after receipt thereof by
Holdings or any Subsidiary, copies of each notice or other correspondence
received from the SEC concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Holdings or any Subsidiary thereof; and
 
(j) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Subsidiary as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request.
 
7.03 Notices. Holdings shall promptly notify the Administrative Agent (which
shall promptly notify each Lender):
 
(a) of the occurrence of any Default, and of the occurrence or existence of any
event or circumstance that foreseeably will become a Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) any breach or non-performance of, or
any default under, any Contractual Obligation of Holdings or any of its
Subsidiaries which has resulted or could result in a Material Adverse Effect;
and (ii) any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between Holdings or any of its Subsidiaries and any
Governmental Authority (including under or pursuant to any Environmental Laws)
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;
 
(c) of the commencement of, or any material development in, any litigation or
proceeding affecting Holdings or any Subsidiary (i) which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect, or
(ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any Loan Document;
 
(d) upon, but in no event later than ten (10) days after, becoming aware of
(i) any and all material enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against Holdings or any
Subsidiary or any of their respective properties pursuant to any applicable
Environmental Laws, (ii) all other Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining or in the
vicinity of the property of Holdings or any Subsidiary that could reasonably be
anticipated to cause such property or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use of
such property under any Environmental Laws;
 
(e) of any other litigation or proceeding affecting Holdings or any of its
Subsidiaries which Holdings would be required to report to the SEC pursuant to
the Exchange Act, within four (4) days after reporting the same to the SEC;
 
(f) of the occurrence of any of the following events affecting Holdings or any
ERISA Affiliate (but in no event more than ten (10) days after such event), and
deliver to the Administrative Agent and each Lender a copy of any notice with
respect to such event that is

77

--------------------------------------------------------------------------------

Table of Contents

filed with a Governmental Authority and any notice delivered by a Governmental
Authority to Holdings or any ERISA Affiliate with respect to such event:
 
(i) an ERISA Event;
 
(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;
 
(iii) the adoption of, or the commencement of contributions to, any Plan subject
to section 412 of the Code by Holdings or any ERISA Affiliate; or
 
(iv) the adoption of any amendment to a Plan subject to section 412 of the Code,
if such amendment results, or would reasonably be expected to result, in a
material increase in contributions or Unfunded Pension Liability;
 
(g) of any material change in accounting policies or financial reporting
practices by Holdings or any of its consolidated Subsidiaries;
 
(h) upon the request from time to time of the Administrative Agent or any
Lender, the Swap Termination Values, together with a description of the method
by which such amounts were determined, relating to any Swap Contracts to which
Holdings or any of its Subsidiaries is party;
 
(i) the occurrence of any Event of Loss exceeding $5,000,000;
 
(j) of the entry by Holdings into any Specified Swap Contract, together with the
details thereof;
 
(k) of the occurrence of any default, event of default, termination event or
other event under any Specified Swap Contract that after the giving of notice,
passage of time or both, would permit either counterparty to such Specified Swap
Contract to terminate early any or all trades relating to such contract; and
 
(l) of the occurrence or existence of any Internal Control Event.
 
Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein, and stating what action Holdings or any affected Subsidiary
proposes to take with respect thereto and at what time. Each notice under
Section 7.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.
 
7.04 Preservation of Corporate Existence, Etc. Holdings shall, and shall cause
each Subsidiary to, except in connection with transactions permitted by
Section 8.03 and sales of assets permitted by Section 8.02:
 
(a) preserve and maintain in full force and effect its (i) legal existence and
(ii) good standing under the laws of its state or jurisdiction of incorporation
or formation;

78

--------------------------------------------------------------------------------

Table of Contents

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business;
 
(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and
 
(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non preservation of which could reasonably be expected to
have a Material Adverse Effect.
 
7.05 Maintenance of Property. Holdings shall, and shall cause each Subsidiary
to, maintain, and preserve all its property which is used or useful in its
business in good repair and condition (ordinary wear and tear excepted), and
from time to time make necessary repairs, renewals and replacements thereto so
that its property shall be preserved and maintained consistent with Holdings’ or
such Subsidiary’s past practice.
 
7.06 Insurance. In addition to insurance requirements set forth in the
Collateral Documents, Holdings shall maintain, and shall cause each Subsidiary
to maintain, with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, including workers’ compensation
insurance, public liability and property and casualty insurance. All such
insurance shall name the Administrative Agent as loss payee and as additional
insured, for the benefit of the Lenders, as their interests may appear. All
casualty and key man insurance maintained by Holdings shall name the
Administrative Agent as loss payee and all liability insurance shall name the
Administrative Agent as additional insured for the benefit of the Lenders, as
their interests may appear. Upon the request of the Administrative Agent or any
Lender, Holdings shall furnish the Administrative Agent, with sufficient copies
for each Lender, at reasonable intervals (but not more than once per calendar
year) a certificate of a Responsible Officer of Holdings (and, if requested by
the Administrative Agent, any insurance broker of Holdings) setting forth the
nature and extent of all insurance maintained by Holdings and its Subsidiaries
in accordance with this Section 7.06 or any Collateral Documents (and which, in
the case of a certificate of a broker, were placed through such broker).
 
7.07 Payment of Obligations. Holdings shall, and shall cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:
 
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by Holdings or such Subsidiary;
 
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien; and

79

--------------------------------------------------------------------------------

Table of Contents

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness (except where failure to do so would not otherwise constitute
a Default hereunder).
 
7.08 Compliance with Laws. Holdings shall comply, and shall cause each
Subsidiary to comply, with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act), except such as may be contested in good faith or as to which a
bona fide dispute may exist or where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
7.09 Compliance with ERISA. Holdings shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law except for any
noncompliance that would not reasonably be expected to have a Material Adverse
Effect; (b) cause each Plan which is qualified under section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Plan subject to section 412 of the Code.
 
7.10 Inspection of Property and Books and Records. xix) Holdings shall, and
shall cause each Subsidiary to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings and such Subsidiary. Holdings shall permit, and
shall cause each Subsidiary to permit, representatives and independent
contractors of the Administrative Agent or any Lender to visit and inspect any
of their respective properties, to examine their respective corporate,
financial, operating and other records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the expense of Holdings and the Company and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to Holdings; provided, however, when an Event of Default exists
the Administrative Agent or any Lender may do any of the foregoing at any time
during normal business hours and without advance notice.
 
(b) Without limiting the generality of Section 7.10(a), as frequently as the
Majority Lenders may deem appropriate, each of Holdings and the Company will
provide Administrative Agent or its designee access to Holdings’ and the
Company’s records and premises and allow such auditors or appraisers to conduct
audits of Holdings’ and its Subsidiaries’ accounts, including accounts and
inventory. Holdings shall pay all reasonable fees and expenses of one such audit
in any 12-month period; provided, however, that during the existence of any
Event of Default, Holdings shall pay all reasonable fees and expenses of each
such audit.
 
7.11 Environmental Laws. xx) Holdings shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in compliance with all
Environmental Laws, except to the extent the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

80

--------------------------------------------------------------------------------

Table of Contents

(b) Upon the written request of the Administrative Agent or any Lender, Holdings
shall submit and cause each of its Subsidiaries to submit, to the Administrative
Agent, at Holdings’ sole cost and expense, at reasonable intervals, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 7.03(d), that could, individually or in the
aggregate, result in liability in excess of $1,000,000.
 
7.12 Use of Proceeds. Holdings shall, directly or indirectly, use the proceeds
of the Loans (i) for Permitted Acquisitions, (ii) for making Investments
permitted under Section 8.04 or Restricted Payments under Section 8.11, (iii) to
refinance existing Indebtedness and (iv) for working capital and other general
corporate purposes not in contravention of any Requirement of Law or of any Loan
Document.
 
7.13 Additional Guarantors. xxi) If a Minority Investment or Subsidiary shall at
any time after the Effective Date become a U.S. Wholly-Owned Subsidiary, or if
Holdings, or any U.S. Wholly-Owned Subsidiary of Holdings, otherwise shall
incorporate, create or acquire any U.S. Wholly-Owned Subsidiary, Holdings shall
cause such U.S. Wholly-Owned Subsidiary to furnish promptly, but in no event
more than thirty (30) days thereafter, each of the following to the
Administrative Agent:
 
(i) a duly executed notice and agreement in substantially the form of Exhibit G
(an “Additional Guarantor Assumption Agreement”);
 
(ii) (A) copies of the resolutions of the board of directors (or equivalent
governing body) of such Subsidiary approving and authorizing the execution,
delivery and performance by such Subsidiary of its Additional Guarantor
Assumption Agreement and this Agreement, certified as of the date of such
Additional Guarantor Assumption Agreement (the “Additional Guarantor Accession
Date”) by the Secretary or an Assistant Secretary (or other appropriate officer)
of such Subsidiary; (B) a certificate of the Secretary or Assistant Secretary
(or other appropriate officer) of such Subsidiary certifying the names and true
signatures of the officers of such Subsidiary authorized to execute and deliver
and perform, as applicable, its Additional Guarantor Assumption Agreement, this
Agreement and all other Loan Documents to be delivered hereunder; (C) copies of
the articles or certificate of incorporation and bylaws (or other applicable
Organization Documents) of such Subsidiary as in effect on the Additional
Guarantor Accession Date, certified by the Secretary or Assistant Secretary (or
other appropriate officer) of such Subsidiary as of the Additional Guarantor
Accession Date; and (D) an opinion of counsel to such Subsidiary and addressed
to the Administrative Agent and the Lenders, substantially in the form of
Exhibit H; and
 
(iii) (A) such amendments to the schedules to the Security Agreement as shall be
required in connection with the accession of such Subsidiary thereto; and
(B) UCC-1 financing statements for each jurisdiction in which such filing is
necessary to perfect the security interest of the Administrative Agent on behalf
of the Lenders in the Collateral of such Subsidiary and in which the
Administrative Agent requests that such filing be made.
 
(b) Additionally, Holdings and such Subsidiary shall have executed and delivered
to the Administrative Agent such other items as reasonably requested by the

81

--------------------------------------------------------------------------------

Table of Contents

Administrative Agent in connection with the foregoing, including officers’
certificates, search reports, control agreements and other certificates and
documents.
 
7.14 Additional Stock Pledges. If Holdings, directly or indirectly,
incorporates, creates or acquires any additional Subsidiary, or if any Person in
which Holdings, directly or indirectly, has a Minority Investment shall become a
Subsidiary, then within ten (10) days thereafter, Holdings shall (i) (A) pledge
the capital stock, membership interests or other equity interests of such
additional Subsidiary to the Administrative Agent pursuant to the Security
Agreement, if such stock, membership interest or other interest is directly
owned by Holdings, or (B) if such stock, membership interest or other interest
is owned by a Subsidiary, cause such Subsidiary to pledge the capital stock,
membership interest or other equity interest of such additional Subsidiary to
the Administrative Agent pursuant to the Security Agreement, and (ii) execute
and deliver, or cause such Subsidiary to have executed and delivered, to the
Administrative Agent stock transfer powers executed in blank with signatures
guaranteed as the Administrative Agent shall request, such UCC-1 financing
statements (as furnished by the Administrative Agent) in each jurisdiction in
which such filing is necessary to perfect the security interest of the
Administrative Agent in the Collateral with respect to Holdings or such
Subsidiary, and (iii) deliver such other items as reasonably requested by the
Administrative Agent in connection with the foregoing, including resolutions,
incumbency and officers’ certificates, opinions of counsel, search reports,
control agreements and other certificates and documents; provided, however, that
if any such additional Subsidiary is not a U.S. Subsidiary, in no event shall
more than 65% of the voting capital stock (and 100% of the non-voting stock) of
any such Subsidiary be required to be so pledged.
 
7.15 Further Assurances. xxii) Holdings shall ensure that all written
information, exhibits and reports furnished to the Administrative Agent or the
Lenders do not and will not contain, when considered with all other information
so furnished, any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to the Administrative Agent and the Lenders and
correct any material defect or error that may be discovered therein or in any
Loan Document or in the execution, acknowledgement or recordation thereof,
provided that to the extent any such written information, exhibit or report was
based upon or constitutes a forecast or projection, Holdings shall ensure only
that it acted in good faith and utilized reasonable assumptions and due care in
the preparation of such information, exhibit or report (it being understood that
forecasts and projections by their nature involve approximations and
uncertainties).
 
(b) Promptly upon request by the Administrative Agent or the Majority Lenders,
Holdings shall (and shall cause any Guarantor to) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further acts, deeds, conveyances, security agreements, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lenders, as
the case may be, may reasonably require from time to time in order (i) to carry
out more effectively the purposes of this Agreement or any other Loan Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the

82

--------------------------------------------------------------------------------

Table of Contents

Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Administrative Agent and Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.
 
(c) Without limiting the generality of the foregoing Sections 7.15(a) and
7.15(b), Holdings shall complete the post-closing undertakings set forth on
Schedule 7.15(c) on or prior to the applicable dates specified for completion of
such undertakings set forth in such Schedule.
 
7.16 Intercompany Notes. Holdings shall use commercially reasonable efforts
(i) to deliver to the Administrative Agent, within sixty (60) days after the
Effective Date, as Collateral for the Obligations, promissory notes in form and
substance satisfactory to the Administrative Agent evidencing all extensions of
credit by Holdings to any of its Subsidiaries that are not Loan Parties, which
extensions of credit shall be secured by a first priority Lien on all of the
tangible and intangible property of such Subsidiary, and which Lien shall have
been assigned to the Administrative Agent as Collateral for the Obligations and
(ii) to ensure that any such promissory notes are demand notes (including by way
of converting any notes that are not demand notes as of the Effective Date into
demand notes by the sixtieth day thereafter). In the event that Holdings is
unable to comply with either clause of the preceding sentence, Holdings shall
not renew or amend (including to increase the maximum available borrowings
under) the notes with respect to extensions of credit referred to in the
preceding sentence.
 
ARTICLE VIII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:
 
8.01 Limitation on Liens. xxiii) Holdings shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
 
(i) any Lien existing on the Effective Date and set forth in Schedule 8.01,
provided that (a) such Lien (including any Lien securing Permitted Refinancing
Indebtedness) shall not attach to any property or asset of Holdings or any
Subsidiary other than the property or asset originally so encumbered on the
Effective Date and (b) such Lien shall secure only those obligations that it
secures on the Effective Date and Permitted Refinancing Indebtedness in respect
thereof;
 
(ii) any Lien created under any Loan Document;
 
(iii) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or which are being

83

--------------------------------------------------------------------------------

Table of Contents

contested in good faith and by appropriate proceedings, if adequate reserves in
accordance with GAAP are maintained by Holdings or such Subsidiary, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;
 
(iv) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or which are being contested in good faith and by
appropriate proceedings, if adequate reserves in accordance with GAAP are
maintained by Holdings or such Subsidiary, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
 
(v) Liens (other than any Lien imposed by ERISA and other than on the
Collateral) consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;
 
(vi) Liens securing (A) the non-delinquent performance of bids, trade contracts
(other than for borrowed money), leases (other than Capital Leases), statutory
obligations, (B) contingent obligations on surety and appeal bonds, and
(C) other non-delinquent obligations of a like nature; in each case, incurred in
the ordinary course of business, provided all such Liens in the aggregate would
not (even if enforced) cause a Material Adverse Effect;
 
(vii) Liens consisting of judgment or judicial attachment liens with respect to
any judgment that does not constitute an Event of Default under Section 9.01(i);
 
(viii) easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of Holdings and its Subsidiaries;
 
(ix) Liens on specific tangible assets of Persons which become Subsidiaries
after the date of this Agreement; provided, however, that (A) such Liens existed
at the time the respective Persons became Subsidiaries and were not created in
anticipation thereof, (B) any such Lien does not by its terms cover any assets
after the time such Person becomes a Subsidiary which were not covered
immediately prior thereto, (C) any such Lien does not by its terms secure any
Indebtedness other than Indebtedness existing immediately prior to the time such
Person becomes a Subsidiary and Permitted Refinancing Indebtedness in respect
thereof, and (D) such Indebtedness is permitted by Section 8.05(d);
 
(x) purchase money Liens on any property acquired or held by Holdings or its
Subsidiaries in the ordinary course of business, securing Indebtedness incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such property; provided that (i) any such Lien attaches to such property
concurrently with or within one hundred eighty (180) days after the acquisition
thereof, (ii) such Lien attaches solely to the property so acquired in such
transaction, (iii) the principal amount of the Indebtedness secured

84

--------------------------------------------------------------------------------

Table of Contents

thereby does not exceed 100% of the cost of such property, and (iv) such
Indebtedness is permitted under Section 8.05(d);
 
(xi) Liens securing obligations in respect of Capital Leases on assets subject
to such leases, provided that such Capital Leases are otherwise permitted
hereunder;
 
(xii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Holdings
in excess of those set forth by regulations promulgated by the FRB, and (B) such
deposit account is not intended by Holdings or any Subsidiary to provide
collateral to the depository institution;
 
(xiii) Liens consisting of pledges of cash collateral or government securities
to secure on a mark-to-market basis Permitted Swap Obligations only, provided
that (A) the counterparty to any Swap Contract relating to such Permitted Swap
Obligation is under a similar requirement to deliver similar collateral from
time to time to Holdings or the Subsidiary party thereto on a mark-to-market
basis; and (B) the aggregate value of such collateral so pledged by Holdings and
the Subsidiaries together in favor of any counterparty does not at any time
exceed $3,000,000;
 
(xiv) Liens not otherwise permitted hereunder securing Indebtedness and other
obligations in principal amount not exceeding $5,000,000 in the aggregate at any
time outstanding; provided that (A) no such Lien shall attach to any Collateral
and (B) such Indebtedness and other obligations are otherwise permitted
hereunder;
 
(xv) Liens on the property of direct and indirect Subsidiaries of Holdings that
are not Loan Parties in favor of Holdings created in connection with extensions
of credit provided by Holdings to Subsidiaries that are not Loan Parties as
permitted pursuant to Section 8.04(d), which Liens have been assigned to the
Administrative Agent for the benefit of the Lenders pursuant to Section 8.04(d);
and
 
(xvi) precautionary Uniform Commercial Code financing statement filings in
respect of Operating Leases entered into by Holdings or any of its Subsidiaries
in the ordinary course of business.
 
(b) Holdings shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to exist any agreement (other than this Agreement) prohibiting or
conditioning the creation or assumption of any Lien upon any of its properties,
revenues or assets, whether now owned or hereafter acquired, except (i) with
respect to specific tangible assets subject to a Permitted Lien, (ii) agreements
for the sale of a Subsidiary or assets, provided that (A) any such prohibition
or condition on the creation or assumption of any Lien applies only to the
Subsidiary or assets that are to be sold while such sale is pending and (B) such
sale is permitted under Section 8.02, (iii) stockholders agreements, charter or
other formation or joint venture documents relating to Non-Wholly-Owned
Subsidiaries, and (iv) pursuant to customary

85

--------------------------------------------------------------------------------

Table of Contents

anti-assignment or no-subletting clauses in leases, licenses or contracts
entered into in the ordinary course of business, which restrict only the
assignment of such lease, license or contract, as applicable.
 
Notwithstanding the foregoing, no other Liens may exist at any time on or with
respect to the Pledged Collateral.
 
8.02 Disposition of Assets. Holdings shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions) any
property (including accounts and notes receivable, with or without recourse),
except:
 
(a) dispositions of inventory or equipment, all in the ordinary course of
business;
 
(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;
 
(c) dispositions of inventory and equipment by the Company or any other Loan
Party to the Company or any other Loan Party pursuant to reasonable business
requirements and in the ordinary course of business;
 
(d) the lease or sublease of real property by Holdings or any Subsidiary to
other Persons in the ordinary course of business;
 
(e) the sale of cash equivalents and other short term money market investments
in the ordinary course of business pursuant to Holdings’ usual and customary
cash management policies and procedures;
 
(f) dispositions of inventory and equipment (other than dispositions permitted
under subsection (a)) by Holdings or any Loan Party to any Subsidiary that is
not a Loan Party or to any Person in which Holdings has a Minority Investment,
provided that the aggregate amount of such dispositions, plus the aggregate
amount of Investments under Section 8.04(e), does not exceed the limitations
specified in clauses (i) and (ii) of Section 8.04(e);
 
(g) dispositions pursuant to sales and leaseback transactions permitted under
Section 8.14; and
 
(h) dispositions not otherwise permitted hereunder which are made for fair
market value (as determined in good faith by Holdings); provided that (i) at the
time of any disposition, no Event of Default shall exist or shall result from
such disposition, (ii) in the case of any disposition, or series of related
dispositions, involving aggregate consideration of less than $10,000,000, not
less than 80%, and in the case of any other disposition, not less than 100%, of
the aggregate sales price from such disposition shall be paid in cash,
(iii) immediately after giving effect to such disposition, the Disposition Value
of all assets disposed of as permitted by

86

--------------------------------------------------------------------------------

Table of Contents

this Section 8.02(h) during the period of 365 days ending on the date of such
disposition shall not exceed 15% of Consolidated Total Assets determined as of
the last day of the fiscal year then most recently ended, (iv) no disposition by
Holdings of any of its equity interest in the Company or SelectBuild
Construction, Inc. shall be permitted hereunder, and (v) no dispositions of
accounts or notes receivable shall be permitted hereunder unless in connection
with the sale of all or substantially all of a business unit, division or
Subsidiary of Holdings and such sale is otherwise permitted hereunder.
 
8.03 Consolidations and Mergers. Holdings shall not, and shall not suffer or
permit any Subsidiary to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:
 
(a) any Subsidiary may merge with Holdings, provided that Holdings shall be the
continuing or surviving Person, or with any one or more Subsidiaries, provided
that if any transaction shall be between a Subsidiary and a Wholly-Owned
Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or surviving
Person, and provided further that if any transaction shall be between a
Subsidiary and a Loan Party, the Loan Party shall be the continuing or surviving
Person;
 
(b) as permitted by Section 8.02;
 
(c) any Subsidiary may distribute or sell all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) to Holdings or to a
Wholly-Owned Subsidiary, provided that if the Subsidiary distributing or selling
its assets is a Loan Party, then the Person purchasing or otherwise receiving
the assets must also be a Loan Party; and
 
(d) Holdings or any Subsidiary thereof may merge with or consolidate into any
other Person that is not a Subsidiary, provided that (i) in the case of
Holdings, Holdings shall be the continuing or surviving Person, (ii) if a Loan
Party is a party to such merger, then the surviving or continuing entity must be
a Loan Party or become a Loan Party in accordance with Section 7.13, (iii) such
merger or consolidation is in connection with a Permitted Acquisition, and
(iv) no such merger or consolidation shall be made while there exists a Default
or if a Default would occur as a result thereof.
 
8.04 Loans and Investments. Holdings shall not purchase or acquire, or suffer or
permit any Subsidiary to purchase or acquire, any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or make any Acquisitions, or make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of Holdings (together, “Investments”) except for:
 
(a) Investments held by Holdings or Subsidiary in the form of cash equivalents
and short term money market investments in the ordinary course of business
pursuant to Holdings’ usual and customary cash management policies and
procedures;
 
(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business,

87

--------------------------------------------------------------------------------

Table of Contents

together with investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
 
(c) (i) Investments by Holdings and its Subsidiaries in the equity interests of
their respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings and its Subsidiaries that are Loan Parties in other Loan
Parties (other than Holdings), (iii) additional Investments by Subsidiaries of
Holdings that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Loan Parties in
Subsidiaries that are not Loan Parties, provided that (A) the aggregate amount
of such Investments, plus the aggregate amount of Investments under
Section 8.04(e) and dispositions under Section 8.02(f), does not exceed the
limitations specified in clauses (i) and (ii) of Section 8.04(e), (B) any such
Investments consisting of loans, advances or other extensions of credit shall
comply with Section 8.04(d) below and (C) no such Investment shall be made if
the Person that is the subject of such Investment is located outside the United
States;
 
(d) Loans, advances and other extensions of credit by Holdings or any Loan Party
to any Subsidiary in the ordinary course of business; provided that with respect
to loans, advances and other extensions of credit by Holdings or any Loan Party
to any Subsidiary that is not a Loan Party (i) such loans, advances and other
extensions of credit are evidenced by one or more demand promissory notes in
form and substance satisfactory to the Administrative Agent, the originals of
which have been delivered to the Administrative Agent as Collateral for the
Obligations, and (ii) such loans, advances or other extensions of credit are
secured by a first priority Lien on all of the tangible and intangible property
of such Subsidiary, which Lien has been assigned to the Administrative Agent as
Collateral for the Obligations;
 
(e) Investments constituting Minority Investments, Investments incurred in order
to consummate Permitted Acquisitions and Investments constituting exercised Put
Obligations, provided that (i) all such Investments in the aggregate, plus the
aggregate amount of dispositions under Section 8.02(f) and Investments under
Section 8.04(c)(iv), shall not exceed (A) $300,000,000 for the period from the
Effective Date through December 31, 2007 and in any calendar year thereafter and
(B) $850,000,000 in the aggregate from and after the Effective Date; (ii) all
such Minority Investments, Investments incurred in order to consummate Other
Permitted Acquisitions and Investments constituting exercised Put Obligations in
the aggregate, plus the aggregate amount of dispositions under Section 8.02(f)
and Investments under Section 8.04(c)(iv), shall not exceed $250,000,000 from
and after the Effective Date; provided, however, that, in the case of the
preceding clauses (i) and (ii), any such Investments (or any applicable portion
thereof) for which the consideration provided by Holdings or the investing
Subsidiary shall consist solely of equity securities shall not be subject to the
foregoing dollar limitations; and provided further, however, that, in the case
of the preceding clause (ii), in the event of any Permitted Acquisition of any
Person in which Holdings shall have a Minority Investment or any further
Investment in any Non-Wholly Subsidiary, in each case, resulting in such Person
or Non-Wholly Owned Subsidiary becoming a U.S. Wholly Owned Subsidiary that
becomes a Loan Party in accordance with Section 7.13, then all prior and future
permitted Investments in such U.S. Wholly Owned Subsidiary shall be excluded in
determining compliance with the $250,000,000 limitation under the preceding
clause (ii); (iii) no such

88

--------------------------------------------------------------------------------

Table of Contents

Investment shall be made if the Person that is the subject of such Investment is
located outside the United States; (iv) no such Investment shall be made while
there exists a Default or if a Default would result therefrom; and (v) Holdings
shall be in full pro forma compliance with the financial covenants set forth in
Section 8.19, measured as of the last day of the most recent fiscal quarter for
which Holdings has delivered financial statements under Section 5.01(c),
Section 7.01(a) or Section 7.01(b), after giving effect to such Investment;
 
(f) Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;
 
(g) Officer, shareholder, director and employee loans and guarantees in
accordance with applicable law and with Holdings’ and its Subsidiaries’ usual
and customary practices with respect thereto in an aggregate amount not
exceeding $10,000,000 at any time outstanding;
 
(h) Investments by Holdings in BMC Insurance, Inc. in an amount not to exceed
the amount needed to satisfy actuarial requirements as determined by the
Insurance Commissioner of the State of Hawaii and in any event which do not
exceed $10,000,000 in the aggregate from and after the Effective Date (and in
addition to any premiums paid in accordance with Section 8.06);
 
(i) Investments constituting non-cash consideration received by Holdings or any
Subsidiary in respect of any asset dispositions permitted under Section 8.02;
and
 
(j) Restricted Payments, to the extent permitted under Section 8.11.
 
Notwithstanding anything to the contrary in this Section 8.04, Investments by
any Loan Party in BMC Insurance, Inc., from and after the Effective Date shall
be governed exclusively by Section 8.04(h).
 
8.05 Limitation on Indebtedness. Holdings shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
 
(a) Indebtedness incurred pursuant to this Agreement;
 
(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 8.08;
 
(c) Indebtedness existing on the Effective Date and set forth on Schedule 8.05
and any Permitted Refinancing Indebtedness in respect thereof;
 
(d) Indebtedness secured by Liens permitted by clauses (ix), (x), (xi) and
(xiv) of Section 8.01(a) in an aggregate amount outstanding not to exceed
$25,000,000;
 
(e) Indebtedness of Holdings or other Loan Parties to Holdings or other Loan
Parties;

89

--------------------------------------------------------------------------------

Table of Contents

(f) Indebtedness of Subsidiaries that are not Loan Parties to Holdings or any
other Loan Party to the extent permitted pursuant to Section 8.04(d);
 
(g) Indebtedness incurred pursuant to sales and leaseback transactions permitted
under Section 8.14;
 
(h) Indebtedness of BMC Insurance, Inc. to Holdings or any Subsidiary of
Holdings;
 
(i) additional unsecured Indebtedness incurred after the Effective Date in an
aggregate amount outstanding at any time not to exceed $25,000,000, provided
that (i) no such Indebtedness shall be incurred while there exists a Default or
if a Default would occur as a result thereof, and (ii) without limiting the
generality of the foregoing, as of the end of the most recent quarter for which
Holdings has delivered financial statements under Section 5.01(c),
Section 7.01(a) or Section 7.01(b) and immediately after giving effect to such
incurrence, Holdings shall be in full pro forma compliance with the financial
covenants set forth in Section 8.19; and
 
(j) additional Indebtedness which by its terms is expressly subordinated to the
Obligations, provided that (i) the terms of such subordination shall be
satisfactory to the Majority Lenders, (ii) the terms of such Indebtedness and
the indenture or other agreement evidencing such Indebtedness otherwise shall be
satisfactory in all material respects to the Majority Lenders (including terms
and conditions relating to the interest rate, fees, amortization, maturity,
covenants, events of default and remedies), (iii) no such Indebtedness shall be
incurred while there exists a Default or if a Default would occur as a result
thereof, and (iv) without limiting the generality of the foregoing, as of the
end of the most recent quarter for which Holdings has delivered financial
statements under Section 5.01(c), Section 7.01(a) or Section 7.01(b) and
immediately after giving effect to such incurrence, Holdings shall be in full
pro forma compliance with the financial covenants set forth in Section 8.19 (any
such Indebtedness issued in compliance with this Section 8.05(j) hereinafter
“Permitted Subordinated Debt”).
 
Notwithstanding anything to the contrary in this Section 8.05, the Indebtedness
of all Subsidiaries that are not Guarantors which is otherwise permitted under
this Section 8.05 shall not exceed $25,000,000 in the aggregate at any time
outstanding, exclusive of any Indebtedness at any time outstanding under Section
8.05(f).
 
8.06 Transactions with Affiliates. Holdings shall not, and shall not suffer or
permit any Subsidiary to, enter into any transaction with any Affiliate of
Holdings, except upon fair and reasonable terms no less favorable to Holdings or
such Subsidiary than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of Holdings or such Subsidiary.
 
8.07 Use of Proceeds. Holdings shall not, and shall not suffer or permit any
Subsidiary to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of Holdings or others incurred to purchase or
carry Margin Stock, or (iii) to extend credit for the

90

--------------------------------------------------------------------------------

Table of Contents

purpose of purchasing or carrying any Margin Stock, except, in each case, for
the purchase, redemption or other acquisition of shares of common stock of
Holdings permitted under Section 8.11 in a manner that would not result in the
contravention of Regulation T, U or X of the FRB.
 
8.08 Contingent Obligations. Holdings shall not, and shall not suffer or permit
any Subsidiary to, create, incur, assume or suffer to exist any Contingent
Obligations, except:
 
(a) endorsements for collection or deposit in the ordinary course of business;
 
(b) Permitted Swap Obligations;
 
(c) Contingent Obligations of Holdings in respect of Indebtedness of any other
Loan Party, or Contingent Obligations of any Loan Party in respect of
Indebtedness of another Loan Party or of Holdings, in each case to the extent
such Indebtedness is permitted hereunder;
 
(d) Contingent Obligations of any Subsidiary that is not a Loan Party in respect
of Indebtedness of any other Subsidiary that is not a Loan Party, to the extent
such Indebtedness is permitted hereunder;
 
(e) Contingent Obligations of Holdings and its Subsidiaries existing as of the
Effective Date and listed in Schedule 8.08;
 
(f) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business and not exceeding at any time $5,000,000 in the
aggregate in respect of Holdings and its Subsidiaries together;
 
(g) Contingent Obligations of Holdings with respect to Stock Price Guaranties
incurred in the ordinary course of business and not exceeding at any time
$5,000,000 in the aggregate;
 
(h) Contingent Obligations of Holdings and its Subsidiaries in respect of any
Put Obligations to the extent otherwise permitted under this Agreement;
 
(i) Contingent Obligations consisting of normal and customary indemnities issued
in the ordinary course of business (including, without limitation, under
professional services agreements, construction and materials supply agreements,
intellectual property agreements or employment and consulting agreements) or
consisting of normal and customary indemnities pursuant to the issuance and sale
of securities;
 
(j) Contingent Obligations in respect of Operating Leases, to the extent such
Operating Leases are permitted to be entered into hereby; and
 
(k) Contingent Obligations consisting of customary indemnification and purchase
price adjustment obligations incurred in connection with asset dispositions
permitted under Section 8.02.

91

--------------------------------------------------------------------------------

Table of Contents

8.09 Subsidiaries. Holdings shall not, and shall not suffer or permit any
Subsidiary to, incorporate, create or acquire any Subsidiary which is not a U.S.
Subsidiary.
 
8.10 Lease Obligations. Holdings shall not, and shall not suffer or permit any
Subsidiary to, create or suffer to exist any obligations for the payment of rent
for any property under any Operating Lease, which exceed an aggregate amount of
$50,000,000 for all Operating Leases in any fiscal year.
 
8.11 Restricted Payments. Holdings shall not, and shall not suffer or permit any
Subsidiary to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock or other equity interests (other than
dividends or other distributions by a Subsidiary to Holdings or to a Subsidiary
that is a Loan Party), or purchase, redeem or otherwise acquire for value any
shares of its capital stock or other equity interests or any warrants, rights or
options to acquire such shares or other equity interests, now or hereafter
outstanding (collectively, “Restricted Payments”); except that Holdings may:
 
(a) declare and make dividend payments or other distributions payable solely in
its common stock;
 
(b) declare and make dividend payments or other distributions payable in cash,
and purchase, redeem or otherwise acquire for cash shares of its capital stock
or other equity interest or any warrants, rights or option to acquire such
shares or other equity interests, provided that (i) no Default has occurred and
is continuing on the date of, or will result after giving effect to, any such
Restricted Payment and (ii) Holdings shall be in full pro forma compliance with
the financial covenants set forth in Section 8.19, measured as of the last day
of the most recent fiscal quarter for which Holdings has delivered financial
statements under Section 5.01(c), Section 7.01(a) or Section 7.01(b), after
giving effect to such Restricted Payment;
 
(c) declare and make dividends required to be declared or paid pursuant to the
terms of any securities issued in a Permitted Equity Offering so long as the
dividend provisions of such securities were approved by the Majority Lenders in
writing prior to the issuance of such securities;
 
(d) purchase, redeem or otherwise acquire shares of its common stock or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock;
 
(e) allow any Non-Wholly-Owned Subsidiary to make distributions to its owners
(on a pro rata basis); and
 
(f) purchase shares of Holdings’ common stock either (1) for deposit into the
401(k) trust fund on behalf of Holdings’ employees by using funds obtained
through employee payroll deductions of such employees, or (2) to the extent
necessary to provide discounts to employees in connection with Holdings’
Employee Stock Purchase Plan.

92

--------------------------------------------------------------------------------

Table of Contents

8.12 ERISA. Holdings shall not, and shall not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably expected to result in liability of Holdings in an aggregate
amount in excess of $5,000,000; or (b) engage in a transaction that could be
subject to section 4069 or 4212(c) of ERISA and that would reasonably be
expected to have a Material Adverse Effect.
 
8.13 [Intentionally Omitted]
 
8.14 Sales and Leasebacks. Holdings shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease (a “Subject Lease”), whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which Holdings or such Subsidiary has sold or transferred or is to
sell or transfer to any other Person or (ii) which Holdings or such Subsidiary
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by Holdings or such Subsidiary to any
other Person in connection with such lease; provided that Holdings and any of
its Subsidiaries may enter into any such lease if either (A) (1) no Default
shall then exist or would occur as a result thereof and (2) such lease is an
Operating Lease with a term of not more than three (3) years entered into in
connection with the sale of a facility pending the repurchase and construction
of a replacement facility in a new location, or (B) (1) no Default shall then
exist or would occur as a result thereof, (2) as of the end of the most recent
quarter for which Holdings has delivered financial statements under
Section 5.01(c), Section 7.01(a) or Section 7.01(b) and immediately after giving
effect to any such lease, Holdings shall be in full pro forma compliance with
the financial covenants set forth in Section 8.19, and (3) the Disposition Value
of the property sold or transferred, or to be sold or transferred, in connection
with the lease, when added to the aggregate Disposition Value of all other
property sold or transferred, or to be sold or transferred, in connection with
all other leases entered into pursuant to this Section 8.14 from and after the
Effective Date, does not exceed $50,000,000.
 
8.15 Certain Payments. Holdings shall not, and shall not permit any of its
Subsidiaries to, (i) prepay, redeem, repurchase or otherwise acquire for value
any of the Permitted Subordinated Debt; or (ii) make any principal, interest or
other payments on any Permitted Subordinated Debt if not permitted by the
respective subordination provisions of the Subordinated Debt Documents.
 
8.16 Modification of Subordinated Debt Documents. Holdings shall not, and shall
not permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of any Subordinated Debt Document
(including any amendment, modification or waiver pursuant to an exchange of
other securities or instruments for outstanding Permitted Subordinated Debt) if
the effect of such amendment, modification or waiver is to (i) increase the
interest rate on such Permitted Subordinated Debt or change (to earlier dates)
the dates upon which principal and interest are due thereon; (ii) alter the
redemption, prepayment or subordination provisions thereof; (iii) alter the
covenants and events of default in a manner which would make such provisions
more onerous or restrictive to Holdings or such Subsidiary; or (iv) otherwise
increase the obligations of Holdings or such Subsidiary in respect of such

93

--------------------------------------------------------------------------------

Table of Contents

Permitted Subordinated Debt or confer additional rights upon the holders thereof
which individually or in the aggregate would be adverse to Holdings, its
Subsidiaries or the Lenders.
 
8.17 Change in Business. Holdings shall not, and shall not suffer or permit any
Subsidiary to, engage in any material line of business substantially different
from those lines of business carried on by Holdings and its Subsidiaries on the
date hereof and lines of business ancillary thereto.
 
8.18 Accounting Changes. Holdings shall not, and shall not suffer or permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as permitted by GAAP, or change the fiscal year of Holdings or
of any Subsidiary, except to change the fiscal year of a Subsidiary to conform
its fiscal year to that of Holdings.
 
8.19 Financial Covenants. xxiv) Holdings shall not permit its Consolidated Net
Worth as of the last day of any fiscal quarter to be less than (a) $483,590,500,
plus (b) 50% of Consolidated Net Income for each fiscal quarter (without giving
effect to any net loss for any such period) ending after the Effective Date,
plus (c) 50% of all Net Issuance Proceeds for all issuances of equity by
Holdings and its Subsidiaries completed in any fiscal quarter ending after the
Effective Date.
 
(b) Holdings shall not permit as at the end of any fiscal quarter, measured on a
consolidated basis for Holdings and its Subsidiaries for the period of four
fiscal quarters ended on such date, the ratio of (i) EBITA to (ii) the sum of
(A) cash Interest Expense, plus (B) cash taxes, plus (C) scheduled principal
payments in respect of Indebtedness, plus (D) cash dividend payments made by
Holdings (the “EBITA Ratio”) to be less than the following amounts for the
respective periods set forth below:
 
Period
 
EBITA Ratio
Effective Date through and including December 31, 2008
 
1.25:1.00
January 1, 2009 through and including December 31, 2010
 
1.35:1.00
January 1, 2011 and thereafter
 
1.45:1.00




94

--------------------------------------------------------------------------------

Table of Contents

(c) Holdings shall not permit the Total EBITDA Ratio at any time to be greater
than the following amounts for the respective periods set forth below:

     
Period
 
Total EBITDA Ratio
Effective Date through and including December 31, 2008
 
3.50:1.00
January 1, 2009 through and including December 31, 2010
 
3.25:1.00
January 1, 2011 and thereafter
 
3.00:1.00



8.20 No Restrictions on Subsidiary Dividends. Holdings shall not, and shall not
suffer or permit any Subsidiary to, enter into or be bound by any Contractual
Obligation which restricts, limits or prohibits the payment of dividends by any
Subsidiary or the making of any other distribution in respect of such
Subsidiary’s capital stock or other equity interests, except for the following:
 
(a) agreements of Subsidiaries that are not Loan Parties in respect of
Indebtedness that is permitted to be incurred by Subsidiaries that are not Loan
Parties pursuant to Section 8.05 hereof;
 
(b) agreements for the sale of a Subsidiary or assets, provided that (i) any
such restriction, limitation or prohibition on the payment of dividends or other
distributions applies only to the Subsidiary to be sold or to the Subsidiary
that owns the assets to be sold, in each case, while such sale is pending and
(ii) such sale is permitted under Section 8.02;
 
(c) shareholder agreements, charter or other formation or joint venture
documents in respect of Subsidiaries that are not Loan Parties; and
 
(d) agreements in respect of (i) Indebtedness permitted under Section 8.05 of
any Subsidiary acquired after the Effective Date that was incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired (other than
Indebtedness incurred as consideration for, in contemplation of, or to provide
all or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Subsidiary
becomes a Subsidiary or was otherwise acquired) and (ii) Indebtedness permitted
by Section 8.05(j).
 
ARTICLE IX.
 
EVENTS OF DEFAULT
 
9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:
 
(a) Non Payment. Holdings fails to make, (i) when and as required to be made
herein, payments of any amount of principal of any Loan or of any L/C
Obligation,

95

--------------------------------------------------------------------------------

Table of Contents

(ii) within three (3) Business Days after the same becomes due, any payment or
transfer under any Specified Swap Contract, or (iii) within three (3) Business
Days after the same becomes due, payment of any interest, fee or any other
amount payable hereunder or under any other Loan Document (other than a
Specified Swap Contract); or
 
(b) Representation or Warranty. Any representation or warranty by any Loan Party
made or deemed made herein, in any other Loan Document (other than a Specified
Swap Contract), or which is contained in any certificate, document or financial
or other statement by any Loan Party, or any Responsible Officer, furnished at
any time under this Agreement, or in or under any other Loan Document (other
than a Specified Swap Contract), is incorrect in any material respect on or as
of the date made or deemed made; or
 
(c) Specific Defaults. Holdings, or the Company or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.03(a), Section 7.04(a)(i), or Section 7.12 or in Article VIII; or
 
(d) Other Defaults. Any Loan Party fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document (other than a
Specified Swap Contract), and such default shall continue unremedied for a
period of twenty (20) days after the earlier of (i) the date upon which a
Responsible Officer of Holdings or the Company obtained actual knowledge of such
failure and (ii) the date upon which written notice thereof is given to Holdings
by the Administrative Agent or any Lender; or
 
(e) Cross Default. (i) Holdings or any Subsidiary (A) fails to make any payment
in respect of any Indebtedness or Contingent Obligation (other than in respect
of Swap Contracts), having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $5,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure; or (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness or Contingent Obligation, and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or administrative agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable or to be repurchased, prepaid, defeased or redeemed prior to its
stated maturity, or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (1) any event of default under such Swap Contract as to which
Holdings or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (2) any Termination Event (as so defined) as to which Holdings or
any Subsidiary is an Affected Party (as so defined), and, in either event, the
Swap Termination Value owed by Holdings or such Subsidiary as a result thereof
is greater than $5,000,000; or

96

--------------------------------------------------------------------------------

Table of Contents

(f) Insolvency; Voluntary Proceedings. Holdings or any Subsidiary (i) ceases or
fails to be solvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or
 
(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against Holdings or any Subsidiary, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of Holdings’ or any Subsidiary’s properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy;
(ii) Holdings or any Subsidiary admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) Holdings or any Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or
administrative agent therefor), or other similar Person for itself or a
substantial portion of its property or business; or
 
(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Holdings under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $5,000,000; or (iii) Holdings or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000; or
 
(i) Monetary Judgments. One or more non-interlocutory judgments, non
interlocutory orders, decrees or arbitration awards is entered against Holdings
or any Subsidiary involving in the aggregate a liability (to the extent not
covered by independent third party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof; or
 
(j) Non Monetary Judgments. Any non monetary judgment, order or decree is
entered against Holdings or any Subsidiary which does or would reasonably be
expected to have a Material Adverse Effect, and there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(k) Change of Control. There occurs any Change of Control; or
 
(l) Guarantor Defaults. Any Guarantor fails in any material respect to perform
or observe any term, covenant or agreement in its Guaranty; or any Guaranty is
for any

97

--------------------------------------------------------------------------------

Table of Contents

reason partially (including with respect to future advances) or wholly revoked
or invalidated, or otherwise ceases to be in full force and effect, or such
Guarantor or any other Person contests in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder; or any event described at subsections (f) or (g) of this
Section 9.01 occurs with respect to any Guarantor; or
 
(m) Invalidity of Subordination Provisions. The subordination provisions
applicable to the Permitted Subordinated Debt shall be for any reason revoked or
invalidated, or otherwise cease to be in full force and effect, or the holders
thereof or any other Person shall contest in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder, or the Indebtedness hereunder is for any reason subordinated or does
not have the priority contemplated by this Agreement or such subordination
provisions.
 
(n) Collateral. (i) Any provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against Holdings or any
Subsidiary party thereto or Holdings or any Subsidiary shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; or
(ii) any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected and first priority security interest subject only to
Permitted Liens.
 
9.02 Remedies. At any time after the occurrence and during the continuance of
any Event of Default (other than an Event of Default referred to in
Section 9.01(f) or Section 9.01(g)):
 
(a) the Administrative Agent may or shall, upon instructions from the Majority
Revolving Lenders, by written notice to Holdings (i) terminate the Revolving
Commitments, any obligation of the L/C Issuer to make L/C Credit Extensions and
the obligations of the Revolving Lenders to make Loans, (ii) require that
Holdings Cash Collateralize the L/C Obligations in an amount equal to the then
Effective Amount of the L/C Obligations; and/or (iii) declare all or a portion
of the outstanding Obligations owed to the Revolving Lenders and payable by
Holdings to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding; and
 
(b) the Administrative Agent may or shall, upon instructions from the Majority
Term B Lenders, by written notice to Holdings declare all or a portion of the
outstanding Obligations owed to the Term B Lenders and payable by Holdings to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding.
 
Upon the occurrence or existence of any Event of Default described in
Section 9.01(f) or 9.01(g), immediately and without notice, (1) the Revolving
Commitments, any obligation of the L/C Issuer to make L/C Credit Extensions and
the obligations of the Lenders to make Loans shall automatically terminate,
(2) the obligation of Holdings to Cash Collateralize the L/C Obligations

98

--------------------------------------------------------------------------------

Table of Contents
 
in an amount equal to the then Effective Amount of the L/C Obligations shall
automatically become effective and (3) all outstanding Obligations payable by
Holdings hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Notes to
the contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Administrative Agent may
exercise any other right, power or remedy available to it under any of the Loan
Documents or otherwise by law, either by suit in equity or by action at law, or
both.
 
9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the last paragraph of Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
under Section 2.11(b) and Section 3.08(a)) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article IV), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees payable under Section 2.11(b) and Section 3.08(a) and interest on
the Loans, L/C Borrowings and other Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (ii) to Cash Collateralize that
portion of the L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit and (iii) to payment of that portion of the Obligations
constituting amounts owing to any Swap Providers in respect of Specified Swap
Contracts, ratably among the Lenders, the L/C Issuer and the Swap Providers in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to payment of all other Obligations, ratably among the Persons owed such
Obligations in proportion to the respective amounts described in this clause
Fifth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Holdings or as otherwise required by applicable law.
 
Subject to Section 3.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such

99

--------------------------------------------------------------------------------

Table of Contents

Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
 
9.04 Specified Swap Contract Remedies. Notwithstanding any other provision of
this Article IX, but subject to Section 9.03, each Swap Provider shall have the
right, with prior notice to the Administrative Agent, but without the approval
or consent of the Administrative Agent or the other Lenders, with respect to any
Specified Swap Contract of such Swap Provider, (a) to declare an event of
default, termination event or other similar event thereunder and to create an
Early Termination Date (as defined in such Specified Swap Contract), (b) to
determine net termination amounts in accordance with the terms of such Specified
Swap Contracts and to set-off amounts between such Specified Swap Contracts, and
(c) to prosecute any legal action against Holdings to enforce net amounts owing
to such Swap Provider.
 
ARTICLE X.
 
THE ADMINISTRATIVE AGENT
 
10.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Holdings nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.
 
10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
 
10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed

100

--------------------------------------------------------------------------------

Table of Contents

in writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Holdings, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for Holdings), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

101

--------------------------------------------------------------------------------

Table of Contents

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and Holdings.
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, in consultation with Holdings (except during the continuance of an
Event of Default, in which case no consultation with Holdings shall be
required), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify Holdings and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Holdings to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Holdings and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to

102

--------------------------------------------------------------------------------

Table of Contents

and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swingline Lender, (b) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
 
10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the “Joint Lead Arrangers”, “Joint Book Managers”, “Documentation
Agents” or “Co-Syndication Agents” listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.
 
10.09 Collateral Matters.
 
(a) The Administrative Agent is authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Collateral
Documents.
 
(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment in full of all Loans and all other Obligations known to the
Administrative Agent and payable under this Agreement or any other Loan
Document; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted hereunder; (iii) constituting
property in which Holdings or any Subsidiary owned no interest at the time the
Lien was granted or at any time thereafter; (iv) constituting property leased to
Holdings or any Subsidiary in a transaction permitted under this Agreement;
(v) consisting of an instrument evidencing Indebtedness or other debt
instrument, if the indebtedness evidenced thereby has been paid in full; (vi) if
approved, authorized or ratified in writing by the Majority Lenders or all the
Lenders, as the case may be, as provided in Section 11.01. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.09(b), provided that the absence of any

103

--------------------------------------------------------------------------------

Table of Contents

such confirmation for whatever reason shall not affect the Administrative
Agent’s rights under this Section 10.09.
 
(c) Each Lender agrees with and in favor of each other (which agreement shall
not be for the benefit of Holdings or any Subsidiary) that the Obligations to
such Lender under this Agreement and the other Loan Documents shall not be
secured by any real property collateral now or hereafter acquired by such
Lender.
 
10.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on Holdings) shall be entitled and empowered,
by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.11, 3.08 and 11.04) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
ARTICLE XI.
 
MISCELLANEOUS
 
11.01 Amendments and Waivers.

104

--------------------------------------------------------------------------------

Table of Contents

(a) Except as otherwise provided herein or in any other Loan Document, (i) no
amendment to any provision of this Agreement or any of the other Loan Documents
shall in any event be effective unless the same shall be in writing and signed
by Holdings (or other Loan Party thereto, as applicable), the Administrative
Agent and the Majority Lenders (or the Administrative Agent with the written
consent of the Majority Lenders); and (ii) no waiver of any provision of this
Agreement or any other Loan Document, or consent to any departure by Holdings or
other party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent and the Majority Lenders (or
the Administrative Agent with the consent of the Majority Lenders). Any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall do any of the following:
 
(A) increase the amount, or extend the stated expiration or termination date, of
the Term B Commitment of any Term B Lender without the consent of such Term B
Lender;
 
(B) reduce or forgive the principal of, or interest or rate of interest on, the
Term B Loans of any Term B Lender or any fee or other amount payable to any Term
B Lender hereunder without the consent of such Term B Lender; provided, however,
that only the consent of the Majority Lenders shall be necessary to change the
manner of computation of any financial covenant or related definition used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Term B Loan, or to amend the default rate of interest as
determined under Section 2.10(c) or to waive any obligation of Holdings to pay
interest at the default rate of interest;
 
(C) postpone any date fixed for any payment in respect of principal of, or
interest on, the Term B Loans of any Term B Lender or any fee or other amount
payable to the any Term B Lender hereunder without the consent of such Term B
Lender;
 
and provided further, however, that no amendment, waiver or consent shall do any
of the following:
 
(D) increase the amount, or extend the stated expiration or termination date, of
the Revolving Commitment of any Revolving Lender without the consent of such
Revolving Lender;
 
(E) reduce or forgive the principal of, or interest or rate of interest on, the
Revolving Loans of any Revolving Lender or any fee or other amount payable to
any Revolving Lender hereunder without the consent of such Revolving Lender;
provided, however, that only the consent of the Majority Lenders shall be
necessary to change the manner of computation of any financial covenant or
related definition used in determining the Applicable Margin or Applicable Fee
Amount that would result in a reduction of any interest rate on any Revolving
Loan or in a reduction of any Commitment Fees or Letter of Credit fees, or to
amend the default rate of interest as determined under Section 2.10(c) or to
waive any obligation of Holdings to pay interest at the default rate of
interest;

105

--------------------------------------------------------------------------------

Table of Contents

(F) postpone any date fixed for any payment in respect of principal of, or
interest on, the Revolving Loans of any Revolving Lender or any fee or other
amount payable to any Revolving Lender hereunder without the consent of such
Revolving Lender;
 
and provided further, however, that, unless in writing and signed by all of the
Lenders (or by the Administrative Agent with the written consent of all the
Lenders), no amendment, waiver or consent shall do any of the following:
 
(G) change the definition of “Majority Class Lenders”, “Majority Lenders”,
“Majority Revolving Lenders” or “Majority Term B Lenders” or any definition or
provision of this Agreement requiring the approval of Majority Lenders or some
other specified amount of Lenders;
 
(H) consent to the assignment or transfer by Holdings or any other Loan Party of
any of its rights and obligations under the Loan Documents;
 
(I) release any Guarantor or any material portion of the Collateral except as
contemplated herein, in the Guaranty or in the Collateral Documents;
 
(J) amend, modify or waive the provisions of Section 2.14 or Section 9.03; or
 
(K) amend, modify or waive the provisions of this Section 11.01(a);
 
provided, further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required hereinabove to take such action, affect the rights, obligations or
duties of the Administrative Agent under any Loan Document, (2) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuer in
addition to the Lenders required hereinabove to take such action, affect the
rights, obligations or duties of the L/C Issuer under any Loan Document, (3) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required hereinabove to take such
action, affect the rights, obligations or duties of the Swingline Lender under
any Loan Document, (4) the Fee Letters and documents evidencing Specified Swap
Contracts may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (5) Section 11.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, a Defaulting Lender shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased without its consent, nor may any
amendment, waiver or consent reduce or forgive the principal of, or accrued and
unpaid interest on, the outstanding Loans of such Lender or any accrued fee or
other accrued amount payable to such Lender without its consent.
 
(b) In connection with any such proposed amendment, waiver or consent requiring
the consent of all Term B Lenders, all Revolving Lenders or all Lenders, as the
case may be (such proposed amendment, waiver or consent, a “Proposed Change”),
if the consent of the Majority Term B Lenders (in the case of any proposed
amendment, waiver or

106

--------------------------------------------------------------------------------

Table of Contents

consent requiring the consent of all Term B Lenders), the Majority Revolving
Lenders (in the case of any proposed amendment, waiver or consent requiring the
consent of all Revolving Lenders) or the Majority Lenders (in the case of any
proposed amendment, waiver or consent requiring the consent of all Lenders) is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 11.01 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender, Holdings may replace such Non-Consenting Lender in accordance with
Section 11.11.
 
No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Loan Document shall operate as a waiver
thereof or of any other right hereunder or thereunder nor shall any single or
partial exercise of any such right preclude any other further exercise thereof
or of any other right hereunder or thereunder. Unless otherwise specified in
such waiver or consent, a waiver or consent given hereunder shall be effective
only in the specific instance and for the specific purpose for which given. The
Lenders may condition the giving or making of any amendment, waiver or consent
of any term, covenant, agreement or condition of this Agreement or any other
Loan Document on payment of a fee by Holdings.
 
11.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to Holdings, the Administrative Agent, the L/C Issuer or the Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II or Article III if such Lender or the L/C Issuer,

107

--------------------------------------------------------------------------------

Table of Contents

as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or Holdings may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Change of Address, Etc. Each of Holdings, the Administrative Agent, the L/C
Issuer and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Holdings, the Administrative Agent, the L/C Issuer and the Swingline Lender.
 
(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Notices of Borrowing) purportedly given by or on
behalf of Holdings even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Holdings shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Holdings. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.
 
11.04 Expenses; Indemnity; Damage Waiver.

108

--------------------------------------------------------------------------------

Table of Contents

(a) Costs and Expenses. Holdings shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b) Indemnification by Holdings. Holdings shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Holdings or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by Holdings or any of its
Subsidiaries, or any Environmental Claims related in any way to Holdings or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Holdings or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any

109

--------------------------------------------------------------------------------

Table of Contents

other Loan Document, if Holdings or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c) Reimbursement by Lenders. To the extent that Holdings for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s
Proportionate Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).
 
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Holdings shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
 
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitment and Aggregate Term B
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
 
11.05 Marshalling; Payments Set Aside. Neither the Administrative Agent nor the
Lenders shall be under any obligation to marshal any assets in favor of Holdings
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment to the Administrative Agent or
the Lenders, or the Administrative Agent or the Lenders exercise their right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery the

110

--------------------------------------------------------------------------------

Table of Contents

obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its Proportionate Share of any amount so
recovered from or repaid by the Administrative Agent.
 
11.06 Successors and Assigns.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Holdings nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that:
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Commitments, or $1,000,000, in the
case of any assignment in respect of the Term B Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Holdings otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

111

--------------------------------------------------------------------------------

Table of Contents

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Loans;
 
(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swingline Lender unless the Person
that is the proposed assignee is itself a Revolving Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee) (each such
approval not to be unreasonably withheld or delayed); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.01, 4.03, 4.04, and 11.04. Upon
request, Holdings (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
 
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Holdings, shall maintain at the Administrative Agent’s Payment Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Holdings, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of Holdings, the L/C Issuer and J.P. Morgan Securities, Inc.
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent, waiver or amendment to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

112

--------------------------------------------------------------------------------

Table of Contents

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Holdings or the Administrative Agent, sell participations to any
Person (other than a natural person or Holdings or any of Holdings’s Affiliates
or Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Holdings, the Administrative Agent,
the Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the provisos to
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, Holdings agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.03 and 4.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Holdings’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless Holdings is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Holdings, to
comply with Section 4.01(e) as though it were a Lender.
 
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and

113

--------------------------------------------------------------------------------

Table of Contents

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and Holdings (an “SPC”) the option
to provide all or any part of any Loan that such Granting Lender would otherwise
be obligated to make pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.13. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Holdings under this Agreement (including its
obligations under Section 4.03), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Holdings and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.
 
(i) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to Holdings and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to Holdings, resign as Swingline
Lender. In the event of any such resignation as L/C Issuer or Swingline Lender,
Holdings shall be entitled to appoint from among the Revolving Lenders a
successor L/C Issuer or Swingline Lender hereunder; provided, however, that no
failure by Holdings to appoint any such successor shall affect the resignation
of Wells Fargo as L/C Issuer or Swingline Lender, as the case may be. If Wells
Fargo resigns as L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Loans or fund risk participations in
unreimbursed drawings, pursuant to Section 3.03). If Wells Fargo resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender

114

--------------------------------------------------------------------------------

Table of Contents

provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.06. Upon the
appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo to effectively
assume the obligations of Wells Fargo with respect to such Letters of Credit.
 
11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any pledgee referred to in Section 11.06(f) or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Holdings and its obligations, (g) with the consent of Holdings or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings.
 
For purposes of this Section, “Information” means all information received from
Holdings or any Subsidiary relating to Holdings or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by Holdings or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Holdings acknowledges that (a) the Administrative Agent and/or the Joint Lead
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Holdings hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive

115

--------------------------------------------------------------------------------

Table of Contents

material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). Holdings hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Holdings shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Holdings or its securities for purposes of United
States Federal and state securities laws; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Joint
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
 
11.08 Set off. If an Event of Default shall have occurred and be continuing,
each Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of Holdings
or any other Loan Party against any and all of the obligations of Holdings or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Holdings or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify Holdings and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
11.09 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Holdings that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
 
11.10 Guaranty. xxv) Guaranty. Each of the Guarantors unconditionally and
irrevocably, jointly and severally, guarantees to the Administrative Agent, the
Joint Lead Arrangers, the L/C Issuer and the Lenders, and their respective
successors, endorsers, transferees and assigns (the “Guaranteed Persons”), the
full and prompt payment when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise) and performance of
all indebtedness, liabilities and other obligations of Holdings to any
Guaranteed Person, whether arising out of or in connection with this Agreement,
any other Loan Document

116

--------------------------------------------------------------------------------

Table of Contents

or otherwise, including all unpaid principal of the Loans, all L/C Obligations,
all interest accrued thereon, all fees due under this Agreement and all other
amounts payable by Holdings to any Guaranteed Person thereunder or in connection
therewith. The terms “indebtedness,” “liabilities” and “obligations” are used
herein in their most comprehensive sense and include any and all advances,
debts, obligations and liabilities, now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under the Bankruptcy
Code or other applicable law. The foregoing indebtedness, liabilities and other
obligations of Holdings shall hereinafter be collectively referred to as the
“Guaranteed Obligations.” The Guaranteed Obligations include interest which, but
for an Insolvency Proceeding, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against Holdings for such interest in any such
Insolvency Proceeding.
 
(b) Separate Obligation. Each Guarantor acknowledges and agrees (i) that the
Guaranteed Obligations are separate and distinct from any indebtedness,
obligations or liabilities arising under or in connection with any other
agreement, instrument or guaranty, including under any provision of this
Agreement other than this Section 11.10, executed at any time by such Guarantor
in favor of any Guaranteed Person, and (ii) such Guarantor shall pay and perform
all of the Guaranteed Obligations as required under this Section 11.10, and each
Guaranteed Person may enforce any and all of its rights and remedies hereunder,
without regard to any other agreement, instrument or guaranty, including any
provision of this Agreement other than this Section 11.10, at any time executed
by such Guarantor in favor of any Guaranteed Person, regardless of whether or
not any such other agreement, instrument or guaranty, or any provision thereof
or hereof, shall for any reason become unenforceable or any of the indebtedness,
obligations or liabilities thereunder or hereunder shall have been discharged,
whether by performance, avoidance or otherwise. Each Guarantor acknowledges that
in providing benefits to Holdings and such Guarantor, the Guaranteed Persons are
relying upon the enforceability of this Section 11.10 and the Guaranteed
Obligations as separate and distinct indebtedness, obligations and liabilities
of such Guarantor, and each Guarantor agrees that each Guaranteed Person would
be denied the full benefit of their bargain if at any time this Section 11.10 or
the Guaranteed Obligations were treated any differently. The fact that the
Guaranty of each Guarantor is set forth in this Agreement rather than in a
separate guaranty document is for the convenience of Holdings and the Guarantors
and shall in no way impair or adversely affect the rights or benefits of any
Guaranteed Person under this Section 11.10. Each Guarantor agrees to execute and
deliver a separate agreement, immediately upon request at any time of any
Guaranteed Person, evidencing such Guarantor’s obligations under this
Section 11.10. Upon the occurrence of any Event of Default, a separate action or
actions may be brought against each Guarantor, whether or not Holdings or any
other Guarantor or Person is joined therein or a separate action or actions are
brought against Holdings or any other Guarantor or Person.
 
(c) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
California Uniform Fraudulent Transfer Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Person can enforce under this
Section 11.10, each Guaranteed Person by its

117

--------------------------------------------------------------------------------

Table of Contents

acceptance hereof accepts such limitation on the amount of such Guarantor’s
liability hereunder to the extent needed to make this Section 11.10 fully
enforceable and nonavoidable.
 
(d) Liability of Guarantor. The liability of each Guarantor under this
Section 11.10 shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(i) such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Person’s exercise or enforcement of any remedy it may have against
Holdings or any other Person, or against any collateral or other security for
any Guaranteed Obligations;
 
(ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
 
(iii) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and
 
(iv) such Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:
 
(A) any Insolvency Proceeding;
 
(B) any limitation, discharge, or cessation of the liability of Holdings or any
other guarantor or Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;
 
(C) any merger, acquisition, consolidation or change in structure of Holdings or
any other Guarantor or Person, or any sale, lease, transfer or other disposition
of any or all of the assets or shares of Holdings or any other Guarantor or
other Person;
 
(D) any assignment or other transfer, in whole or in part, of any Guaranteed
Person’s interests in and rights under this Guaranty or the other Loan
Documents;
 
(E) any claim, defense, counterclaim or set-off, other than that of prior
performance, that Holdings, such Guarantor, any other guarantor or other Person
may have or assert, including any defense of incapacity or lack of corporate or
other authority to execute any of the Loan Documents;

118

--------------------------------------------------------------------------------

Table of Contents

(F) any Guaranteed Person’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;
 
(G) any Guaranteed Person’s exercise or nonexercise of any power, right or
remedy with respect to any Guaranteed Obligations or any collateral;
 
(H) any Guaranteed Person’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding; or
 
(I) any other guaranty, whether by any Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of any Guaranteed Person.
 
(e) Consents of Guarantor. Each Guarantor hereby unconditionally consents and
agrees that, without notice to or further assent from such Guarantor:
 
(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Holdings under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;
 
(ii) the time for Holdings’ (or any other Person’s) performance of or compliance
with any term, covenant or agreement on its part to be performed or observed
under any Loan Document may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as any Guaranteed Person (or the
Majority Lenders, as the case may be) may deem proper;
 
(iii) each Guaranteed Person may request and accept other guarantees and may
take and hold other security as collateral for the Guaranteed Obligations, and
may, from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;
 
(iv) each Guaranteed Person may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Guarantor against Holdings.
 
(f) Guarantor’s Waivers. Each Guarantor waives and agrees not to assert:
 
(i) any right to require the Administrative Agent, the L/C Issuer or any Lender
to marshal assets in favor of Holdings, the Guarantors, any other guarantor or
any other Person, to proceed against Holdings, any other guarantor or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of

119

--------------------------------------------------------------------------------

Table of Contents

any public or private sale of personal property security constituting the
Collateral or other collateral for the Guaranteed Obligations or comply with any
other provisions of Chapter 6 of Division 9 of the UCC (or any equivalent
provision of any other applicable law) or to pursue any other right, remedy,
power or privilege of the Administrative Agent, the L/C Issuer or any Lender
whatsoever;
 
(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;
 
(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of Holdings, such Guarantor or any other Person;
 
(iv) any defense based upon any Guaranteed Person’s errors or omissions in the
administration of the Guaranteed Obligations;
 
(v) any rights to set-offs and counterclaims;
 
(vi) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Section 11.10;
 
(vii) any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against Holdings or any other obligor of the Guaranteed Obligations for
reimbursement;
 
(viii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Section 11.10, including
any and all benefits that otherwise might be available to such Guarantor under
California Civil Code §§1432, 2809, 2787 to 2855, inclusive, 2899 and 3433 and
California Code of Civil Procedure §§580a, 580b, 580d and 726 or Texas Property
Code §§51.003 - 51.005. Accordingly, each Guarantor waives all rights and
defenses that such Guarantor may have because Holdings’ debt is secured by real
property. This means, among other things: (A) the Administrative Agent, the L/C
Issuer and the Lenders may collect from such Guarantor without first foreclosing
on any real or personal property Collateral pledged by Holdings or such
Guarantor; and (B) if the Administrative Agent forecloses on any real property
Collateral pledged by Holdings or such Guarantor: (1) the amount of the debt may
be reduced only by the price for which that Collateral is sold at the
foreclosure sale, even if the Collateral is worth more than the sale price, and
(2) the Administrative Agent, the L/C Issuer and the Lenders may collect from
such Guarantor even if the Administrative Agent, by foreclosing on the real
property Collateral, has destroyed any right such Guarantor may have to collect
from Holdings. This is an unconditional and irrevocable waiver of any rights and
defenses such Guarantor may have because Holdings’ debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
of defenses based upon section 580a, 580b,

120

--------------------------------------------------------------------------------

Table of Contents

580d or 726 of the California Code of Civil Procedure or sections 51.003 -
51.005 of the Texas Property Code; and
 
(ix) any and all notice of the acceptance of this Guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by any Guaranteed Person upon this
Guaranty, or the exercise of any right, power or privilege hereunder. The
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Guarantor waives promptness, diligence, presentment, protest, demand for
payment, notice of default, dishonor or nonpayment and all other notices to or
upon Holdings, such Guarantor or any other Person with respect to the Guaranteed
Obligations.
 
(g) Financial Condition of Holdings. No Guarantor shall have any right to
require any Guaranteed Person to obtain or disclose any information with respect
to: the financial condition or character of Holdings or the ability of Holdings
to pay and perform the Guaranteed Obligations; the Guaranteed Obligations; any
collateral or other security for any or all of the Guaranteed Obligations; the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; any action or inaction on the part of any Guaranteed
Person or any other Person; or any other matter, fact or occurrence whatsoever.
Each Guarantor hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of Holdings and the other Loan Parties
and all other matters pertaining to this Guaranty and further acknowledges that
it is not relying in any manner upon any representation or statement of any
Guaranteed Person with respect thereto.
 
(h) Subrogation. Until the Guaranteed Obligations shall be satisfied in full and
the Commitments shall be terminated, each Guarantor shall not have, and shall
not directly or indirectly exercise (i) any rights that it may acquire by way of
subrogation under this Section 11.10, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 11.10 or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Person as against Holdings or other guarantors, whether in
connection with this Section 11.10, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of each
Guaranteed Person and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
 
(i) Continuing Guaranty. This Guaranty is a continuing guaranty and agreement of
subordination and shall continue in effect and be binding upon each Guarantor
until termination of the Commitments and payment and performance in full of all
Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and each Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations exist.

121

--------------------------------------------------------------------------------

Table of Contents

(j) Reinstatement. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of Holdings (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Holdings, its estate, trustee, receiver or any other Person (including under
the Bankruptcy Code or other state or federal law), or must otherwise be
restored by any Guaranteed Person, whether as a result of Insolvency Proceedings
or otherwise. All losses, damages, costs and expenses that any Guaranteed Person
may suffer or incur as a result of any voided or otherwise set aside payments
shall be specifically covered by the indemnity in favor of the Lenders and the
Administrative Agent contained in Section 11.04.
 
(k) Substantial Benefits. The funds that have been borrowed from the Lenders by
Holdings have been and are to be contemporaneously used for the direct or
indirect benefit of Holdings and each Guarantor. It is the position, intent and
expectation of the parties that Holdings and each Guarantor have derived and
will derive significant and substantial direct or indirect benefits from the
accommodations that have been made by the Lenders under the Loan Documents.
 
(l) Knowing and Explicit Waivers. EACH GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS
OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH
ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS SECTION 11.10. EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN ARE MADE WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND
CONSEQUENCES, AND THAT ALL SUCH WAIVERS AND CONSENTS HEREIN ARE EXPLICIT AND
KNOWING AND WHICH EACH GUARANTOR EXPECTS TO BE FULLY ENFORCEABLE.
 
(m) Release of Subsidiary Guarantors. Holdings may at any time deliver to the
Administrative Agent a certificate from a Responsible Officer of Holdings
certifying as of the date of the certificate that, after the consummation of the
transaction or series of transactions described in such certificate (which
certification shall also state that such transactions, individually or in the
aggregate, will be in compliance with the terms and conditions of this
Agreement, including to the extent applicable Section 8.02 and Section 8.03, and
that no Event of Default existed, exists or will exist, as the case may be,
immediately before, as a result of or immediately after giving effect to such
transaction or transactions and termination), the Guarantor identified in such
certification will no longer be a Subsidiary of Holdings. Effective upon the
consummation of the transaction or series of transactions described in such
certificate effected in compliance with this Agreement, the Subsidiary
identified in such certification shall thereupon automatically cease to be a
Guarantor hereunder and shall cease to be a party hereto and shall thereupon
automatically be released from its obligations under this Section 11.10 and
under the Security Agreement, and all Liens in favor of the Administrative Agent
and the Lenders under the Collateral Documents in respect of the property of
such Subsidiary shall thereupon terminate. Holdings shall promptly notify the
Administrative Agent of the consummation of any such transaction or series of
transactions. The Administrative Agent, on behalf of the Lenders, shall, at
Holdings’ expense, execute and deliver such instruments as Holdings may
reasonably request to evidence such release and Lien termination.

122

--------------------------------------------------------------------------------

Table of Contents

11.11 Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Holdings is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Holdings the right to replace a Lender
as a party hereto (including pursuant to Section 11.01(b)), then Holdings may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(i) Holdings shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.04) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Holdings (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.03 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with any Requirement of Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Holdings to require such assignment and delegation cease
to apply.
 
11.12 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
the Administrative Agent in writing of any changes in the address to which
notices to such Lender should be directed, of addresses of any Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as the Administrative Agent shall
reasonably request.
 
11.13 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery

123

--------------------------------------------------------------------------------

Table of Contents

of an executed counterpart of a signature page of this Agreement by telecopy or
by email in pdf format shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
11.14 Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of any of the Loan
Documents shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of such Loan Document, or the validity or effectiveness of such
provision in any other jurisdiction.
 
11.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of Holdings, the Company and the other
Loan Parties, the Lenders, the Administrative Agent and the Administrative
Agent-Related Persons, the Indemnitees and their respective permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.
 
11.16 Governing Law; Jurisdiction, Etc.
 
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
(b) SUBMISSION TO JURISDICTION. HOLDINGS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN FRANCISCO
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST HOLDINGS OR

124

--------------------------------------------------------------------------------

Table of Contents

ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE. HOLDINGS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e) Nothing in this Section 11.16 shall override any contrary provision
contained in any Specified Swap Contract.
 
11.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.18 Treatment of Existing Credit Agreement. On the Effective Date, all loans
outstanding under the Existing Credit Agreement shall be purchased by the
Lenders in accordance with, and to the extent required under, Section 2.01, and
all outstanding letters of credit issued under the Existing Credit Agreement
shall be deemed to be Letters of Credit issued and outstanding under this
Agreement (and all accrued unpaid fees thereon shall begin to accrue at the
rates set forth in this Agreement). On and after the Effective Date, this
Agreement shall amend, restate and supersede in its entirety and replace the
Existing Credit Agreement; provided, however, that the execution and delivery of
this Agreement and the other Loan Documents shall not (a) operate as a waiver of
any right, power or remedy of the Existing Lenders under the

125

--------------------------------------------------------------------------------

Table of Contents

Existing Credit Agreement and the other related documents, except to the extent
expressly waived in this Agreement and the other Loan Documents, (b) extinguish,
impair or constitute a novation of any obligations of Holdings or the Guarantors
under the Existing Credit Agreement or the related documents except to the
extent any such obligation is actually satisfied by Holdings or a Guarantor
thereunder or (c) extinguish or impair any indemnification or similar rights
under the Existing Credit Agreement which by their terms would survive the
termination of the Existing Credit Agreement. Promptly upon the closing of this
Agreement and the receipt by the Lenders of their respective Notes, such Lenders
that were also Existing Lenders under the Existing Credit Agreement shall return
to Holdings any Notes delivered to such Existing Lender in connection with the
Existing Credit Agreement marked “cancelled”.
 
(remainder of page intentionally left blank)
126

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California, by their proper and duly
authorized officers as of the day and year first above written.
 
THE BORROWER
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:_______________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
THE GUARANTORS
 
 
BMC WEST CORPORATION
 
By:_____________________________________
Name:
Title:
 
BMC WEST CORPORATION SOUTHCENTRAL
 
By:_____________________________________
Name:
Title:
 
BMCW SOUTHCENTRAL, L.P.
 
By: BMC WEST CORPORATION
SOUTHCENTRAL, its General Partner
 
By:_____________________________________
Name:
Title:
 
BMCW, LLC
 
By: BMC WEST CORPORATION, its Managing Member
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
SELECTBUILD CONSTRUCTION, INC.
(formerly known as BMC Construction, Inc.)
 
By:_____________________________________
Name:
Title:
 
KBI CONSTRUCTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Managing Member
 
By:_____________________________________
Name:
Title:
 
SELECTBUILD, LP
 
By: BUILDING MATERIALS HOLDING CORPORATION, its General Partner
 
By:_____________________________________
Name:
Title:
 
VAUGHN ROAD, L.L.C.
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
C CONSTRUCTION, INC.
(successor by merger to KBI Concrete, LLC and Total Concrete, LLC)
 
By:_____________________________________
Name:
Title:
 
KBI CONSTRUCTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
RJ NORCAL, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
KBI NORCAL GENERAL PARTNERSHIP
 
By:_____________________________________
Name:
Title:
 
KBI NORCAL WINDOWS, INC.
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents

KBI STUCCO, INC.
 
By:_____________________________________
Name:
Title:
 
TWF CONSTRUCTION, INC.
 
By:_____________________________________
Name:
Title:
 
KBI WINDOWS, INC.
 
By:_____________________________________
Name:
Title:
 
H.N.R. FRAMING SYSTEMS INC.
 
By:_____________________________________
Name:
Title:
 
FSC CONSTRUCTION, INC.
 
By:_____________________________________
Name:
Title:
 
BMC REALTY, INC.
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 

SELECTBUILD FLORIDA, LLC
 
By:_____________________________________
Name:
Title:
 
BBP CONCRETE CO.
 
By:_____________________________________
Name:
Title:
 
BBP CONSTRUCTION CO.
 
By:_____________________________________
Name:
Title:
 
BBP COMMERCIAL CO.
 
By:_____________________________________
Name:
Title:
 
TBA MATERIALS, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
SEVENTIETH AND NORTHERN AVENUE HOLDINGS, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
SELECTBUILD DISTRIBUTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
SELECTBUILD ARIZONA, LLC
 
By: SELECTBUILD CONSTRUCTION, INC., its Sole Member
 
By:_____________________________________
Name:
Title:
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Joint Lead Arranger,
Joint Book Runner, L/C Issuer, Swingline Lender,
Revolving Lender and Term B Lender
 
By:_____________________________________
Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
JPMORGAN CHASE BANK, N.A.,
 
as Documentation Agent, Revolving Lender and Term B Lender
 
By:_____________________________________
Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
SUNTRUST BANK,
 
as Joint Lead Arranger, Co-Syndication Agent,
Revolving Lender and Term B Lender
 
By:_____________________________________
Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
BNP PARIBAS,
 
as Joint Lead Arranger, Co-Syndication Agent,
Revolving Lender and Term B Lender
 
By:_____________________________________

Title:____________________________________
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
THE LENDERS
 
COMMERZBANK AG,
New York and Grand Cayman Branches
 
By:_____________________________________

Title:____________________________________
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
LASALLE BANK, NATIONAL ASSOCIATION
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
U.S. BANK NATIONAL ASSOCIATION
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
COOPERATIVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
UNION BANK OF CALIFORNIA, N.A.
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
GUARANTY BANK
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents


RAYMOND JAMES BANK FSB
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents


PNC BANK
 
By:_____________________________________

Title:____________________________________
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents

WHITNEY NATIONAL BANK
 
By:_____________________________________

Title:____________________________________
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
BANK LEUMI USA
 
By:_____________________________________

Title:____________________________________
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
WEST COAST BANK
 
By:_____________________________________

Title:_____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents

AMERICAN AGCREDIT, PCA
 
By:_____________________________________

Title:____________________________________
 
Signature page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


LC #
Maturity Date
Face Amount
410367
7/13/07
$3,200,000
410365
6/30/07
$513,000
417949
5/30/07
$3,935,000
418264
8/18/07
$500,000
463973
11/14/06
$300,000
468963
1/3/07 
$1,424,000
505461
12/11/06
$29,540,030
551995
8/25/07
$3,049,519
551996
8/25/07
$2,585,611
559165
12/2/06
$25,500,000
574042
6/19/07
$1,359,038
 
TOTAL
$71,906,198

 
Schedule 1.01
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 2.01(b)
 
REVOLVING LOAN COMMITMENTS AND PROPORTIONATE SHARES
 
Banks
Revolving Commitment
Proportionate Share
(Revolving Commitment)
Wells Fargo Bank, National Association
$70,000,000
14.000000000%
JPMorgan Chase Bank, N.A.
$60,000,000
12.000000000%
SunTrust Bank
$60,000,000
12.000000000%
BNP Paribas
$60,000,000
12.000000000%
American AgCredit, PCA
$46,000,000
9.200000000%
Rabobank International
$35,000,000
7.000000000%
LaSalle Bank, National Association
$25,000,000
5.000000000%
U.S. Bank National Association
$25,000,000
5.000000000%
Union Bank of California, N.A.
$20,000,000
4.000000000%
Whitney National Bank
$20,000,000
4.000000000%
HSBC Bank USA, N.A.
$15,000,000
3.000000000%
PNC Bank
$15,000.000
3.000000000%
Commerzbank AG
$10,000,000
2.000000000%
Guaranty Bank
$10,000,000
2.000000000%
Raymond James Bank FSB
$10,000,000
2.000000000%
West Coast Bank
$10,000,000
2.000000000%
Bank Leumi USA
$9,000,000
1.800000000%
TOTAL
$500,000,000
100.000000000%

 
Schedule 2.01(b)
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 2.09(a)
 
TERM B LOAN AMORTIZATION SCHEDULE
 
Date
% of Total Due
Payment Due Based
on Aggregate Term B
Commitment
as of Effective Date
     
12/31/06
0.25%
$875,000
 
 
 
3/31/07
0.25%
$875,000
6/30/07
0.25%
$875,000
9/30/07
0.25%
$875,000
12/31/07
0.25%
$875,000
 
 
 
3/31/08
0.25%
$875,000
6/30/08
0.25%
$875,000
9/30/08
0.25%
$875,000
12/31/08
0.25%
$875,000
 
 
 
3/31/09
0.25%
$875,000
6/30/09
0.25%
$875,000
9/30/09
0.25%
$875,000
12/31/09
0.25%
$875,000
 
 
 
3/31/10
0.25%
$875,000
6/30/10
0.25%
$875,000
9/30/10
0.25%
$875,000
12/31/10
0.25%
$875,000
 
 
 
3/31/11
0.25%
$875,000
6/30/11
0.25%
$875,000
9/30/11
0.25%
$875,000
12/31/11
0.25%
$875,000
 
 
 
3/31/12
0.25%
$875,000
6/30/12
0.25%
$875,000
9/30/12
0.25%
$875,000
12/31/12
0.25%
$875,000
 
 
 
3/31/13
0.25%
$875,000
6/30/13
0.25%
$875,000
9/30/13
0.25%
$875,000
11/10/13
93%
$325,500,000
 
100.00%
$350,000,000

 
Schedule 2.09(a)
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.05


LITIGATION


 
None.
Schedule 6.05
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.07


ERISA
 
None.
Schedule 6.07
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.11


PERMITTED LIABILITIES




None.
Schedule 6.11
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.12


ENVIRONMENTAL MATTERS


 
None.
Schedule 6.12
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.15


CONTRACTUAL OBLIGATIONS


Holdings, through its subsidiary SelectBuild Construction, Inc., is a party to
certain contractual arrangements to acquire the minority interest in the
following: SelectBuild Mid-Atlantic, LLC, A-1 Building Components, LLC, KBI
Mechanical, LLC, SelectBuild Illinois, LLC and Riggs Plumbing, LLC AND BBD
Construction, LP.1 



 
1.
The Amended and Restated Limited Liability Company Operating Agreement of
SelectBuild-Mid Atlantic, LLC, dated October 1, 2003.

 
2.
The Amended and Restated Limited Liability Company Operating Agreement of A-1
Building Components, LLC, dated September 1, 2004.

 
3.
The Amended and Restated Limited Liability Company Operating Agreement of KBI
Mechanical, LLC, dated October 5, 2004.

 
4.
The Amended and Restated Limited Liability Company Operating Agreement of
SelectBuild Illinois, LLC, dated January 1, 2005.

 
5.
The Amended and Restated Limited Liability Company Operating Agreement of Riggs
Plumbing, LLC, dated April 1, 2005.

 
6.
The Amended and Restated Limited Partnership Agreement of BBD Construction, LP,
dated July 16, 2003.

 

--------------------------------------------------------------------------------

1
This entity is inactive and is scheduled to be dissolved by the end of 2005.

 
Schedule 6.15
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.17


PART (A)
SUBSIDIARIES AND MINORITY INTERESTS
 
Wholly Owned Subsidiaries:
 
BMC West Corporation (Delaware corporation)
BMCW SouthCentral, L.P. (a Texas limited partnership)
BMC West Corporation SouthCentral (Delaware corporation)
BMCW, LLC (Delaware limited liability company)
SelectBuild Construction, Inc. (Delaware corporation)
SelectBuild, LP (California limited partnership)
Vaughn Road, LLC (California limited liability company)
KBI Norcal (California general partnership)
KBI Construction, LLC (Delaware limited liability company)
RJ Norcal, LLC (California limited liability company)
KBI Stucco, Inc. (Delaware corporation)
KBI Norcal Windows, Inc. (Delaware corporation)
SelectBuild Florida, LLC (Delaware limited liability company)
FSC Construction, Inc. (Delaware corporation)
C Construction, Inc. (Delaware corporation)
TWF Construction, Inc. (Delaware corporation)
H.N.R. Framing Systems, Inc. (California corporation)
KBI Windows, Inc. (Delaware corporation)
BMC Realty, Inc. (Delaware corporation)
BBP Concrete Co. (Arizona corporation)
BBP Construction Co. (Arizona corporation)
BBP Commercial Co. (Arizona corporation)
TBA Materials, LLC (Arizona limited liability company)
Seventieth and Northern Avenues Holdings, LLC (Arizona limited liability
company)
SelectBuild Distribution, LLC (Delaware limited liability company)
SelectBuild Arizona, LLC (Delaware limited liability company)

Schedule 6.17
1

--------------------------------------------------------------------------------

Table of Contents
 
Non-Wholly Owned Subsidiaries:
 
A-1 Building Components, LLC (Delaware limited liability company)
KBI Mechanical, LLC (Delaware limited liability company)
SelectBuild Mid-Atlantic, LLC (Delaware limited liability company)
SelectBuild Illinois, LLC (Delaware limited liability company)
Riggs Plumbing, LLC (Arizona limited liability company)
BBD Construction, L.P. (Texas limited partnership)2 
 
 
PART (B)
MINORITY EQUITY INTERESTS


None.


 



--------------------------------------------------------------------------------

2
This entity is inactive and is scheduled to be dissolved by the end of 2005.

 
Schedule 6.17
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 6.18


INSURANCE MATTERS




N/A
Schedule 6.18
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 7.15(c)
 
POST-CLOSING UNDERTAKINGS
 
Description of Undertaking
Completion Deadline
Holdings shall, and shall cause each of the Guarantors to, deliver to the
Administrative Agent such control agreements as the Administrative Agent may
request for the perfection of the Administrative Agent’s Lien on the Primary
Accounts (as defined in the Security Agreement) of Holdings and the Guarantors,
executed by Holdings or such Guarantor, as applicable, and any applicable
financial institutions.
Forty-five calendar days following the date hereof.
Holdings shall, and shall cause each of the Guarantors to, deliver to the
Administrative Agent such consents, estoppels, subordination agreements and
other documents and instruments executed by landlords, tenants, bailees and
other Persons party to material contracts relating to any Collateral as to which
the Administrative Agent shall be granted a Lien for the benefit of the Lenders,
as may be requested by the Administrative Agent.
Commercially reasonable efforts to obtain such agreements within forty-five
calendar days following the date hereof.
Holdings shall, and shall cause each of the Guarantors to, execute and deliver
to the Administrative Agent such Intellectual Property Security Agreements as
the Administrative Agent may reasonably request, and shall authorize the
Administrative Agent to record such Intellectual Property Security Agreements
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Majority Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property
Collateral.
Forty-five calendar days following the date hereof.
To the extent not previously delivered pursuant to the Existing Credit
Agreement, Holdings shall, and shall cause each Guarantor to, deliver to the
Administrative Agent all certificates and instruments representing the Pledged
Collateral, together with stock transfer powers executed in blank.
Thirty calendar days following the date hereof.

 
Schedule 7.15(c)
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 8.01


PERMITTED LIENS


In addition to Liens (including Capital Leases) described on Schedule 8.05,
Liens set forth on Annex I attached hereto.
Schedule 8.01
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 8.05


PERMITTED INDEBTEDNESS




BMCW SouthCentral, L.P. is a party to a note arising out of a 1999 acquisition,
which has an outstanding balance of $2,697,193 as of September 30, 2006.


SelectBuild, Florida, LLC is a party to a certain note involving equipment,
which has an outstanding balance of $29,778 as of September 30, 2006.


A-1 Building Components, LLC is a party to certain capital leases, which have an
outstanding balance of $359,194 as of September 30, 2006.


A-1 Building Components, LLC is a party to a certain notes involving equipment,
which have an outstanding balance of $153,268 as of September 30, 2006.


A-1 Building Components, LLC is a party to a certain bond involving equipment,
which has an outstanding balance of $332,777 as of September 30, 2006.


SelectBuild Illinois, LLC is a party to certain notes involving equipment, which
have an outstanding balance of $1,477 as of September 30, 2006.


BMC West Corporation is a party to certain capital leases, which have an
outstanding balance of $181,649 as of September 30, 2006.


BMC West Corporation is a party to certain notes, which have an outstanding
balance of $149,922 as of September 30, 2006.


BMC West Corporation is a party to certain notes involving land and buildings,
which have an outstanding balance of $1,085,541 as of September 30, 2006.
 
BBP is a party to certain notes involving equipment, which have an outstanding
balance of $8,222,783 as of September 30, 2006.
 
All indebtedness secured by Liens set forth in Schedule 8.01.
Schedule 8.05
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 8.08


CONTINGENT OBLIGATIONS


Under the Amended and Restated Partnership Agreement of SelectBuild
Mid-Atlantic, LLC, Holdings, through its subsidiary SelectBuild Construction,
Inc., has the option to purchase, directly or indirectly, the remaining 32.7%
interest in WBC Mid-Atlantic from October 1, 2006 (immediately) through October
1, 2010. Under the Put Agreement, the principals of ANM Carpentry have the
option to require Holdings to purchase the remaining 32.7% of WBC Mid-Atlantic
from October 1, 2008 through October 1, 2010. The purchase price for the
remaining 32.7% will generally be based on a multiple of historical earnings.
The option and the put may be exercised early under certain circumstances.
 
Under the Amended and Restated Limited Partnership Agreement of A-1 Building
Components, LLC, Holdings, through its subsidiary SelectBuild Construction,
Inc., has the option to purchase, directly or indirectly, the remaining 49%
interest in A-1 Building Components from September 1, 2009 (immediately) through
September 1, 2014. Under the Put Agreement, the principals of A-1 Building
Components, LLC, the principals of A-1 Building Components, and John Herring
have the option to require Holdings to purchase the remaining 49% of A-1
Building Components from September 1, 2009 through September 1, 2014. The
purchase price for the remaining 49% will generally be based on a multiple of
historical earnings. The option and the put may be exercised early under certain
circumstances.
 
Under the Amended and Restated Limited Liability Company Operating Agreement of
KBI Mechanical, LLC, Holdings, through its subsidiary SelectBuild Construction,
Inc., has the option to purchase, directly or indirectly, the remaining 40%
interest in KBI Mechanical from December 31, 2009 through December 31, 2014.
Under the Put Agreement, the principals of KBI Mechanical have the option to
require Holdings to purchase the remaining 40% of KBI Mechanical from December
31, 2009 through December 31, 2014. The purchase price for the remaining 40%
will generally be based on a multiple of historical earnings. The option and the
put may be exercised early under certain circumstances.
 
Under the Amended and Restated Limited Liability Company Operating Agreement of
SelectBuild Illinois, LLC, Holdings, through its subsidiary SelectBuild
Construction, Inc., has the option to purchase, directly or indirectly, the
remaining 49% interest in RCI from January 25, 2008 through January 25, 2012.
Under the Put Agreement, the principals of Residential Carpentry, Inc., Robert
Blose, Keith Kotche, and Edward Levato have the option to require Holdings to
purchase the remaining 49% of RCI from January 25, 2008 through January 25,
2012. The purchase price for the remaining 49% will generally be based on a
multiple of historical earnings. The option and the put may be exercised early
under certain circumstances.
 
Under the Amended and Restated Limited Partnership Agreement of Riggs Plumbing,
LLC, Holdings, through its subsidiary SelectBuild Construction, Inc., has the
option to purchase, directly or indirectly, the remaining 27% interest in Riggs
Plumbing from April 1, 2008 through April 1, 2013. Under the Put Agreement, the
principals of Riggs Plumbing, LLC and Riggs & Associates, LLC have the option to
require Holdings to purchase the remaining 27% of Riggs Plumbing from April 1,
2010 through April 1, 2013. The purchase price for the remaining 27% will
generally be based on a multiple of historical earnings. The option and the put
may be exercised early under certain circumstances.

Schedule 8.08
1

--------------------------------------------------------------------------------

Table of Contents
 
Under the Amended and Restated Limited Partnership Agreement of BBD
Construction, L.P.,3  Holdings has the option to purchase, directly or
indirectly, the remaining 49% interest in BBD Construction from July 1, 2005
through June 30, 2008. Under the Put Agreement, the principals of Better
Builders-Dallas, Inc. have the option to require Holdings to purchase the
remaining 49% of BBD Construction from July 1, 2008 through June 30, 2010. The
purchase price for the remaining 49% will generally be based on a multiple of
historical earnings. The option and the put may be exercised early under certain
circumstances.
Schedule 8.08
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 11.02
 
PAYMENT OFFICES; ADDRESSES FOR NOTICES; LENDING OFFICES
 
Addresses for Notices:


If to Holdings:


Building Materials Holding Corporation
4 Embarcadero Center, Suite 3200
San Francisco, CA 94105-1475




[Lender Addresses for Notices to be Provided]
Schedule 11.02
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 11.06
 
PROCESSING AND RECORDATION FEES
 
The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $300.00 for each assignment effected more
than 45 days following the Effective Date of the Credit Agreement; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $300.00 plus the amount set forth below:
 
Transaction
 
Assignment Fee
First four concurrent assignments or
suballocations to members of an Assignee
Group (or from members of an Assignee
Group, as applicable)
 
-0-
Each additional concurrent assignment or
suballocation to a member of such Assignee
Group (or from a member of such Assignee
Group, as applicable)
 
$100

 
Schedule 11.06
1

--------------------------------------------------------------------------------

Table of Contents
 
ANNEX I
 
PRICING GRID
 
The Applicable Margin for Revolving Loans and the Applicable Fee Amount for any
day shall be the amount per annum set forth below based on the Total EBITDA
Ratio set forth in the most recently delivered Compliance Certificate delivered
by Holdings pursuant to Section 7.02(c) of the Credit Agreement. Changes in the
Applicable Margin for Revolving Loans and the Applicable Fee Amount resulting
from a change in the Total EBITDA Ratio shall become effective on the date of
delivery by Holdings to the Administrative Agent of a new Compliance Certificate
pursuant to Section 7.02(c). If Holdings shall fail to deliver a Compliance
Certificate and accompanying financial statements within the number of days
after the end of any fiscal quarter or fiscal year as required pursuant to
Section 7.02(c), the parties agree that the Applicable Margin and the Applicable
Fee Amount shall be fixed at Level 5 until such time as Holdings delivers such
new Compliance Certificate and accompanying financial statements pursuant to
Section 7.02(c). Notwithstanding the foregoing, for the period from the
Effective Date until the date of delivery by Holdings to the Administrative
Agent of a new Compliance Certificate pursuant to Section 7.02(c) for the fiscal
quarter ending March 31, 2007, the Applicable Margin for Revolving Loans and the
Applicable Fee Amount shall be no lower than Level 2 (with Level 1 being the
lowest and Level 5 being the highest).
 
Level
Total EBITDA Ratio
Offshore Rate Spread
Base Rate
Spread
Letter of
Credit Fee
Commitment
Fee
Level 5
greater than or equal to 4.00:1.00
2.000%
0.750%
 
2.000%
0.350%
Level 4
greater than or equal to 3.25:1.00 but less than 4.00:1.00
1.750%
0.500%
 
1.750%
0.300%
Level 3
greater than or equal to 2.50:1.00 but less than 3.25:1.00
1.500%
0.250%
 
1.500%
0.250%
Level 2
greater than or equal to 1.75:1.00 but less than 2.50:1.00
1.250%
0.000%
 
1.250%
0.225%
Level 1
less than 1.75:1.00
1.000%
0.000%
1.000%
0.200%

 
Annex I
1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT A-1
 
Date: ____________________
 
FORM OF NOTICE OF REVOLVING BORROWING
 
To:
Wells Fargo Bank,

National Association,
as Administrative Agent
 
Ladies and Gentlemen:
 
The undersigned, Building Materials Holding Corporation (“Holdings”), refers to
the Second Amended and Restated Credit Agreement, dated as of November __, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.03 of
the Credit Agreement, of the Borrowing specified below:
 
1.    The Business Day of the proposed Borrowing is __________.
 
2.    The aggregate amount of the proposed Borrowing is $______.
 
3.    The Borrowing is to be comprised of $ ______ of [Base Rate Loans][Offshore
Rate Loans].
 
4.    [The duration of the Interest Period for the Offshore Rate Loans included
in the Borrowing shall be ____ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)    the representations and warranties of Holdings contained in Article VI of
the Credit Agreement are true and correct as though made on and as of such date,
except to the extent such representations and warranties expressly refer to an
earlier date, in which case they are true and correct as of such date, and
except that this notice shall be deemed instead to refer to the last day of the
most recent fiscal year and fiscal quarter for which financial statements have
then been delivered in respect of the representation and warranty made in
Section 6.11(a) of the Credit Agreement;

Exhibit A-1
1

--------------------------------------------------------------------------------

Table of Contents

(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;
 
(c)    there has occurred since December 31, 2005, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and
 
(d)    after giving effect to the proposed Borrowing, the Effective Amount of
all outstanding Revolving Loans plus the Effective Amount of all outstanding
Swingline Loans plus the Effective Amount of all L/C Obligations shall not
exceed the Aggregate Revolving Commitment.
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:______________________________________
Title:
Exhibit A-1
2

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT A-2
 
Date: ____________________
 
FORM OF NOTICE OF TERM LOAN BORROWING
 
To:
Wells Fargo Bank,

National Association,
as Administrative Agent
 
Ladies and Gentlemen:
 
The undersigned, Building Materials Holding Corporation (“Holdings”), refers to
the Second Amended and Restated Credit Agreement, dated as of November __, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.03 of
the Credit Agreement, of the Borrowing specified below:
 
1.    The Business Day of the proposed Borrowing is __________.
 
2.    The aggregate amount of the proposed Borrowing is $______ of Term B Loans.
 
3.    The Borrowing is to be comprised of $______ of [Base Rate Loans][Offshore
Rate Loans].
 
4.    [The duration of the Interest Period for the Offshore Rate Loans included
in the Borrowing shall be ____ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)    the representations and warranties of Holdings contained in Article VI of
the Credit Agreement are true and correct as though made on and as of such date,
except to the extent such representations and warranties expressly refer to an
earlier date, in which case they are true and correct as of such date, and
except that this notice shall be deemed instead to refer to the last day of the
most recent fiscal year and fiscal quarter for which financial statements have
then been delivered in respect of the representation and warranty made in
Section 6.11 of the Credit Agreement;

Exhibit A-2
1

--------------------------------------------------------------------------------

Table of Contents

(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and
 
(c)    there has occurred since December 31, 2005, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:_______________________________________
Title:
Exhibit A-2
2

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT B-1
 
FORM OF NOTICE OF REVOLVING LOAN CONVERSION/CONTINUATION
 
Date: __________________
 
To:
Wells Fargo Bank, National Association,

as Administrative Agent
 
Ladies and Gentlemen:
 
The undersigned, Building Materials Holding Corporation (“Holdings”), refers to
the Second Amended and Restated Credit Agreement, dated as of November __, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.04 of
the Credit Agreement, of the [conversion] [continuation] of Loans specified
below:
 
1.    The Conversion/Continuation Date is __________________.
 
2.    The aggregate amount of the Revolving Loans to be [converted] [continued]
is $____________.
 
3.    The Loans are to be [converted into] [continued as] [Offshore Rate Loans]
[Base Rate Loans].
 
4.    [The duration of the Interest Period for the Offshore Rate Loans included
in the [conversion] [continuation] shall be         months.]
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:______________________________________
 
Title:_____________________________________
Exhibit B-1
1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT B-2
 
FORM OF NOTICE OF TERM B LOAN CONVERSION/CONTINUATION
 
Date: _______________
 
To:
Wells Fargo Bank,

National Association,
as Administrative Agent
 
Ladies and Gentlemen:
 
The undersigned, Building Materials Holding Corporation (“Holdings”), refers to
the Second Amended and Restated Credit Agreement, dated as of November __, 2006
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.04 of
the Credit Agreement, of the [conversion] [continuation] of Loans specified
below:
 
1.    The Conversion/Continuation Date is _______________.
 
2.    The aggregate amount of the [Term B Loans to be [converted] [continued] is
$_________________.
 
3.    The Loans are to be [converted into] [continued as] [Offshore Rate Loans]
[Base Rate Loans].
 
4.    [The duration of the Interest Period for the Offshore Rate Loans included
in the [conversion] [continuation] shall be _______ months.]
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:_______________________________________
 
Title:______________________________________
Exhibit B-2
1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
BUILDING MATERIALS HOLDING CORPORATION
 
Financial Statements Date: _________________
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November __, 2006 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), among Building Materials Holding
Corporation (“Holdings”), BMC West Corporation (the “Company”) and certain other
affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager. Unless otherwise defined herein, capitalized terms used
herein have the respective meanings assigned to them in the Credit Agreement.
 
The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the [___________] of Holdings, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of Holdings and its consolidated Subsidiaries, and that:
 
[Use the following paragraph if this Certificate is delivered in connection with
the annual financial statements required by Section 7.01(a) of the Credit
Agreement.]
 
(a)    Attached hereto are true and correct copies of the audited consolidated
balance sheet of Holdings and its Subsidiaries as at the end of the fiscal year
ended ___________ and the related consolidated statements of income or
operations, shareholders’ equity, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, accompanied by (a) the report and opinion of the
Independent Auditor, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and which states
that such consolidated financial statements present fairly the financial
position and the results of operations and cash flows of Holdings and its
Subsidiaries for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years and (b) an attestation report of such
Independent Auditor as to Holdings’ internal controls pursuant to Section 404 of
Sarbanes-Oxley.
 
or
 
[Use the following paragraph if this Certificate is delivered in connection with
the quarterly financial statements required by Section 7.01(b) of the Credit
Agreement.]

Exhibit C
1

--------------------------------------------------------------------------------

Table of Contents

(a)    Attached hereto are true and correct copies of the unaudited consolidated
balance sheet of Holdings and its Subsidiaries as of the end of the fiscal
quarter ended ________ and the related consolidated statements of income,
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, which are complete and accurate in
all material respects and fairly present, in accordance with GAAP (subject to
year-end audit adjustments and the absence of footnotes), the financial
position, the results of operations and the cash flows of Holdings and the
Subsidiaries.
 
(b)    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Holdings and its Subsidiaries during the accounting period covered by the
attached financial statements.
 
(c)    Holdings and its Subsidiaries, during such period, have observed,
performed or satisfied all of the covenants and other agreements, and satisfied
every condition in the Credit Agreement to be observed, performed or satisfied
by Holdings and its Subsidiaries, and the undersigned has no knowledge of any
Default or Event of Default.
 
(d)    The representations and warranties of Holdings and the Company contained
in Article VI of the Credit Agreement are true and correct as though made on and
as of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they shall be true and correct as of
such date; and except that this notice shall be deemed instead to refer to the
last day of the most recent year and fiscal quarter for which financial
statements have then been delivered in respect of the representation and
warranty made in Section 6.11(a) of the Credit Agreement).
 
(e)    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
__________ of Holdings as of __________.
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:______________________________________
Title:
Exhibit C
2

--------------------------------------------------------------------------------

Table of Contents
 
Schedule I
 
to Compliance Certificate
 
[to be provided]
 
Exhibit C
3

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT D
 
[to be provided]
Exhibit D
1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT E
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the each
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 

1. Assignor: ______________________________          
______________________________       2. Assignee: ___________________________  
        ___________________________        
[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
      3. Borrower(s):  Building Materials Holding Corporation

 
Exhibit E
1

--------------------------------------------------------------------------------

Table of Contents
 

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement       5. Credit Agreement: The
Second Amended and Restated Credit Agreement dated as of November __, 2006 among
Borrower, BMC West Corporation and certain other affiliates of Borrower, as
guarantors, JPMorgan Chase Bank, N.A., as Documentation Agent, SunTrust Bank, as
Joint Lead Arranger and Co-Syndication Agent, BNP Paribas, as Joint Lead
Arranger and Co-Syndication Agent, the several financial institutions from time
to time party thereto and Wells Fargo Bank, National Association, as issuing
bank of certain letters of credit, as Swingline Lender, as Administrative Agent,
as Joint Lead Arranger and Joint Book Manager.       6. Assigned Interest:  

 
Facility Assigned1
Aggregate Amount of Commitment/ Loans for all Lenders2
Amount of Commitment/ Loans Assigned8
Percentage Assigned of Commitment/ Loans3
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 




[7.  Trade Date: ______________________________]4

 
 
 

--------------------------------------------------------------------------------

1
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term

2
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 


[Page break]

Exhibit E
2

--------------------------------------------------------------------------------

Table of Contents

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
By:______________________________
Title:
     
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:______________________________
Title:
[Consented to and]5  Accepted:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
     
By:______________________________
Title:
 
 
[Consented to:]6
     
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By:______________________________
Title:
 

 

--------------------------------------------------------------------------------

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement. 

 
Exhibit E
3

--------------------------------------------------------------------------------

Table of Contents
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.    Representations and Warranties.
 
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.06(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan

Exhibit E
4

--------------------------------------------------------------------------------

Table of Contents

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.
Exhibit E
5

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT F-1
 
FORM OF REVOLVING NOTE
 
U.S. $______________________________________________________
 
FOR VALUE RECEIVED, the undersigned, BUILDING MATERIALS HOLDING CORPORATION, a
Delaware corporation (“Holdings”), hereby promises to pay to the order of
_____________ (the “Lender”) the principal sum of _______________________
Dollars ($_____________) or, if less, the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to Holdings pursuant to the Second
Amended and Restated Credit Agreement, dated as of November __, 2006 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, on the dates and in the amounts provided in the Credit
Agreement. Holdings further promises to pay interest on the unpaid principal
amount of the Revolving Loans evidenced hereby from time to time at the rates,
on the dates, and otherwise as provided in the Credit Agreement.
 
The Lender is authorized to endorse the amount of each Revolving Loan, the date
on which each Revolving Loan is made, and each payment of principal with respect
thereto on the schedule annexed hereto and made a part hereof, or on
continuations thereof which shall be attached hereto and made a part hereof;
provided that any failure to endorse such information on such schedule or
continuation thereof shall not in any manner affect any obligation of Holdings
under the Credit Agreement and this promissory note (this “Note”).
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 
This Note is secured by certain Collateral more specifically described in the
Credit Agreement and the Collateral Documents.
 
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein.

Exhibit F-1
1

--------------------------------------------------------------------------------

Table of Contents

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California.
 
BUILDING MATERIALS HOLDING CORPORATION
 
 
By:_______________________________________
Title:
Exhibit F-1
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE
 
to Revolving Note
 
Date Loan Disbursed
Amount of Loan
Principal Payment
Date Principal Paid
                                       

 
Exhibit F-1
3

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT F-2
 
FORM OF TERM B NOTE
 
U.S. $______________________________________________________
 
FOR VALUE RECEIVED, the undersigned, BUILDING MATERIALS HOLDING CORPORATION, a
Delaware corporation (“Holdings”), hereby promises to pay to the order
of_________________________ (the “Lender”) the principal sum of
_______________________ Dollars ($__________________) or, if less, the aggregate
unpaid principal amount of the Term B Loan made by the Lender to Holdings
pursuant to the Credit Agreement referred to below and outstanding on the Term B
Loan Maturity Date. Holdings further promises to pay interest on the unpaid
principal amount of the Term B Loan evidenced hereby from time to time at the
rates, on the dates, and otherwise as provided in the Credit Agreement.
 
The Lender is authorized to endorse the amount of and the date on which the Term
B Loan is made and each payment of principal with respect thereto on the
schedule annexed hereto and made a part hereof, or on continuations thereof
which shall be attached hereto and made a part hereof; provided that any failure
to endorse such information on such schedule or continuation thereof shall not
in any manner affect any obligation of Holdings under the Credit Agreement and
this Promissory Note (this “Note”).
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of November __,
2006 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Holdings, BMC West Corporation (the “Company”) and certain
other affiliates of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as
Documentation Agent, SunTrust Bank, as Joint Lead Arranger and Co-Syndication
Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication Agent, the several
financial institutions from time to time party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as issuing bank of certain letters of credit
(in such capacity, the “L/C Issuer”), as Swingline Lender, as administrative
agent (in such capacity, the “Administrative Agent”), as Joint Lead Arranger and
Joint Book Manager, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for payments and prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
 
This Note is secured by certain Collateral more specifically described in the
Credit Agreement and the Collateral Documents.
 
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein.

Exhibit F-2
1

--------------------------------------------------------------------------------

Table of Contents

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California.
 
BUILDING MATERIALS HOLDING CORPORATION
 
By:______________________________________
Title:
Exhibit F-2
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 
 
to Term B Note
 
Date Loan Disbursed
Amount of Loan
Principal Payment
Date Principal Paid
                                                                               
                       

 
Exhibit F-2
3

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT G
 
FORM OF ADDITIONAL GUARANTOR ASSUMPTION AGREEMENT
 
Date: _________________
 
To each of the Lenders party to the Credit Agreement
referred to below, and to Wells Fargo Bank, National
Association, as Administrative Agent
 
Ladies and Gentlemen:
 
This Additional Guarantor Assumption Agreement, dated as of __________, is made
and delivered pursuant to Section 7.13 of that certain Second Amended and
Restated Credit Agreement, dated as of November __, 2006 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among Building
Materials Holding Corporation (“Holdings”), BMC West Corporation (the “Company”)
and certain other affiliates of Holdings, as guarantors, JPMorgan Chase Bank,
N.A., as Documentation Agent, SunTrust Bank, as Joint Lead Arranger and
Co-Syndication Agent, BNP Paribas, as Joint Lead Arranger and Co-Syndication
Agent, the several financial institutions from time to time party thereto and
Wells Fargo Bank, National Association, as issuing bank of certain letters of
credit (in such capacity, the “L/C Issuer”), as Swingline Lender, as
administrative agent (in such capacity, the “Administrative Agent”), as Joint
Lead Arranger and Joint Book Manager. All capitalized terms used in this
Additional Guarantor Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
 
__________________________ (the “Subsidiary”) hereby confirms, represents and
warrants to the Administrative Agent and the Lenders that the Subsidiary is a
U.S. Subsidiary effective as of _________________.
 
The documents required to be delivered to the Administrative Agent under
clauses (ii) and (iii) of Section 7.13(a) of the Credit Agreement will be
furnished to the Administrative Agent in accordance with the requirements of the
Credit Agreement.
 
The parties hereto hereby confirm that with effect from the date hereof, the
Subsidiary shall be a party to the Credit Agreement and a party to the Security
Agreement (as amended), and shall have the obligations which the Subsidiary
would have had if the Subsidiary had been an original party to the Credit
Agreement as a Guarantor and the Security Agreement as a Grantor (and pursuant
to Section 2(a) of the Security Agreement (and subject to Section 3(h) of the
Security Agreement), the Subsidiary hereby grants to the Administrative Agent a
security interest in all Collateral (as defined in the Security Agreement) in
which Subsidiary has an interest to secure the Secured Obligations (as defined
in the Security Agreement)). The Subsidiary confirms its acceptance of, and
consents to, all terms and provisions of the Credit Agreement (including,
without limitation, Section 11.10 thereof), and the Security Agreement
applicable to the Guarantors or the Grantors, as the case may be, and to any
other Loan Documents to which the Guarantors or Grantors are parties.

Exhibit G
1

--------------------------------------------------------------------------------

Table of Contents

Without limiting the generality of the foregoing, the Subsidiary hereby (a)
unconditionally and irrevocably guarantees to the Guaranteed Persons (as defined
in Section 11.10 of the Credit Agreement), jointly and severally with each other
Guarantor, the full and prompt payment when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) and
performance of all Guaranteed Obligations (as defined in Section 11.10 of the
Credit Agreement) of Holdings to any such Guaranteed Person, whether arising out
of or in connection with the Credit Agreement, any other Loan Document or
otherwise, including all unpaid principal of the Loans, all L/C Obligations, all
interest accrued thereon, all fees due under the Credit Agreement and all other
amounts payable by Holdings to any such Guaranteed Person thereunder or in
connection therewith; and (b) subject to Section 3(h) of the Security Agreement,
pledges, assigns, transfers, hypothecates, sets over and grants to the
Administrative Agent, for the benefit of itself and on behalf of and for the
ratable benefit of the Joint Lead Arrangers, the L/C Issuer and the Lenders, and
their respective successors, endorsers, transferees and assigns, a security
interest in all of its right, title and interest in, to and under any Collateral
(as defined in the Security Agreement) to secure the payment and performance of
the Secured Obligations (as defined in the Security Agreement).
 
This Additional Guarantor Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.
 
THIS ADDITIONAL GUARANTOR ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
IN WITNESS WHEREOF, the Subsidiary has caused this Additional Guarantor
Assumption Agreement to be duly executed and delivered in ____________ by its
proper and duly authorized officer as of the day and year first above written.
 
 
[SUBSIDIARY]
 
 
By:____________________________
Title:
Exhibit G
2

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT H
 
FORM OF LEGAL OPINION OF ADDITIONAL GUARANTOR’S COUNSEL
 
[to be provided]
 
Exhibit H
1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT I
 
THIRD AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as
of November 10, 2006, is made by and among Building Materials Holding
Corporation, a Delaware corporation (“Holdings”), BMC West Corporation, a
Delaware corporation (the “Company”), certain other affiliates of Holdings
signatories hereto or acceding hereto as provided in Section 25 hereof, and
Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent
for itself and the other Secured Parties (in such capacity, the “Administrative
Agent”).
 
RECITALS
 
WHEREAS, the parties hereto previously entered into that certain Second Amended
and Restated Security Agreement, dated as of June 30, 2005 (as amended through
the date hereof, the “Existing Security Agreement”) pursuant to which, to secure
the Secured Obligations, the Grantors (as defined herein) pledged to, and
granted a security interest in, all Collateral described herein in favor of the
Secured Parties (as defined herein).
 
WHEREAS, Holdings, the Company, the other Loan Parties named therein, certain
lending institutions as lenders, the L/C Issuer and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 10, 2006, (as amended, restated, modified, renewed or extended from
time to time, the “Credit Agreement”); and
 
WHEREAS, it is a condition precedent to the borrowings under the Credit
Agreement that the Grantors enter into this Agreement amending and restating the
Existing Security Agreement and grant to the Administrative Agent, for itself
and for the ratable benefit of the other Secured Parties, the security interests
hereinafter provided to secure the Secured Obligations described below.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1  Definitions; Interpretation.
 
(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
 
(b)    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
 
“Accounts” means any and all of any Grantor’s accounts, as such term is defined
in Article 9 of the UCC.

Exhibit I
1

--------------------------------------------------------------------------------

Table of Contents

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for any Grantor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including:
(i) ledgers; (ii) records indicating, summarizing, or evidencing any Grantor’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (iii) computer programs and software; (iv) computer discs,
tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any contract or agreement
between any Grantor and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of any Grantor’s books
or records or with credit reporting, including with regard to any Grantor’s
Accounts.
 
“Chattel Paper” means any and all of any Grantor’s chattel paper, as such term
is defined in Article 9 of the UCC, including all Electronic Chattel Paper.
 
“Collateral” has the meaning set forth in Section 2.
 
“Commercial Tort Claims” means any and all of any Grantor’s commercial tort
claims, as such term is defined in Article 9 of the UCC, including any described
in Schedule 1.
 
“Control Agreement” means any control agreement or other agreement with any
securities intermediary, bank or other Person establishing the Administrative
Agent’s control with respect to any Deposit Accounts, Letter-of-Credit Rights or
Investment Property, for purposes of Article 9 of the UCC.
 
“Deposit Account” means any deposit account, as such term is defined in
Article 9 of the UCC, maintained by or for the benefit of the Grantors, whether
or not restricted or designated for a particular purpose.
 
“Documents” means any of the Grantors’ documents, as such term is defined in
Article 9 of the UCC.
 
“Electronic Chattel Paper” means any and all of any Grantor’s electronic chattel
paper, as such term is defined in Article 9 of the UCC.
 
“Equipment” means any and all of any Grantors’ equipment, including any and all
fixtures, as such terms are defined in Article 9 of the UCC.
 
“Filing Offices” has the meaning set forth in Section 3(a).
 
“General Intangibles” means any and all of any Grantor’s general intangibles, as
such term is defined in Article 9 of the UCC.
 
“Grantors” means Holdings, the Company and the other Loan Parties.

Exhibit I
2

--------------------------------------------------------------------------------

Table of Contents

“Instruments” means any and all of any Grantor’s instruments, as such term is
defined in Article 9 of the UCC.
 
“Intellectual Property Collateral” means the following properties and assets
owned or held by any Grantor or in which any Grantor otherwise has any interest,
now existing or hereafter acquired or arising:
 
(i) all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses (including such patents, patent applications and patent licenses as
described in Schedule 2), all rights to sue for past, present or future
infringement thereof, all rights arising therefrom and pertaining thereto and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof;
 
(ii) all copyrights and applications for copyright, domestic or foreign,
together with the underlying works of authorship (including titles), whether or
not the underlying works of authorship have been published and whether said
copyrights are statutory or arise under the common law, and all other rights and
works of authorship (including the copyrights and copyright applications
described in Schedule 2), all computer programs, computer databases, computer
program flow diagrams, source codes, object codes and all tangible property
embodying or incorporating any copyrights, all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses, and all
other rights, claims and demands in any way relating to any such copyrights or
works, including royalties and rights to sue for past, present or future
infringement, and all rights of renewal and extension of copyright;
 
(iii) all state (including common law), federal and foreign trademarks, service
marks and trade names, and applications for registration of such trademarks,
service marks and trade names, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses (including such marks,
names, applications and licenses as described in Schedule 2), whether registered
or unregistered and wherever registered, all rights to sue for past, present or
future infringement or unconsented use thereof, all rights arising therefrom and
pertaining thereto and all reissues, extensions and renewals thereof;
 
(iv) all trade secrets, trade dress, trade styles, logos, other source of
business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates and catalogs;
 
(v) the entire goodwill of or associated with the businesses now or hereafter
conducted by such Grantor connected with and symbolized by any of the
aforementioned properties and assets; and

Exhibit I
3

--------------------------------------------------------------------------------

Table of Contents

(vi) all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above.
 
“Intellectual Property Security Agreement” means each Patent and Trademark
Security Agreement, each Copyright Security Agreement or any amendment thereto,
in form and substance satisfactory to the Administrative Agent, supplementary to
this Agreement and prepared for purposes of recordation with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable.
 
“Inventory” means any of any Grantor’s inventory, as such term is defined in
Article 9 of the UCC.
 
“Investment Property” means any of any Grantor’s investment property, as such
term is defined in Article 9 of the UCC.
 
“Lenders” has the meaning specified in the Credit Agreement, and includes the
Revolving Lenders, the Term B Lenders, and Additional Lenders, the L/C Issuer,
the Swingline Lender and any Swap Providers.
 
“Letter-of-Credit Rights” means any and all of any Grantor’s letter-of-credit
rights, as such term is defined in Article 9 of the UCC.
 
“Partnership and LLC Collateral” means any and all limited, limited liability
and general partnership interests and limited liability company interests of any
type or nature, whether now existing or hereafter acquired or arising, including
any more specifically described in Schedule 3.
 
“Pledged Collateral” means any and all (i) Pledged Shares; (ii) additional
capital stock or other equity securities of the direct or indirect Subsidiaries
of Holdings (other than Subsidiaries which are owned by Non-Wholly-Owned
Subsidiaries), whether certificated or uncertificated; (iii) other Investment
Property of any Grantor; (iv) warrants, options or other rights entitling any
Grantor to acquire any interest in capital stock or other securities of such
Subsidiaries or any other Person; (v) Partnership and LLC Collateral;
(vi) Instruments; (vii) Pledged Debt; (viii) securities, property, interest,
dividends and other payments and distributions issued as an addition to, in
redemp-tion of, in renewal or exchange for, in substitution or upon conversion
of, or otherwise on account of, any of the foregoing; (ix) certificates and
instruments now or hereafter representing or evidencing any of the foregoing;
(x) rights, interests and claims with respect to the foregoing, including under
any and all related agreements, instruments and other documents, and (xi) cash
and non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.
 
“Pledged Debt” means the indebtedness in described in Schedule 3.

Exhibit I
4

--------------------------------------------------------------------------------

Table of Contents

“Pledged Shares” means all of the issued and outstanding shares of capital
stock, whether certificated or uncertificated, of Holdings’ direct or indirect
Subsidiaries (other than Subsidiaries which are owned by Non-Wholly-Owned
Subsidiaries) now owned by any Grantor, as more specifically described in
Schedule 3.
 
“Primary Account” means each Deposit Account for which a Control Agreement in
form and substance reasonably satisfactory to the Administrative Agent has been
executed and delivered to the Administrative Agent by the applicable Grantor and
the bank or other depository institution at which such Deposit Account is
maintained.
 
“Proceeds” means all proceeds, as such term is defined in Article 9 of the UCC.
 
“Rights to Payment” means any and all of any Grantor’s Accounts and any and all
of any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.
 
“Secured Obligations” means all indebtedness, liabilities and other obligations
of the Grantors to the Secured Parties created under, or arising out of or in
connection with, the Credit Agreement, the Notes or any of the other Loan
Documents, and any and all other indebtedness, liabilities and other obligations
of the Grantors to the Administrative Agent, the Lenders or any Affiliate
thereof, including all unpaid principal of the Loans, all interest accrued
thereon, all fees due under the Credit Agreement, all Secured Swap Obligations,
and all other amounts payable by the Grantors to any Secured Party thereunder or
in connection therewith, whether now existing or hereafter arising, and whether
due or to become due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including interest that accrues after the
commencement by or against any Grantor of any Insolvency Proceedings naming such
Person as the debtor in such proceeding.
 
“Secured Parties” means the Lenders and the Administrative Agent, and each of
their respective successors, transferees and assigns.
 
“Secured Swap Obligations” means all obligations and liabilities of any Grantor
of any kind arising under all Specified Swap Contracts, including obligations
and liabilities arising in connection with or as a result of early termination
of a Swap Contract, whether or not occurring as a result of a default
thereunder), absolute or contingent, due or to become due, now existing or
hereafter created or incurred, liquidated or unliquidated, determined or
undetermined.
 
“Supporting Obligations” means all supporting obligations, as such term is
defined in Article 9 of the UCC.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

Exhibit I
5

--------------------------------------------------------------------------------

Table of Contents

“Zero Balance Account” means each Deposit Account designated as a “zero balance”
account on Schedule I hereto and any other Deposit Account designated as a “zero
balance” account in a written notice to the Administrative Agent pursuant to
Section 5(m) hereof.
 
(c)    Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC.
 
(d)    Interpretation. The rules of interpretation set forth in Section 1.02 of
the Credit Agreement shall be applicable to this Agreement and are incorporated
herein by this reference.
 
SECTION 2  Security Interest.
 
(a)    Grant of Security Interest. As security for the payment and performance
of the Secured Obligations, each Grantor hereby reaffirms that the security
interests granted to the Administrative Agent under the Existing Security
Agreement constitute, and shall constitute on and after the date hereof, valid
and perfected Liens on the Collateral (subject only to Permitted Liens) to
secure the Secured Obligations. Additionally, as security for the payment and
performance of the Secured Obligations, each Grantor hereby further grants to
the Administrative Agent, for itself and on behalf of and for the ratable
benefit of the other Secured Parties, a security interest in all of such
Grantor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including the following property (collectively, the
“Collateral”): (i) all Accounts; (ii) all Chattel Paper; (iii) all Commercial
Tort Claims; (iv) all Deposit Accounts; (v) all Documents; (vi) all Equipment;
(vii) all General Intangibles; (viii) all Instruments; (ix) all Inventory; (x)
all Investment Property; (xi) all Letter-of-Credit Rights; and (xii) all money,
all products and Proceeds of any and all of the foregoing, and all Supporting
Obligations of any and all of the foregoing. Notwithstanding the foregoing,
except for fixtures (to the extent covered by Article 9 of the UCC), such grant
of a security interest shall not extend to, and the term “Collateral” shall not
include, any Chattel Paper, contracts and other General Intangibles which are
now or hereafter held by any Grantor as licensee, lessee or otherwise, to the
extent that (i) such Chattel Paper, contracts and other General Intangibles are
not assignable or capable of being encumbered as a matter of law or under the
terms of the license, lease or other agreement applicable thereto (but solely to
the extent that any such restriction shall be enforceable under applicable law),
without the consent of the licensor or lessor thereof or other applicable party
thereto and (ii) such consent has not been obtained; provided, however, that the
foregoing grant of security interest shall extend to, and the term "Collateral"
shall include (A) any General Intangible which is Rights to Payment or a proceed
of, or otherwise related to the enforcement and

Exhibit I
6

--------------------------------------------------------------------------------

Table of Contents

collection of, any Rights to Payment, or goods which are the subject of any
Rights to Payment, (B) any and all proceeds of such Chattel Paper, contracts and
other General Intangibles to the extent that the assignment or encumbering of
such proceeds is not so restricted and (C) upon any such licensor's, lessor's or
other applicable party's consent with respect to any such otherwise excluded
Chattel Paper, contracts or other General Intangibles being obtained, thereafter
such Chattel Paper, contracts or other General Intangibles as well as any and
all proceeds thereof that might have theretofore been excluded from such grant
of a security interest and the term “Collateral.”
 
(b)    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(i) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under such contracts, agreements and other documents
included in the Collateral, and (iii) neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.
 
(c)    Continuing Security Interest. Each Grantor agrees that this Agreement
shall create a continuing security interest in the Collateral which shall remain
in effect until terminated in accordance with Section 24.
 
SECTION 3  Perfection Procedures. Each Grantor shall (if necessary) execute and
deliver to the Administrative Agent concurrently with the execution of this
Agreement, and each Grantor hereby authorizes the Administrative Agent to file
(with or without such Grantor’s signature) at any time and from time to time
thereafter, all financing statements, continuation statements, termination
statements, security agreements relating to the Intellectual Property
Collateral, assignments, fixture filings, affidavits, reports, notices, and
other documents and instruments, in form satisfactory to the Administrative
Agent, and take all other action, as the Administrative Agent or the Majority
Lenders may request, to perfect and continue perfected, maintain the priority of
or provide notice of the Administrative Agent’s security interest in the
Collateral and to accomplish the purposes of this Agreement. Without limiting
the generality of the foregoing, each Grantor (1) ratifies and authorizes the
filing by the Administrative Agent of any financing statements filed prior to
the date hereof and (2) shall from time to time take the following actions:

Exhibit I
7

--------------------------------------------------------------------------------

Table of Contents

(a)    Filing of Financing Statements. On or prior to the Effective Date each
Grantor authorizes the Administrative Agent to file completed UCC-1 financing
statements in the offices described in Schedule 4 (the “Filing Offices”), and
after the Effective Date the applicable Grantor authorizes the Administrative
Agent to file completed UCC-1 financing statements in the appropriate filing
office or offices in any state identified by a Grantor in a notice delivered to
the Administrative Agent pursuant to subsection 5(e).
 
(b)    Delivery of Pledged Collateral. Each Grantor hereby agrees to deliver to
or for the account of the Administrative Agent, at the address and to the Person
to be designated by the Administrative Agent, the certificates, instruments and
other writings representing any Pledged Collateral, which shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, in form satisfactory to the
Administrative Agent. If any Grantor shall become entitled to receive or shall
receive any Pledged Collateral after the date hereof, such Grantor shall accept
the foregoing as the agent for the Administrative Agent, shall hold it in trust
for the Administrative Agent, shall segregate it from other property or funds of
such Grantor, and shall immediately deliver the same and all certificates,
instruments and other writings representing such Pledged Collateral forthwith to
or for the account of the Administrative Agent, at the address and to the Person
to be designated by the Administrative Agent, which shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank in form satisfactory to the Administrative
Agent. Anything to the contrary notwithstanding, so long as no Event of Default
shall have occurred and be continuing, (i) each Grantor may retain for
collection in the ordinary course any Instruments received by such Grantor in
the ordinary course of business, and the Administrative Agent shall, promptly
upon request of such Grantor, make appropriate arrangements for making any other
Instruments and/or Pledged Debt pledged by such Grantor available to the payor
of any such Instrument or Pledged Debt for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent required under
applicable law to continue perfected the Administrative Agent’s security
interest hereunder in such Instruments or Pledged Debt, against trust receipt or
like document), and (ii) each Grantor may retain any additional Pledged
Collateral consisting of Instruments with a face value of less than $1,000,000
individually and $5,000,000 in the aggregate for all such Instruments or, in the
case of any such additional Pledged Collateral with no face value, then such
additional Pledged Collateral with a fair market value of less than $1,000,000
individually and $5,000,000 in the aggregate for all such Instruments, as
determined by such Grantor in good faith.
 
(c)    Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in subsection 3(b), each Grantor shall promptly
take such other steps as may be necessary or as shall be reasonably requested
from time to time by the Administrative Agent to effect a transfer of a
perfected first

Exhibit I
8

--------------------------------------------------------------------------------

Table of Contents

priority security interest in and pledge of the Pledged Collateral to the
Administrative Agent for itself and on behalf of and for the ratable benefit of
the other Secured Parties pursuant to the UCC. To the extent practicable, such
Grantor shall thereafter deliver the Pledged Collateral to or for the account of
the Administrative Agent as provided in subsection 3(b).
 
(d)    Deposit Accounts. Each Grantor shall execute such notices, and shall take
such other action, including delivery of Control Agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in Collateral consisting of Deposit Accounts (other than any
Zero Balance Accounts, unless the Administrative Agent determines in its
reasonable discretion that obtaining a Control Agreement in respect of one or
more Zero Balance Accounts is necessary or desirable) and to accomplish the
purposes of this Agreement.
 
(e)    Intellectual Property Collateral. (i)  Each Grantor shall execute and
deliver to the Administrative Agent, concurrently with the execution of this
Agreement, such Intellectual Property Security Agreements as the Administrative
Agent and the Majority Lenders may reasonably request, and authorizes the
Administrative Agent to record such Intellectual Property Security Agreements
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Majority Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property
Collateral. (ii) Immediately following the creation or other acquisition of any
Intellectual Property Collateral by any Grantor after the date hereof which is
registered or becomes registered or the subject of an application for
registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, such Grantor shall modify this Agreement by amending
Schedule 2 to include any Intellectual Property Collateral which becomes part of
the Collateral and which was not included on Schedule 2 as of the date hereof
and authorizes the Administrative Agent to record any Intellectual Property
Security Agreement related thereto with the U.S. Copyright Office or the U.S.
Patent and Trademark Office, as applicable, and take such other action as may be
necessary, or as the Administrative Agent or the Majority Lenders may reasonably
request, to perfect the Administrative Agent’s security interest in such
Intellectual Property Collateral.
 
(f)    Documents, Etc.  Each Grantor shall deliver to the Administrative Agent,
or an agent designated by it, appropriately endorsed or accompanied by
appropriate instruments of transfer or assignment, all Docu-ments and Chattel
Paper, and all other Rights to Payment at any time evidenced by promissory
notes, trade acceptances or other instruments, not already delivered hereunder
pursuant to this Section 3; provided, however, that unless an Event of Default
shall have occurred and be continuing, such Grantor shall not be

Exhibit I
9

--------------------------------------------------------------------------------

Table of Contents

required to deliver any Document, Chattel Paper, promissory note, trade
acceptance or other instrument having a face amount not in excess of $1,000,000
individually and $5,000,000 in the aggregate for all such items. Upon the
request of the Administrative Agent, Grantors shall mark all Documents and
Chattel Paper with such legends as the Administrative Agent shall reasonably
specify.
 
(g)    Bailees. At any time and from time to time, the Administrative Agent may
give notice to any Person holding all or any portion of the Collateral that such
Person is holding the Collateral as the agent and bailee of, and as pledge
holder for, the Administrative Agent, and obtain such Person’s written
acknowledgment thereof. Without limiting the generality of the foregoing, each
Grantor, upon the Administrative Agent’s reasonable request, will join with the
Administrative Agent in notifying any Person who has possession of any
Collateral of the Administrative Agent’s security interest therein and obtaining
an acknowledgment from such Person that it is holding the Collateral for the
benefit of the Administrative Agent.
 
(h)    Control. Without limiting the foregoing provisions of this Section 3,
each Grantor will cooperate with the Administrative Agent in obtaining control
(as defined in the UCC) of Collateral consisting of any Deposit Accounts (other
than any Zero Balance Account, unless the Administrative Agent determines in its
reasonable discretion that obtaining a Control Agreement in respect of one or
more Zero Balance Accounts is necessary or desirable), Electronic Chattel Paper,
Investment Property or Letter-of-Credit Rights.
 
(i)  Controlled Foreign Corporations. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, and no Grantor shall be
deemed to have granted a security interest in, any of such Grantor’s right,
title or interest in any of the outstanding capital stock or other ownership
interests of a Controlled Foreign Corporation (as defined below) in excess of
65% of the voting power of all classes of capital stock or other ownership
interests of such Controlled Foreign Corporation entitled to vote; provided that
immediately upon the amendment of the Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a Controlled Foreign Corporation without adverse tax consequences, the
Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, such greater percentage of capital stock or other
ownership interests of each Controlled Foreign Corporation. As used herein,
“Controlled Foreign Corporation” shall mean a “controlled foreign corporation”
as defined in the Code.
 
SECTION 4  Representations and Warranties. In addition to the representations
and warranties of the Grantors set forth in the Credit Agreement, which are
incorporated herein by this reference, each Grantor represents and warrants to
each Lender and the Administrative Agent that:

Exhibit I
10

--------------------------------------------------------------------------------

Table of Contents

(a)    Location of Chief Executive Office. Each Grantor’s chief executive office
is set forth in Schedule 1.
 
(b)    Locations of Books. All locations where Books pertaining to the Rights to
Payment are kept, including all equipment necessary for accessing such Books and
the names and addresses of all service bureaus, computer or data processing
companies and other Persons keeping any Books or collecting Rights to Payment
for any Grantor, are set forth in Schedule 1.
 
(c)    Jurisdiction of Organization and Names. Each Grantor’s jurisdiction of
organization is set forth in Schedule 1; and each Grantor’s exact legal name is
as set forth in the first paragraph of this Agreement. All trade names and trade
styles under which each Grantor presently conducts its business operations are
set forth in Schedule 1, and, except as set forth in Schedule 1, each Grantor
has not, at any time in the past five years: (i) been known as or used any other
corporate, trade or fictitious name; (ii) changed its name; (iii) been the
surviving or resulting corporation in a merger or consolidation; or
(iv) acquired through asset purchase or otherwise any business of any Person.
 
(d)    Collateral. Each Grantor has rights in or the power to transfer the
Collateral, and each Grantor is, and, except as permitted by Section 5(i), will
continue to be, the sole and complete owner of the Collateral (or, in the case
of after-acquired Collateral, at the time any Grantor acquires rights in such
Collateral, will be the sole and complete owner thereof), free from any Lien
other than Permitted Liens.
 
(e)    Enforceability; Priority of Security Interest. (i) This Agreement creates
a security interest which is enforceable against the Collateral in which each
Grantor now has rights and will create a security interest which is enforceable
against the Collateral in which such Grantor hereafter acquires rights at the
time such Grantor acquires any such rights; and (ii) the Administrative Agent
has a perfected and first priority security interest in the Collateral in which
such Grantor now has rights, and will have a perfected and first priority
security interest in the Collateral in which such Grantor hereafter acquires
rights at the time such Grantor acquires any such rights, in each case for the
Administrative Agent’s own benefit and for the ratable benefit of the other
Secured Parties and subject to Permitted Liens, securing the payment and
performance of the Secured Obligations.
 
(f)    Other Financing Statements. Other than (i) financing statements disclosed
to the Administrative Agent and (ii) financing statements in favor of the
Administrative Agent in its capacity as Administrative Agent for itself and the
other Secured Parties under the Credit Agreement

Exhibit I
11

--------------------------------------------------------------------------------

Table of Contents

and any other Loan Documents, no effective financing statement naming the
Grantor as debtor, assignor, grantor, mortgagor, pledgor or the like and
covering all or any part of the Collateral is on file in any filing or recording
office in any jurisdiction, except in respect of Permitted Liens.
 
(g)    Rights to Payment.
 
(i)    The Rights to Payment represent valid, binding and enforceable
obligations of the account debtors or other Persons obligated thereon,
representing undisputed, bona fide transactions completed in accordance with the
terms and provisions contained in any documents related thereto, and are and
will be genuine, free from Liens (other than Permitted Liens), and not subject
to any adverse claims, counterclaims, setoffs, defaults, disputes, defenses,
discounts, retainages, holdbacks or conditions precedent of any kind of
character, except to the extent reflected by the Grantors’ reserves for
uncollectible Rights to Payment or to the extent, if any, that such account
debtors or other Persons may be entitled to normal and ordinary course trade
discounts, returns, adjustments and allowances in accordance with Section 5(k),
or as otherwise disclosed to the Administrative Agent and the Lenders in writing
or occurring in the ordinary course of business;
 
(ii)    to the best of each Grantor’s knowledge, all account debtors and other
obligors on the Rights to Payment are solvent and generally paying their debts
as they come due, except to the extent that such Grantor has established
adequate reserves therefor in accordance with GAAP;
 
(iii)    all Rights to Payment comply in all material respects with all
applicable laws concerning form, content and manner of preparation and
execution, including where applicable any federal or state consumer credit laws;
 
(iv)    no Grantor has assigned any of its rights under the Rights to Payment
except as provided in this Agreement or as set forth in the other Loan
Documents;
 
(v)    all statements made, all unpaid balances and all other information in the
Books and other documentation relating to the Rights to Payment in all material
respects are true and correct and what they purport to be; and
 
(vi)    no Grantor has any knowledge of any fact or circumstance which would
materially impair the validity or collectibility of any of the Rights to
Payment, except to the extent that such Grantor has established adequate
reserves therefor in accordance with GAAP;
 
(h)    Inventory. No Inventory is stored with any bailee, warehouseman or
similar Person, nor has any Inventory been consigned to any Grantor or consigned
by any Grantor to any

Exhibit I
12

--------------------------------------------------------------------------------

Table of Contents

Person or is held by any Grantor for any Person under any “bill and hold” or
other arrangement, except at locations listed, and as specified, in Schedule 1.
 
(i)    Intellectual Property.
 
(i)    Except as set forth in Schedule 2, no Grantor (directly or through any
Subsidiary) owns, possesses or uses under any licensing arrangement any patents,
copyrights, trademarks, service marks or trade names, nor is there currently
pending before any Governmental Authority any application for registration of
any patent, copyright, trademark, service mark or trade name material to its
business and operations;
 
(ii)    all of each Grantor’s patents, copyrights, trademarks, service marks and
trade names are subsisting and have not been adjudged invalid or unenforceable
in whole or in part;
 
(iii)    all maintenance fees required to be paid by any Grantor on account of
any of its patents have been timely paid for maintaining such patents in force,
and, to the best of such Grantor’s knowledge, each of such patents is valid and
enforceable;
 
(iv)    to the best of each Grantor’s knowledge, no infringement or unauthorized
use presently is being made of any Intellectual Property Collateral by any
Person that could reasonably be expected to have a Material Adverse Effect; and
 
(v)    each Grantor owns, has material rights under, is a party to, or an
assignee of a party to all material licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade names and
all other Intellectual Property Collateral necessary to continue to conduct its
business as heretofore conducted.
 
(j)    Equipment. As of the Effective Date, none of the Equipment that is
material to any Grantor is leased from any Person, except as set forth in UCC
record searches delivered to the Administrative Agent or as otherwise disclosed
to the Administrative Agent and the Lenders.
 
(k)    Deposit Accounts. The names and addresses of all financial institutions
at which any Grantor maintains its Deposit Accounts, and the account numbers and
account names of such Deposit Accounts, are set forth in Schedule 1.
 
(l)    Pledged Debt and Instrument Collateral. (i) No Grantor has previously
assigned any interest in the Pledged Debt or any Instrument Collateral (other
than to the Administrative Agent and such interests as will be released on or
before the date hereof), (ii) no Person other than such Grantor owns an interest
in the Pledged Debt or Instrument Collateral (whether as joint holders,
participants or otherwise), (iii) the entire Pledged Debt and Instrument
Collateral is

Exhibit I
13

--------------------------------------------------------------------------------

Table of Contents

owing only to such Grantor, and (iv) no material default exists under or in
respect of the Pledged Debt or Instrument Collateral.
 
(m)    Pledged Shares, Partnership and LLC Collateral and other Pledged
Collateral. (i) All the Pledged Shares and Partnership and LLC Collateral have
been, and upon issuance any additional Pledged Collateral consisting of Pledged
Shares, Partnership and LLC Collateral or any other securities, will be, duly
and validly issued, and are and will be fully paid and non-assessable, subject
in the case of Partnership and LLC Collateral to future assessments required
under applicable law and any applicable partnership agreement, (ii) the
applicable Grantor is or, in the case of any such additional Pledged Collateral
will be, the legal record and beneficial owner thereof, (iii) there are no
restrictions on the transferability of the Pledged Collateral or such additional
Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (iv) except as set
forth in Section 3(j), in Schedule 3 or in Schedule 6.17 of the Credit
Agreement, the Pledged Shares and Partnership and LLC Collateral constitute 100%
of the issued and outstanding shares of capital stock, membership interests and
partnership interests of Holdings’ direct and indirect U.S. Subsidiaries (other
than Subsidiaries which are owned by Non-Wholly-Owned Subsidiaries), and no
securities convertible into or exchangeable for any shares of capital stock,
membership interests and partnership interests of any such Subsidiary, or any
options, warrants or other commitments entitling any Person to purchase or
otherwise acquire any shares of capital stock, membership interests and
partnership interests of any such Subsidiary, are issued and outstanding, and
(v) any and all shareholders agreements, voting trusts, proxy agreements or
other agreements or understandings which affect or relate to the voting or
giving of written consents with respect to any of the Pledged Shares, and any
and all partnership agreements, operating agreements and other agreements
relating to the Partnership and LLC Collateral, have been disclosed in writing
to the Administrative Agent and the Lenders.
 
(n)    Other Investment Property; Instruments; and Chattel Paper. All securities
accounts of the Grantors and other Investment Property of the Grantors are set
forth in Schedule 1, and all Instruments and Chattel Paper held by Grantors are
also set forth in Schedule 1.
 
(o)    Control Agreements. No Control Agreements exist with respect to any
Collateral other than any Control Agreements in favor of the Administrative
Agent.
 
(p)    Letter-of-Credit Rights. None of the Grantors have any Letter-of-Credit
Rights except as set forth in Schedule 1.

Exhibit I
14

--------------------------------------------------------------------------------

Table of Contents

(q)    Commercial Tort Claims. None of the Grantors have any Commercial Tort
Claims except as set forth in Schedule 1.
 
SECTION 5  Covenants. In addition to the covenants of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, so long
as any of the Secured Obligations remain unsatisfied or any Lender shall have
any Commitment or any Letter of Credit shall be outstanding or any Specified
Swap Contract shall be in effect, each Grantor agrees that:
 
(a)    Defense of Collateral. Each Grantor shall appear in and defend any
action, suit or proceeding which may affect to a material extent its title to,
or right or interest in, or the Administrative Agent’s right or interest in, the
Collateral.
 
(b)    Preservation of Collateral. Each Grantor shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.
 
(c)    Compliance with Laws, Etc.  Each Grantor shall comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.
 
(d)    Location of Books and Chief Executive Office. Each Grantor shall:
(i) keep all Books (other than copies) pertaining to the Rights to Payment at
the locations set forth in Schedule 1; and (ii) give prompt written notice to
the Administrative Agent, but in any event within 30 days, of (a) any changes in
any such location where Books pertaining to the Rights to Payment are kept,
including any change of name or address of any service bureau, computer or data
processing company or other Person preparing or maintaining any Books or
collecting Rights to Payment for such Grantor or (b) any changes in the location
of such Grantor’s chief executive office or principal place of business.
 
(e)    Change in Name, Identity or Structure. Each Grantor shall give prompt
written notice to the Administrative Agent, but in any event within 10 days, of
(i) any change in name, (ii) any change in its jurisdiction of organization,
(iii) any change in its registration as an organization (or any new such
registration); and (iv) any changes in its identity or structure in any manner
which might make any financing statement filed hereunder incorrect or
misleading;

Exhibit I
15

--------------------------------------------------------------------------------

Table of Contents

provided that no Grantor shall change its jurisdiction of organization to a
jurisdiction outside of the United States.
 
(f)    Maintenance of Records. Each Grantor shall keep accurate and complete
Books with respect to the Collateral, disclosing the Administrative Agent’s
security interest hereunder.
 
(g)    Invoicing of Sales. The Grantor will invoice all of its sales upon forms
customary in the industry and maintain proof of delivery and customer acceptance
of goods.
 
(h)    Disposition of Collateral. Each Grantor shall not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except to the extent permitted by the Loan Documents (including
disposition permitted under Section 8.02 of the Credit Agreement).
 
(i)    Liens. Each Grantor shall keep the Collateral free of all Liens except
Permitted Liens.
 
(j)    Expenses. The Grantor (or purchaser of Inventory) will pay all expenses
of protecting, storing, warehousing, insuring, handling and shipping the
Collateral.
 
(k)    Leased Premises. At the Administrative Agent’s request, any Grantor shall
obtain from each Person from whom such Grantor leases any premises at which any
Collateral is at any time present such collateral access, subordination, waiver,
consent and estoppel agreements as the Administrative Agent may reasonably
require, in form and substance satisfactory to the Administrative Agent.
 
(l)    Rights to Payment. Each Grantor shall:
 
(i)    with such frequency as the Administrative Agent or the Majority Lenders
may require, furnish to the Administrative Agent such information relating to
the Accounts as the Administrative Agent or the Majority Lenders shall from time
to time reasonably request;

Exhibit I
16

--------------------------------------------------------------------------------

Table of Contents

(ii)    give only normal discounts, allowances and credits as to Accounts and
other Rights to Payment, in the ordinary course of business, according to normal
trade practices, and enforce all Accounts and other Rights to Payment strictly
in accordance with their terms, and during the existence of an Event of Default,
take all such action to such end as may from time to time be reasonably
requested by the Administrative Agent or the Majority Lenders, except that such
Grantor may at any time grant any extension of the time for payment or enter
into any agreement to make a rebate or otherwise to reduce the amount owing on
or with respect to, or compromise or settle for less than the full amount
thereof, any Account or other Right to Payment, in the ordinary course of
business, according to normal trade practices;
 
(iii)    if any discount, allowance, credit, extension of time for payment,
agreement to make a rebate or otherwise to reduce the amount owing on, or
compromise or settle, an Account or other Right to Payment exists or occurs, or
if, to the knowledge of any Grantor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to an Account or
other Right to Payment, disclose such fact to the Administrative Agent in the
Books relating to such Account or other Right to Payment when such Books are
requested for inspection by the Administrative Agent, and in connection with any
invoice or report furnished by any Grantor to the Administrative Agent relating
to such Account or other Right to Payment;
 
(iv)    if any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, promptly notify the
Administrative Agent thereof and execute any documents and instruments and take
any other steps reasonably requested by the Administrative Agent in order that
all monies due and to become due thereunder shall be assigned to the
Administrative Agent and notice thereof given to the Federal authorities under
the Federal Assignment of Claims Act (provided that such assignment and notice
shall not be required if the applicable contract prohibits assignment);
 
(v)    in accordance with its sound business judgment perform and comply in all
material respects with its obligations in respect of the Accounts and other
Rights to Payment;
 
(vi)    upon the request of the Administrative Agent or the Majority Lenders
(a) at any time, notify all or any designated portion of the account debtors and
other obligors on the Rights to Payment of the security interest hereunder, and
(b) upon the occurrence of an Event of Default) notify the account debtors and
other obligors on the Rights to Payment or any designated portion thereof that
payment shall be made directly to the Administrative Agent or to such other
Person or location as the Administrative Agent shall specify; and
 
(vii)    upon the occurrence of any Event of Default, establish such lockbox or
similar arrangements for the payment of the Accounts and other Rights to Payment
as the Administrative Agent shall require.
Exhibit I
17

--------------------------------------------------------------------------------

Table of Contents
 
(m)    Deposit Accounts and Securities Accounts. Each Grantor shall give the
Administrative Agent notice of the establishment of any new Deposit Account and
any new securities account with respect to any Investment Property in each
Update Certificate delivered by Holdings to the Administrative Agent pursuant to
Section 7.02(h) of the Credit Agreement; provided, however, that upon the
occurrence of an Event of Default, each Grantor shall give the Administrative
Agent notice of any such Deposit Account or securities account at such times and
with such frequency as the Administrative Agent or the Majority Lenders shall
request.
 
(n)    Inventory. Each Grantor shall:
 
(i)    at such times as the Administrative Agent or the Majority Lenders shall
request, prepare and deliver to the Administrative Agent a report of all
Inventory, in form and substance satisfactory to the Administrative Agent and
the Majority Lenders;
 
(ii)    upon the request of the Administrative Agent or the Majority Lenders,
take a physical listing of the Inventory and promptly deliver a copy of such
physical listing to the Administrative Agent; and
 
(iii)    not store any Inventory with a bailee, warehouseman or similar Person
or on premises leased to any Grantor, nor dispose of any Inventory on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or similar basis, nor acquire any Inventory from any Person on any such basis,
except in the ordinary course of business and in accordance with its normal
practices.
 
(o)    Equipment. Each Grantor shall, upon the Administrative Agent’s or the
Majority Lenders’ request, deliver to the Administrative Agent a report of each
item of Equipment, in form and substance satisfactory to the Administrative
Agent and the Majority Lenders.
 
(p)    Intellectual Property Collateral. Each Grantor shall:
 
(i)    not allow or suffer any Intellectual Property Collateral to become
abandoned, nor any registration thereof to be terminated, forfeited, expired or
dedicated to the public, except for Intellectual Property Collateral having
negligible commercial value;
 
(ii)    not enter into any agreements or transactions (including any license,
sublicense or royalty agreement) pertaining to any Intellectual Property
Collateral outside of the ordinary course of business, or enter into any
exclusive license or sublicense of any Intellectual Property Collateral, except
in a transaction permitted under the Loan Documents;

Exhibit I
18

--------------------------------------------------------------------------------

Table of Contents

(iii)    promptly give the Administrative Agent notice of any rights any Grantor
may obtain to any new patentable inventions, copyrightable works or other new
Intellectual Property Collateral which such Grantor intends to register, prior
to the filing of any application for registration thereof; and
 
(iv)    diligently prosecute all applications for patents, copyrights and
trademarks, and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly and timely pay any and all
maintenance, license, registration and other fees, taxes and expenses incurred
in connection with any Intellectual Property Collateral.
 
(q)    Notices, Reports and Information. Each Grantor shall (i) notify the
Administrative Agent of any material claim made or asserted against the
Collateral by any Person and of any change in the composition of the Collateral
or other event which could materially adversely affect the value of the
Collateral or the Administrative Agent’s Lien thereon; (ii) furnish to the
Administrative Agent such statements and schedules further identifying and
describing the Collateral and such other reports and other information in
connection with the Collateral as the Administrative Agent or the Majority
Lenders may reasonably request, all in reasonable detail; and (iii) upon
reasonable request of the Administrative Agent or the Majority Lenders make such
demands and requests for information and reports as any Grantor is entitled to
make in respect of the Collateral.
 
(r)    Commercial Tort Claims. Each Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim.
 
(s)    Letter-of-Credit Rights. Each Grantor will give the Administrative Agent
immediate notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights.
 
(t)    Shareholder Agreements and Other Agreements. (i) Each Grantor shall
comply with all of its obligations under any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding (collectively, the “Pledged Collateral Agreements”)
to which it is a party and shall enforce all of its rights thereunder.
 
(ii)    No Grantor shall vote to enable or take any other action to  amend or
terminate, or waive compliance with any of the terms of, any Pledged Collateral
Agreement, certificate or articles of incorporation, bylaws or other
organizational documents in any way that materially changes the rights of such
Grantor with respect to any Pledged Collateral in a manner adverse to the
Administrative Agent or the Lenders or

Exhibit I
19

--------------------------------------------------------------------------------

Table of Contents

that adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.
 
(u)    Insurance (i). (i) Each Grantor shall carry and maintain in full force
and effect, at the expense of the Grantors and with financially sound and
reputable insurance companies, insurance with respect to the Collateral in such
amounts, with such deductibles and covering such risks as shall be specified in
the Credit Agreement. Upon the request of the Administrative Agent or the
Majority Lenders, and in any event not less often than annually, each Grantor
shall furnish the Administrative Agent with full information as to the insurance
carried by it and, if so requested, copies of all such insurance policies. All
insurance policies required under this subsection (v) shall provide that they
shall not be terminated or cancelled nor shall any such policy be materially
changed without at least 30 days’ prior written notice to the Grantor and the
Administrative Agent (or 10 days’ prior written notice if the Administrative
Agent consents to such shorter notice). Receipt of notice of termination or
cancellation of any such insurance policies or reduction of coverages or amounts
thereunder shall entitle the Administrative Agent to renew any such policies,
cause the coverages and amounts thereof to be maintained at levels required
pursuant to the first sentence of this subsection (v) or otherwise to obtain
similar insurance in place of such policies, in each case at the expense of the
Grantors.
 
(ii)    If Collateral with a value exceeding $5,000,000 of any Grantor shall be
materially damaged or destroyed, in whole or in part, by fire or other casualty,
such Grantor shall give prompt notice thereof to the Administrative Agent. No
settlement on account of any loss on any such Collateral covered by insurance
shall be made for less than insured value without the consent of the Majority
Lenders. After the occurrence and during the continuance of an Event of Default,
or as otherwise required under the Loan Documents, all sums payable to any
Grantor by any insurer with respect to a casualty relating to all or any part of
the Collateral shall be paid to the Administrative Agent. If any Grantor shall
receive any insurance proceeds which are to be paid to the Administrative Agent
pursuant to the previous sentence, such Grantor shall hold such proceeds in
trust for the Administrative Agent, shall segregate such proceeds from other
funds of such Grantor, and shall immediately forward such proceeds in the form
received to the Administrative Agent (appropriately indorsed by such Grantor to
the order of the Administrative Agent or in such other manner as shall be
satisfactory to the Administrative Agent). All such insurance proceeds may be
retained by the Administrative Agent as part of Collateral hereunder and held in
the Proceeds Account, applied by the Administrative Agent toward payment of all
or part of the Secured Obligations in such order as is provided herein, or
released to such Grantor upon its request with the consent of the Majority
Lenders.
 
(v)    Zero Balance Accounts. Each Grantor shall take all steps necessary to
ensure that (i) each Zero Balance Account is swept into a Primary Account no
less frequently than every other

Exhibit I
20

--------------------------------------------------------------------------------

Table of Contents

day, and (ii) no Zero Balance Account shall maintain a balance in excess of
$5,000 for a period in excess of three consecutive Business Days.
 
SECTION 6  Administration of the Rights to Payment and Pledged Collateral.
 
(a)    Collection of Rights to Payment. Until the Administrative Agent exercises
its rights hereunder to collect Rights to Payment, each Grantor shall endeavor
in the first instance diligently to collect all amounts due or to become due on
or with respect to the Rights to Payment. At the request of the Administrative
Agent or the Majority Lenders, during the continuance of any Event of Default,
all remittances received by any Grantor shall be held in trust for the
Administrative Agent and, in accordance with the Administrative Agent’s
instructions, remitted to the Administrative Agent or deposited to an account
with the Administrative Agent in the form received (with any necessary
endorsements or instruments of assignment or transfer).
 
(b)    Investment Property and Instruments. Unless and until an Event of Default
shall have occurred, each Grantor shall be entitled to receive and retain for
its own account any cash dividend on or other cash distribution, if any, in
respect of the Pledged Collateral, to the extent consistent with the Credit
Agreement; provided, however, that, except in connection with transactions
permitted under Section  8.02 or Section 8.03 of the Credit Agreement, such
Grantor shall not be entitled to receive (i) cash paid, payable or otherwise
distributed in redemption of, or in exchange for or in substitution of, any
Pledged Collateral, or (ii) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution of such Grantor or in connection with a reduction of
capital, capital surplus or paid-in-surplus or any other type of
recapitalization. At the request of the Administrative Agent or the Majority
Lenders, during the continuance of any Event of Default, the Administrative
Agent shall be entitled to receive all distributions and payments of any nature
with respect to any Investment Property or Instruments, and all such
distributions or payments received by any Grantor shall be held in trust for the
Administrative Agent and, in accordance with the Administrative Agent’s
instructions, remitted to the Administrative Agent or deposited to an account
with the Administrative Agent in the form received (with any necessary
endorsements or instruments of assignment or transfer). During the continuance
of an Event of Default any such distributions and payments with respect to any
Investment Property held in any securities account shall be held and retained in
such securities account, in each case as part of the Collateral hereunder.
Additionally, the Administrative Agent shall have the right, during the
continuance of an Event of Default, following prior written notice to any
Grantor, to vote and to give consents, ratifications and waivers with respect to
any Investment Property, Pledged Debt and Instruments, and to exercise all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining thereto, as if the Administrative Agent were the absolute
owner thereof; provided that the Administrative Agent shall have no duty to
exercise any of the

Exhibit I
21

--------------------------------------------------------------------------------

Table of Contents

foregoing rights afforded to it and shall not be responsible to any Grantor or
any other Person for any failure to do so or delay in doing so.
 
(c)    Voting Prior to an Event of Default. Unless and until an Event of Default
shall have occurred and be continuing each Grantor shall have the right to vote
the Pledged Collateral and to give consents, ratifications and waivers in
respect thereof, and shall retain the power to control the direction, management
and policies of any Person comprising the Pledged Collateral to the same extent
as such Grantor would if the Pledged Collateral were not pledged to the
Administrative Agent pursuant to this Agreement; provided, however, that no vote
shall be cast or consent, waiver or ratification given or action taken which
would have the effect of materially impairing the position or interest of the
Administrative Agent and the Secured Parties in respect of the Pledged
Collateral or which would alter the voting rights with respect to the stock or
other ownership interest in or of any such Person or be inconsistent with or
violate any provision of this Agreement, the Credit Agreement, or any other Loan
Documents. If applicable, such Grantor shall be deemed the beneficial owner of
all Pledged Collateral for purposes of Sections 13 and 16 of the Exchange Act
and agrees to file all reports required to be filed by beneficial owners of
securities thereunder. The Administrative Agent shall execute and deliver (or
cause to be executed and delivered) to each Grantor all such proxies and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and other rights which it is entitled to
exercise pursuant to this subsection (c) and to receive the distributions which
it is authorized to receive and retain pursuant to this subsec-tion (c).
 
(d)    General Authority upon an Event of Default. During the continuance of any
Event of Default:
 
(i)    the Administrative Agent shall be entitled to receive all distributions
and payments of any nature with respect to the Pledged Collateral, to be held by
the Administrative Agent as part of the Pledged Collateral; and
 
(ii)    the Administrative Agent shall have the right following prior written
notice to the Grantor to vote or consent to take any action with respect to the
Pledged Collateral and exercise all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to the Pledged Collateral,
as if the Administrative Agent were the absolute owner thereof.
 
(e)    Distributions to Be Held for Administrative Agent. Distributions and
other payments which are received by the Grantor but which it is not entitled to
retain as a result of the operation of this Section 6 shall be held in trust for
the benefit of the Administrative Agent, be segregated from the other property
or funds of such Grantor, and be forthwith paid over or delivered to the
Administrative Agent in the same form as so received.

Exhibit I
22

--------------------------------------------------------------------------------

Table of Contents

(f)    Certain Other Administrative Matters. The Administrative Agent may cause
any of the Pledged Collateral to be transferred into its name or into the name
of its nominee or nominees (subject to the revocable rights specified in this
Section 6) if, in the Administrative Agent’s reasonable discretion, such action
is necessary or desirable to protect or exercise the Administrative Agent’s
rights and interests hereunder. The Administrative Agent shall at all times have
the right to exchange uncertificated Pledged Collateral for certificated Pledged
Collateral, and to exchange certificated Pledged Collateral for certificates of
larger or smaller denominations, for any purpose consistent with this Agreement.
 
SECTION 7  Authorization; Administrative Agent Appointed Attorney-in-Fact. The
Administrative Agent shall have the right to, in the name of any Grantor, or in
the name of the Administrative Agent or otherwise, without notice to or assent
by such Grantor, and each Grantor hereby constitutes and appoints the
Administrative Agent (and any of the Administrative Agent’s officers or
employees or agents designated by the Administrative Agent) as such Grantor’s
true and lawful attorney-in-fact, with full power and authority to:
 
(a)    sign and file any of the financing statements which must be executed or
filed to perfect or continue perfected, maintain the priority of or provide
notice of the Administrative Agent’s security interest in the Collateral and
file any such financing statements by electronic means with or without a
signature as authorized or required by applicable law or filing procedures;
 
(b)    take possession of and endorse any notes, acceptances, checks, drafts,
money orders or other forms of payment or security and collect any Proceeds of
any Collateral;
 
(c)    sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;
 
(d)    notify the U.S. Postal Service and other postal authorities to change the
address for delivery of mail addressed to any Grantor to such address as the
Administrative Agent may designate (provided that the Administrative Agent
agrees it will promptly deliver over to such Grantors any mail that does not
relate to the Collateral); and, without limiting the generality of the
foregoing, establish with any Person lockbox or similar arrangements for the
payment of the Rights to Payment;
 
(e)    receive, open and dispose of all mail addressed to any Grantor (provided
that the Administrative Agent agrees it will promptly deliver over to such
Grantors any mail that does not relate to the Collateral);

Exhibit I
23

--------------------------------------------------------------------------------

Table of Contents

(f)    send requests for verification of Rights to Payment to the customers or
other obligors of any Grantor;
 
(g)    contact, or direct any Grantor to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to the Administrative Agent;
 
(h)    assert, adjust, sue for, compromise or release any claims under any
policies of insurance;
 
(i)    exercise dominion and control over, and refuse to permit further
withdrawals from, Deposit Accounts maintained with Wells Fargo or any other
bank, financial institution or other Person;
 
(j)    notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Administrative Agent;
 
(k)    ask, demand, collect, receive and give acquittances and receipts for any
and all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and other Collateral, grant consents, agree to any amendments,
modifications or waivers of the agreements and documents governing the Rights to
Payment and other Collateral, and otherwise file any claims, take any action or
institute, defend, settle or adjust any actions, suits or proceedings with
respect to the Collateral, as the Administrative Agent or the Majority Lenders
may deem necessary or desirable to maintain, preserve and protect the
Collateral, to collect the Collateral or to enforce the rights of the
Administrative Agent with respect to the Collateral;
 
(l)    execute any and all applications, documents, papers and instruments
necessary for the Administrative Agent to use the Intellectual Property
Collateral and grant or issue any exclusive or non-exclusive license or
sublicense with respect to any Intellectual Property Collateral;
 
(m)    execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;
 
(n)    execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which the
Administrative Agent may deem necessary or advisable (A) to realize upon the
Collateral, and (B) to maintain, protect and preserve the Deposit Accounts and
Investment Property and the Administrative Agent’s security interest therein;
and
 
(o)    execute any and all such other documents and instruments, and do any and
all acts and things for and on behalf of any Grantor, which the Administrative
Agent or the Majority Lenders may deem necessary or advisable (A) to realize
upon the

Exhibit I
24

--------------------------------------------------------------------------------

Table of Contents

Collateral, and (B) to maintain, protect and preserve the Collateral and the
Administrative Agent’s security interest therein and to accomplish the purposes
of this Agreement.
 
The Administrative Agent agrees that, except during the continuance of an Event
of Default, it shall not exercise the power of attorney, or any rights granted
to the Administrative Agent, pursuant to clauses (b) through (m), (n)(A) and
(o)(A) above. The foregoing power of attorney is coupled with an interest and
irrevocable so long as the Lenders have any Commitments or any Letter of Credit
remains outstanding or any Specified Swap Contract shall be in effect or the
Secured Obligations have not been paid and performed in full. Each Grantor
hereby ratifies, to the extent permitted by law, all that the Administrative
Agent shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Section 7.
 
SECTION 8  Administrative Agent Performance of Company Obligations. The
Administrative Agent may perform or pay any obligation which any Grantor has
agreed to perform or pay under or in connection with this Agreement, and which
such Grantor has failed to perform or pay as and when due, and such Grantor
shall reimburse the Administrative Agent on demand for any amounts paid by the
Administrative Agent pursuant to this Section 8.
 
SECTION 9  Administrative Agent’s Duties. Notwithstanding any provision
contained in this Agreement, the Administrative Agent shall have no duty to
exercise any of the rights, privileges or powers afforded to it and shall not be
responsible to any Grantor or any other Person for any failure to do so or delay
in doing so. Beyond the exercise of reasonable care to assure the safe custody
of Collateral in the Administrative Agent’s possession and the accounting for
moneys actually received by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to exercise or preserve any
rights, privileges or powers pertaining to the Collateral.
 
SECTION 10  Remedies.
 
(a)    Remedies. During the continuance of any Event of Default, the
Administrative Agent shall have, in addition to all other rights and remedies
granted to it in this Agreement, the Credit Agreement or any other Loan
Document, all rights and remedies of a secured party under the UCC and other
applicable laws. Without limiting the generality of the foregoing, each Grantor
agrees that:
 
(i)    The Administrative Agent may peaceably and without notice enter any
premises of any Grantor, take possession of any Collateral, remove or dispose of
all or part of the Collateral on any premises of any Grantor or elsewhere, or,
in the case of

Exhibit I
25

--------------------------------------------------------------------------------

Table of Contents

Equipment, render it nonfunctional, and otherwise collect, receive, appropriate
and realize upon all or any part of the Collateral, and demand, give receipt
for, settle, renew, extend, exchange, compromise, adjust, or sue for all or any
part of the Collateral, as the Administrative Agent may determine.
 
(ii)    The Administrative Agent may require any Grantor to assemble all or any
part of the Collateral and make it available to the Administrative Agent, at any
place and time designated by the Administrative Agent.
 
(iii)    The Administrative Agent may use or transfer any of any Grantor’s
rights and interests in any Intellectual Property Collateral, by license, by
sublicense (to the extent permitted by an applicable license) or otherwise, on
such conditions and in such manner as the Administrative Agent may determine.
 
(iv)    The Administrative Agent may secure the appointment of a receiver of the
Collateral or any part thereof (to the extent and in the manner provided by
applicable law).
 
(v)    The Administrative Agent may withdraw (or cause to be withdrawn) any and
all funds from any Deposit Accounts or securities accounts.
 
(vi)    The Administrative Agent may sell, resell, lease, use, assign, transfer
or otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of any Grantor’s assets, without charge or liability to
the Administrative Agent therefor) at public or private sale, by one or more
contracts, in one or more parcels, at the same or different times, for cash or
credit or for future delivery without assumption of any credit risk, all as the
Administrative Agent deems advisable; provided, however, that such Grantor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Administrative Agent. The Administrative Agent and each of the
Lenders shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, which
right or equity of redemption each Grantor hereby releases, to the extent
permitted by law. The Administrative Agent shall give each Grantor such notice
of any public or private sale as may be required by the UCC or other applicable
law. Each Grantor recognizes that the Administrative Agent may be unable to make
a public sale of any or all of the Pledged Collateral, by reason of prohibitions
contained in applicable securities laws or otherwise, and expressly agrees that
a private sale to a restricted group of purchasers for investment and not with a
view to any distribution thereof shall be considered a commercially reasonable
sale.
 
(b)    Sale of Collateral; Administrative Agent’s Obligations. Neither the
Administrative Agent nor any Lender shall have any obligation to clean up or
otherwise prepare the Collateral for sale. The Administrative Agent has no
obligation to attempt to satisfy the Secured Obligations by collecting them from
any other Person liable for them and the Administrative Agent and the Lenders
may

Exhibit I
26

--------------------------------------------------------------------------------

Table of Contents

release, modify or waive any Collateral provided by any other Person to secure
any of the Secured Obligations, all without affecting the Administrative Agent’s
or any Lender’s rights against the Grantors. Each Grantor waives any right it
may have to require the Administrative Agent or any Lender to pursue any third
Person for any of the Secured Obligations. The Administrative Agent and the
Lenders may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If the Administrative Agent sells any of the Collateral upon credit,
the Grantors will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantors shall be
credited with the proceeds of the sale.
 
(c)    License. For the purpose of enabling the Administrative Agent to exercise
its rights and remedies under this Section 10 or otherwise in connection with
this Agreement, each Grantor hereby grants to the Administrative Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual Property Collateral.
 
(d)    Proceeds Account. To the extent that any of the Secured Obligations may
be contingent, unmatured or unliquidated at such time as there may exist an
Event of Default(including with respect to undrawn amounts under any Letter of
Credit or contingent amounts due under any Specified Swap Contract), the
Administrative Agent may, at its election (in accordance with the direction of
the Majority Lenders), (i) retain the proceeds of any sale, collection,
disposition or other realization upon the Collateral (or any portion thereof) in
a special purpose non-interest-bearing restricted deposit account (the “Proceeds
Account”) created and maintained by the Administrative Agent for such purpose
(which shall constitute a Deposit Account included within the Collateral
hereunder) until such time as the Administrative Agent may elect to apply such
proceeds to the Secured Obligations, and each Grantor agrees that such retention
of such proceeds by the Administrative Agent shall not be deemed strict
foreclosure with respect thereto; (ii) in any manner elected by the
Administrative Agent, estimate the liquidated amount of any such contingent,
unmatured or unliquidated claims and apply the proceeds of the Collateral
against such amount; or (iii) otherwise proceed in any manner permitted by
applicable law. Each Grantor agrees that the Proceeds Account shall be a blocked
account and that upon the irrevocable deposit of funds into the Proceeds
Account, such Grantor shall not have any right of withdrawal with respect to
such funds. Accordingly, each Grantor irrevocably waives until the termination
of the security interests granted under this Agreement in

Exhibit I
27

--------------------------------------------------------------------------------

Table of Contents

accordance with Section 24 the right to make any withdrawal from the Proceeds
Account and the right to instruct the Administrative Agent to honor drafts
against the Proceeds Account.
 
(e)    Application of Proceeds. Subject to subsection (d), cash proceeds
actually received from the sale or other disposition or collection of
Collateral, and any other amounts received in respect of the Collateral the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 9.03 of the Credit Agreement. Any surplus thereof
which exists after payment and performance in full of the Secured Obligations
shall be promptly paid over to the Grantors entitled thereto or otherwise
disposed of in accordance with the UCC or other applicable law. Each Grantor
shall remain liable to the Administrative Agent and other Secured Parties for
any deficiency which exists after any sale or other disposition or collection of
Collateral.
 
SECTION 11  Certain Waivers. Each Grantor waives, to the fullest extent
permitted by law, (i) any right of redemption with respect to the Collateral,
whether before or after sale hereunder, and all rights, if any, of marshalling
of the Collateral or other collateral or security for the Secured Obligations;
(ii) any right to require the Administrative Agent or the Lenders (a) to proceed
against any Person, (b) to exhaust any other collateral or security for any of
the Secured Obligations, (c) to pursue any remedy in the Administrative Agent’s
or any of the Lenders’ power, or (d) to make or give any presentments, demands
for performance, notices of nonperformance, protests, notices of protests or
notices of dishonor in connection with any of the Collateral; and (iii) all
claims, damages, and demands against the Administrative Agent or the Lenders
arising out of the repossession, retention, sale or application of the proceeds
of any sale of the Collateral.
 
SECTION 12  Notices. All notices or other communications hereunder shall be
given in the manner and to the addresses specified in, and shall be effective as
provided in, the Credit Agreement.
 
SECTION 13  No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies under this
Agreement are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to the Administrative Agent or any
Lender.
 
SECTION 14  Costs and Expenses; Indemnification; Other Charges.

Exhibit I
28

--------------------------------------------------------------------------------

Table of Contents

(a)    Costs and Expenses. The Grantors jointly and severally agree to pay on
demand:
 
(i)    the reasonable out-of-pocket costs and expenses of the Administrative
Agent and any of its Affiliates, and the Administrative Agent’s reasonable
Attorney Costs, in connection with the negotiation, preparation, execution,
delivery and administration of this Agreement, and any amendments, modifications
or waivers of the terms thereof, any releases of Collateral, and the custody of
the Collateral;
 
(ii)    all reasonable title, appraisal (including the allocated costs of
internal appraisal services), survey, audit, consulting, search, recording,
filing and similar fees, costs and expenses incurred or sustained by the
Administrative Agent or any of its Affiliates in connection with this Agreement
or the Collateral; and
 
(iii)    all costs and expenses of the Administrative Agent and its Affiliates,
including all Attorney Costs, in connection with the enforcement or attempted
enforcement of, and preservation of any rights or interests under, this
Agreement, any out-of-court workout or other refinancing or restructuring or in
any bankruptcy case, and the protection, sale or collection of, or other
realization upon, any of the Collateral, including all expenses of taking,
collecting, holding, sorting, handling, preparing for sale, selling, or the
like, and other such expenses of sales and collections of Collateral, and any
and all losses, costs and expenses sustained by the Administrative Agent and any
Lender as a result of any failure by any Grantor to perform or observe its
obligations contained herein.
 
(b)    Indemnification. The Grantors jointly and severally hereby agree to
indemnify, defend and hold the Agent-Related Persons, and each Secured Party and
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of this Agreement or other Loan Document to which any Grantor
is a party or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses,

Exhibit I
29

--------------------------------------------------------------------------------

Table of Contents

damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by Holdings or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Holdings or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, except to the extent such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, nor shall any
Indemnitee have any liability for any indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date).
 
(c)    Other Charges. The Grantors jointly and severally agree to indemnify the
Administrative Agent and each of the other Secured Parties against and hold each
of them harmless from any and all present and future stamp, transfer,
documentary and other such taxes, levies, fees, assessments and other charges
made by any jurisdiction by reason of the execution, delivery, performance and
enforcement of this Agreement.
 
(d)    Interest. Any amounts payable to the Administrative Agent or any Secured
Party under this Section 14 or otherwise under this Agreement if not paid upon
demand shall bear interest from the date of such demand until paid in full, at a
fluctuating interest rate per annum at all times equal to the default rate of
interest applicable to Base Rate Loans specified in Section 2.10(c) of the
Credit Agreement to the fullest extent permitted by applicable Law. Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.
 
(e)    Payment. Any All amounts due under this Section 14 shall be payable
within ten Business Days after demand therefor.
 
(f)    Survival. The agreements in this Section 14 shall survive the termination
of the Commitments and repayment of all Secured Obligations.
Exhibit I
30

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 15  Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by any Grantor, the Administrative Agent , each
Secured Party, each Indemnified Person referred to in Section 14 and their
respective successors and assigns and shall bind any Person who becomes bound as
a debtor to this Agreement.
 
SECTION 16  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN CALIFORNIA;
PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
 
SECTION 17  Forum Selection and Consent to Jurisdiction.
 
(a)    SUBMISSION TO JURISDICTION. THE GRANTORS AND ADMINISTRATIVE AGENT EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
SAN FRANCISCO COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT
RELATING HERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO AGAINST
HOLDINGS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(b)    WAIVER OF VENUE. THE GRANTORS AND ADMINISTRATIVE AGENT EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY

Exhibit I
31

--------------------------------------------------------------------------------

Table of Contents

OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
SECTION 18  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
SECTION 19  Entire Agreement; Amendment. This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Grantors, the Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by the written agreement of the parties as provided in the Credit
Agreement.
Exhibit I
32

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 20  Severability. If any provision of this Agreements or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 21  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 22  Incorporation of Provisions of the Credit Agreement. To the extent
the Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article XI thereof, such
provisions are incorporated herein by this reference.
 
SECTION 23  No Inconsistent Requirements. Each Grantor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.
 
SECTION 24  Termination; Releases. (i) (i) Upon the termination of the
Commitments of the Lenders the surrender of any Letters of Credit issued for the
account of any Grantor under the Credit Agreement, termination of all Specified
Swap Contracts and payment and performance in full of all Secured Obligations,
the security interests granted under this Agreement shall terminate and the
Administrative Agent shall promptly execute and deliver to each Grantor such
documents and instruments reasonably requested by such Grantor as shall be
necessary to evidence termination of all security interests given by any Grantor
to the Administrative Agent hereunder; (ii) Concurrently with any permitted
disposition of Collateral under the Loan Documents, the security interest
hereunder shall automatically be released from the Collateral so disposed of;
provided, however, that the security interest shall continue in the Proceeds
thereof. Upon satisfaction of all conditions precedent to any permitted
disposition set forth herein or in the other Loan Documents, the Administrative
Agent shall execute and deliver any releases or other documents reasonably
requested by the relevant Grantor to accomplish or confirm the release of

Exhibit I
33

--------------------------------------------------------------------------------

Table of Contents

Collateral provided by this Section. Any such release shall specifically
describe the portion of the Collateral to be released, shall be expressed to be
unconditional and shall be without recourse or warranty (other than a warranty
that the Administrative Agent has not assigned its rights and interests to any
other Person).
 
SECTION 25  Accession. Upon execution and delivery to the Administrative Agent
of an Additional Guarantor Accession Agreement by a Subsidiary of Holdings as
provided in Section 7.13 of the Credit Agreement, effective as of the Additional
Guarantor Accession Date applicable thereto, such Guarantor shall be deemed a
Grantor party hereto, and this Agreement shall be deemed amended to include any
amendments to the Schedules provided by such Subsidiary in connection therewith.
 
SECTION 26  Amendment and Restatement. On and after the Effective Date, this
Agreement shall amend, restate and supersede in its entirety and replace the
Existing Security Agreement; provided, however, that the execution and delivery
of this Agreement and the other Loan Documents shall not (a) operate as a waiver
of any right, power or remedy of the Secured Parties under the Existing Security
Agreement and the other related documents, except to the extent expressly waived
in this Agreement and the other Loan Documents, (b) extinguish, impair or
constitute a novation of any obligations of Holdings or any other Grantor under
the Existing Security Agreement or the related documents except to the extent
any such obligation is actually satisfied by Holdings or the relevant Grantor
thereunder or (c) extinguish or impair any indemnification or similar rights
under the Existing Security Agreement which by their terms would survive the
termination of the Existing Security Agreement.
 
 
[Remainder of page intentionally left blank]
Exhibit I
34

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California, by their proper and duly
authorized officers as of the day and year first above written.
 
GRANTORS:
 
BUILDING MATERIALS HOLDING CORPORATION
 
By: _______________________________________
Name:
Title:
 
 
BMC WEST CORPORATION

 


By:________________________________________
Name:
Title:
 
BMC WEST CORPORATION SOUTHCENTRAL
 
By:________________________________________
Name:
Title:
 
BMCW SOUTHCENTRAL, L.P.
 
By: BMC WEST CORPORATION
SOUTHCENTRAL, its General Partner
 
By:________________________________________
Name:
Title:
Exhibit I
35

--------------------------------------------------------------------------------

Table of Contents
 
BMCW, LLC
 
By: BMC WEST CORPORATION, its Managing Member
 
By:________________________________________
Name:
Title:
 
SELECTBUILD CONSTRUCTION, INC.
(formerly known as BMC Construction, Inc.)
 
By:________________________________________
Name:
Title:

 
KBI CONSTRUCTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Managing Member
 
By:________________________________________
Name:
Title:
 
KB INDUSTRIES LIMITED PARTNERSHIP
 
By: BUILDING MATERIALS HOLDING CORPORATION,
its General Partner
 
By:_________________________________________
Name:
Title:
Exhibit I
36

--------------------------------------------------------------------------------

Table of Contents
 
VAUGHN ROAD, L.L.C.
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:________________________________________
Name:
Title:
 
C CONSTRUCTION, INC.
(successor by merger to KBI Concrete, LLC
and Total Concrete, LLC)
 
By:________________________________________
Name:
Title:
 
KBI CONSTRUCTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:________________________________________
Name:
Title:
 
RJ NORCAL, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:________________________________________
Name:
Title:
Exhibit I
37

--------------------------------------------------------------------------------

Table of Contents
 
KBI NORCAL GENERAL PARTNERSHIP
 
By:________________________________________
Name:
Title:
 
KBI NORCAL WINDOWS, INC.
 
By:_________________________________________
Name:
Title:
 
KBI STUCCO, INC.
 
By:_________________________________________
Name:

Title:
 
TWF CONSTRUCTION, INC.
 
By:_________________________________________
Name:
Title:
 
KBI WINDOWS, INC.
 
By:_________________________________________
Name:
Title:
 
H.N.R. FRAMING SYSTEMS INC.
 
By:_________________________________________
Name:
Title:
Exhibit I
38

--------------------------------------------------------------------------------

Table of Contents
 
FSC CONSTRUCTION, INC.
 
By_________________________________________
Name:
Title:
 
BMC REALTY, INC.
 
By:_________________________________________
Name:
Title:
 
SELECTBUILD FLORIDA, LLC
 
By:_________________________________________
Name:
Title:
 
BBP CONCRETE CO.
 
By:_________________________________________
Name:
Title:
 
BBP CONSTRUCTION CO.
 
By:_________________________________________
Name:
Title:
Exhibit I
39

--------------------------------------------------------------------------------

Table of Contents
 
BBP COMMERCIAL CO.
 
By:________________________________________
Name:
Title:
 
TBA MATERIALS, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:________________________________________
Name:
Title:
 
SEVENTIETH AND NORTHERN AVENUE HOLDINGS, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:________________________________________
Name:
Title:
 
SELECTBUILD DISTRIBUTION, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:_______________________________________
Name:
Title:
 

Exhibit I
40

--------------------------------------------------------------------------------

Table of Contents

SELECTBUILD ARIZONA, LLC
 
By: SELECTBUILD CONSTRUCTION, INC.,
its Sole Member
 
By:_______________________________________
Name:
Title:
 
ADMINISTRATIVE AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:_______________________________________
Name:____________________________________
Title:_____________________________________
 
 
By:______________________________________
Name:___________________________________
Title:_____________________________________
Exhibit I
41

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 1
 
to the Security Agreement
 
1.
Locations of Chief Executive Office and other Locations, including of Collateral

 

 
a.
Chief Executive Office and Principal Place of Business:

 
 
 
 
 
 

 
b.
Other locations where any Grantor conducts business or Collateral is kept:

 
 
 
 
 
 
2.
Locations of Books Pertaining to Rights to Payment

 
 
 
 
 
 
3.
Jurisdiction of Organization

 
 
 
 
 
 
4.
Trade Names and Trade Styles; Other Corporate, Trade or Fictitious Names; Etc.

 

1

--------------------------------------------------------------------------------

Table of Contents

5.
Deposit Accounts

 
 
 
 
 
 
6.
Investment Property

 
 
 
 
 
 
7.
Instruments and Chattel Paper

 
 
 
 
 
 
8.
Leased Equipment

 
 
 
 
 
 
9.
Commercial Tort Claims

 
 
 
 
 
 
10.
Letter-of-Credit Rights

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 2
 
to the Security Agreement
 
1.
Patents, Trademarks, Copyrights, Etc.

 
 
 
 
 
 
1

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 3
 
to the Security Agreement


1. Pledged LLC Interests. Interests in each limited liability company that is a
Subsidiary as follows:
 
Subsidiary and
Percentage Ownership Interest
Number of Units
Date of Issuance of Units
                       

2. Pledged Partnership Interests. Interests in each general partnership, limited
partnership, limited liability partnership or other partnership that is a
Subsidiary as follows:
 
Subsidiary and
Percentage Ownership Interest
Type of
Partnership Interest (e.g., general, limited)
 
Date of Issuance
or Formation
Number of Units or Other Ownership Interests
                               

3. Pledged Shares. Capital stock of each Subsidiary being represented by stock
certificates as follows:
 
Subsidiary and
Percentage Ownership Interest
Certificate No.
Certificate Date
No. and Class
of Shares
                       

 
1

--------------------------------------------------------------------------------

Table of Contents
 
2. Pledged Debt
 
2

--------------------------------------------------------------------------------

Table of Contents
 
SCHEDULE 4
 
to the Security Agreement




Filing Offices
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT J
 
FORM OF UPDATE CERTIFICATE
 
 
for the Reporting Period ended __________________, 20__
 
TO: Wells Fargo Bank, National Association, as Administrative Agent
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November __, 2006 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), among Building Materials Holding Corporation
(“Holdings”), BMC West Corporation (the “Company”) and certain other affiliates
of Holdings, as guarantors, JPMorgan Chase Bank, N.A., as Documentation Agent,
SunTrust Bank, as Joint Lead Arranger and Co-Syndication Agent, BNP Paribas, as
Joint Lead Arranger and Co-Syndication Agent, the several financial institutions
from time to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as issuing bank of certain letters of credit (in such capacity, the
“L/C Issuer”), as Swingline Lender, as administrative agent (in such capacity,
the “Administrative Agent”), as Joint Lead Arranger and Joint Book Manager.
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.
 
This Update Certificate is provided pursuant to Section 7.02(h) of the Credit
Agreement without limiting the ongoing reporting obligations of the Loan Parties
under the Credit Agreement and the Security Agreement (as amended) with respect
to the matters covered by this Update Certificate.
 
The undersigned hereby certifies to the Administrative Agent and the Lenders on
behalf of each Loan Party that, during the fiscal quarter ended __________, 20_
(the “Reporting Period”), there has not been (i) any change in its corporate
name or in its jurisdiction of organization, (ii) any change in the location of
its chief executive office or (iii) the creation or acquisition of any
Wholly-Owned Subsidiary by a Loan Party, except as follows:
 
1.    Names.
 
(a)    During the Reporting Period, a Loan Party changed its corporate name as
follows:
 
(b)    During the Reporting Period, a Loan Party changed its jurisdiction of
organization as follows:
 
2.    Locations. During the Reporting Period, a Loan Party changed the location
of its chief executive office as follows:
 
3.    Subsidiaries. During the Reporting Period, a Loan Party created or
acquired the following direct or indirect Wholly-Owned Subsidiaries:
 
The undersigned hereby certifies to the Administrative Agent and the Lenders on
behalf of each Loan Party that, during the Reporting Period, no new Deposit
Account or

Exhibit J
1

--------------------------------------------------------------------------------

Table of Contents

securities account with respect to any Investment Property (as such terms are
defined in the Security Agreement) has been established, except as follows:
 
Consistent with the provisions of revised Article 9 of the Uniform Commercial
Code of the relevant jurisdiction(s) (as and when adopted), the Loan Parties
hereby authorize the Administrative Agent to file (with or without a Loan
Party’s signature), at any time and from time to time thereafter, all financing
statements, assignments, continuation financing statements, financing statement
amendments, termination statements and other documents and instruments, in form
reasonably satisfactory to the Administrative Agent, and take all other action,
as the Administrative Agent may deem reasonable, to perfect and continue
perfected, maintain the priority of or provide notice of any security interest
of the Administrative Agent in the Collateral and to accomplish the purposes of
the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Update Certificate on
behalf of itself and each other Loan Party this ____________ day of
____________________.
 
BUILDING MATERIALS HOLDING CORPORATION
 
 
By: ____________________________
Name:
Title:
Exhibit J
2

--------------------------------------------------------------------------------

 